Exhibit 10.1

 

LEASE AGREEMENT

By and Between

The Indiana Port Commission

And

Aventine Renewable Energy-Mt Vernon, LLC

 


--------------------------------------------------------------------------------


LEASE AGREEMENT

THIS LEASE AGREEMENT (“Lease”) is made and entered into this _____ day of
October, 2006 between the INDIANA PORT COMMISSION, a body corporate and politic
existing under the laws of the State of Indiana (the “Commission”) and AVENTINE
RENEWABLE ENERGY-MT VERNON, LLC an Delaware Limited Liability Company (Lessee).

RECITALS:

A.            The Commission is charged with the management and operation of the
Ports of Indiana, including the Port of Indiana-Mount Vernon, in Posey County,
Indiana (the “Port”).

B.            Lessee has discussed with the Commission the lease of certain
property at the Port for the construction and operation of an Ethanol Plant. 
The Commission and Consolidated Grain and Barge Co entered into an Option to
Lease Real Estate on June 22nd 2006 and an Amended Option to Lease Real Estate
on August 17th, 2006.  The Option and Amended Option were assigned to Lessee,
with the consent of the Commission, on September 11, 2006.  Lessee exercised the
Option on September 29, 2006.

C.            It is anticipated by the Commission that the lease of such
property to Lessee and the use thereof by Lessee will contribute to the growth
and development of the Port.

D.            After review by the Commission’s staff and in consideration of the
benefits to be derived from and the burdens imposed by Lessee’s use of such
property, the Commission has authorized the preparation of this Lease.

E.             Lessee and the staff of the Commission have each had substantial
participation in the preparation of this definitive Lease, which shall, upon
approval of this Lease by the Governor of Indiana, become effective.

F.             At a properly convened public meeting, the Commission has duly
approved the execution and delivery of this Lease by its duly authorized
officers.

NOW, THEREFORE, in consideration of the foregoing premises, the mutual
undertakings hereinafter set forth, and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Commission and
Lessee (the “Parties”) hereby agree as follows:


ARTICLE I

LEASE OF THE PREMISES


SECTION 1.01.          THE DEMISE.  THE COMMISSION DOES HEREBY DEMISE AND LEASE
TO LESSEE, AND LESSEE DOES HEREBY LEASE FROM THE COMMISSION, THAT CERTAIN REAL
ESTATE CONSISTING OF APPROXIMATELY 116 ACRES, MORE OR LESS, LOCATED AT THE PORT
OF INDIANA-MOUNT VERNON, A PORT MANAGED AND OPERATED BY THE COMMISSION IN POSEY
COUNTY, INDIANA; SAID REAL ESTATE MORE



1


--------------------------------------------------------------------------------



PARTICULARLY DESCRIBED AND DEPICTED IN THE DRAWINGS AND DESCRIPTIONS ATTACHED
HERETO, MADE A PART HEREOF, AND MARKED EXHIBIT A (THE “REAL ESTATE”; THE
BUILDINGS, STRUCTURES, FIXTURES AND OTHER IMPROVEMENTS NOW OR HEREAFTER LOCATED
ON THE REAL ESTATE BEING HEREIN REFERRED TO AS THE “IMPROVEMENTS”; AND THE REAL
ESTATE AND IMPROVEMENTS BEING HEREIN REFERRED TO AS THE “LEASED PREMISES”).  THE
REAL ESTATE IS LOCATED WITHIN THE PORT MORE PARTICULARLY DESCRIBED ON EXHIBIT
A-1 HERETO.  WITHIN SIXTY (60) DAYS FROM THE DATE HEREOF, LESSEE SHALL PROVIDE
TO THE COMMISSION AT LESSEE’S SOLE EXPENSE A CURRENT ALTA/ACSM LAND TITLE SURVEY
OF THE REAL ESTATE, CONTAINING TABLE A ITEMS 1-4, 6, 7A, 8-10, 11A AND 13 (THE
“SURVEY”).  PROMPTLY AFTER THE RECEIPT OF THE SURVEY, THE PARTIES SHALL ENTER
INTO AMENDMENTS TO THIS LEASE AND THE MEMORANDUM HEREOF IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO EACH OF THEM SETTING FORTH THE METES AND BOUNDS
DESCRIPTION OF THE REAL ESTATE.  THE DEMISE FURTHER GRANTS TO LESSEE:

(I)                                     THE NON-EXCLUSIVE RIGHT OF INGRESS AND
EGRESS TO AND FROM THE NEAREST PUBLIC ROADS AND TO AND FROM THE LEASED PREMISES
OVER EXISTING ROADS WITHIN THE PORT, AS SUCH ACCESS MAY BE CHANGED FROM TIME TO
TIME BY THE COMMISSION;

(II)                                  THE NON-EXCLUSIVE RIGHT OF INGRESS AND
EGRESS TO AND FROM ALL PUBLIC WHARVES SERVING THE PORT AND THE LEASED PREMISES,
OVER EXISTING ROADS AND RAILROAD TRACKS WITHIN THE PORT, AS SUCH ACCESS MAY BE
CHANGED FROM TIME TO TIME BY THE COMMISSION; AND

(III)                               THE NON-EXCLUSIVE RIGHT AND EASEMENT TO
INSTALL, MAINTAIN, USE, OPERATE, REPAIR, RESTORE AND RELOCATE (A) WATER, GAS,
ELECTRIC, SEWER, DRAINAGE, TELECOMMUNICATIONS AND OTHER UTILITY LINES, PIPES,
PUMPS, CONDUITS, FACILITIES AND EQUIPMENT; (B) ETHANOL PIPELINES, FACILITIES AND
EQUIPMENT BETWEEN THE LEASED PREMISES AND WHARFS AT THE PORT; (C) GRAIN CONVEYOR
LINES BETWEEN THE LEASED PREMISES AND GRAIN STORAGE FACILITIES AND/OR WHARFS AT
THE PORT; (D) ROADS AND RAILROAD TRACKS BETWEEN THE LEASED PREMISES AND THE
ROADS AND RAILROADS WITHIN THE PORT.  THE EASEMENTS UNDER THIS CLAUSE (III)
SHALL BE AT LOCATIONS TO BE REQUESTED BY LESSEE AND APPROVED BY THE COMMISSION. 
UPON SUCH APPROVAL BY THE COMMISSION, AT THE REQUEST OF LESSEE OR THE
COMMISSION, THE PARTIES SHALL EXECUTE AND DELIVER AMENDMENTS TO THIS LEASE AND
ANY MEMORANDUM HEREOF IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO EACH OF
THEM REFLECTING THE LOCATION OF THE EASEMENT IN QUESTION.  THE FACILITIES
INSTALLED BY LESSEE IN THE EASEMENTS UNDER THIS CLAUSE (III) SHALL BE INSTALLED,
OPERATED, MAINTAINED AND REPAIRED BY LESSEE AT ITS SOLE COST AND EXPENSE AS PART
OF THE IMPROVEMENTS, SHALL BE THE PROPERTY OF LESSEE AND SHALL BE FOR THE
EXCLUSIVE USE OF LESSEE.  THE COMMISSION SHALL HAVE THE RIGHT TO USE AND TO
GRANT OTHERS THE USE OF THE LAND ON WHICH SUCH EASEMENTS ARE LOCATED FOR OTHER
PURPOSES THAT DO NOT UNREASONABLY INTERFERE WITH THE USE AND OPERATION OF THE
FACILITIES INSTALLED THEREIN BY LESSEE.

(IV)                              THE COMMISSION SHALL HAVE THE RIGHT AT ITS
SOLE COST AND EXPENSE TO RELOCATE THE ROADS AND RAILROADS WITHIN THE PORT AND
THE EASEMENTS UNDER CLAUSE (III) AND THE FACILITIES LESSEE’S FACILITIES THEREIN,
PROVIDED THAT LESSEE’S INGRESS AND EGRESS TO AND FROM THE LEASED PREMISES AND
WHARVES SERVING THE PORT AND USE OF THE FACILITIES IN THE EASEMENTS TO BE
RELOCATED IS NOT INTERRUPTED FOR ANY SUBSTANTIAL PERIOD OF TIME OR DIMINISHED. 
IN THE EVENT OF ANY SUCH RELOCATION, AT THE REQUEST OF

2


--------------------------------------------------------------------------------


LESSEE OR THE COMMISSION, THE PARTIES SHALL EXECUTE AND DELIVER AMENDMENTS TO
THIS LEASE AND ANY MEMORANDUM HEREOF IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO EACH OF THEM REFLECTING THE LOCATION OF THE NEW EASEMENT IN
QUESTION AND RELEASING THE OLD EASEMENT.


SECTION 1.02.          THE ADDENDUM.  IMMEDIATELY FOLLOWING THE SIGNATURE PAGE
OF THIS LEASE IS THE ADDENDUM OF STATE REQUIRED CONTRACT PROVISIONS.  THE
ADDENDUM AND THIS LEASE ARE INCORPORATED INTO EACH OTHER AND, WHEN READ
TOGETHER, SHALL CONSTITUTE ONE INTEGRATED DOCUMENT.  ANY INCONSISTENCY,
CONFLICT, OR AMBIGUITY BETWEEN THE ADDENDUM AND THIS LEASE SHALL BE RESOLVED BY
GIVING PRECEDENCE AND EFFECT TO THE ADDENDUM.


ARTICLE II

TERM


SECTION 2.01.          APPROVAL BY GOVERNOR.  THIS LEASE IS SUBJECT TO AND
CONDITIONED UPON THE APPROVAL OF THE GOVERNOR OF THE STATE OF INDIANA.  LESSEE
AGREES THAT ANY OF LESSEE’S WORK PERFORMED BY LESSEE PRIOR TO THE APPROVAL OF
THIS LEASE BY THE GOVERNOR OF THE STATE OF INDIANA OR ANY OTHER ACTION TAKEN OR
EXPENSE INCURRED BY LESSEE SHALL BE AT THE SOLE RISK OF LESSEE.  LESSEE SHALL BE
WITHOUT RECOURSE AGAINST THE COMMISSION OR THE STATE OF INDIANA IN THE EVENT
THIS LEASE IS NOT APPROVED BY THE GOVERNOR OF THE STATE OF INDIANA, AND AGREES
TO, AND HEREBY DOES, HOLD THE COMMISSION HARMLESS FOR ANY LOSS ASSERTED OR
CLAIMED, AND TO INDEMNIFY AND DEFEND THE COMMISSION AGAINST ANY SUCH LOSS
ARISING AS A RESULT OF LESSEE’S WORK OR OCCUPANCY OF THE REAL ESTATE PRIOR TO
THE APPROVAL OF THIS LEASE BY THE GOVERNOR.  IF THE GOVERNOR FAILS TO APPROVE
THIS LEASE, LESSEE AGREES TO RESTORE, AT ITS OWN EXPENSE, THE LEASED PREMISES
SUBSTANTIALLY TO ITS ORIGINAL CONDITION.


SECTION 2.02.          THE ORIGINAL TERM.  THE INITIAL TERM OF THIS LEASE (THE
“ORIGINAL TERM”) SHALL COMMENCE ON NOVEMBER 1, 2006, (THE “COMMENCEMENT DATE”),
AND SHALL END AT MIDNIGHT ON THE 31ST DAY OF OCTOBER, 2026.


SECTION 2.03.          OPTIONS FOR EXTENSIONS.  LESSEE SHALL HAVE OPTIONS TO
EXTEND THIS LEASE FOR SIX (6) ADDITIONAL CONSECUTIVE TERMS OF FIVE (5) YEARS
EACH (INDIVIDUALLY, AN “ADDITIONAL TERM” AND, COLLECTIVELY, THE “ADDITIONAL
TERMS”) COMMENCING AT THE EXPIRATION OF THE ORIGINAL TERM OR THE PRIOR
ADDITIONAL TERM AT THE RENTAL RATE (SUBJECT TO ADJUSTMENT AS PROVIDED HEREIN)
AND SUBJECT TO ALL OF THE OTHER TERMS, COVENANTS AND CONDITIONS CONTAINED IN
THIS LEASE, ALL OF WHICH SHALL BE APPLICABLE TO THE ADDITIONAL TERMS.  THE
ORIGINAL TERM AND ANY ADDITIONAL TERM THE OPTION FOR WHICH IS EXERCISED MAY BE
REFERRED TO HEREINAFTER COLLECTIVELY AS THE “DEMISED TERM”.

The option to extend the term of this Lease may be exercised only if no Event of
Default (as hereinafter defined) exists at the date of exercise or at the end of
the Original Term or the current Additional Term, if applicable.  Notice of the
exercise of an option to extend the term of this Lease shall be received by the
Commission no later than one year prior to the expiration of the Original Term
or the then current Additional Term (the “Notice Date”).  If such notice is not
given by the Notice Date, the Lease shall terminate as of the end of the then
current term.  If such

3


--------------------------------------------------------------------------------


notice is given by the Notice Date, the Lease, without further action by the
parties, shall be automatically extended for the Additional Term.


SECTION 2.04.          PREMISES RESTORATION PLAN.  ON OR BEFORE DECEMBER 1 OF
THE LAST YEAR OF THE TERM OF THIS LEASE AGREEMENT, LESSEE SHALL SUBMIT ITS
PREMISES RESTORATION PLAN TO THE COMMISSION AS PROVIDED IN ARTICLE XIV.


ARTICLE III

RENT


SECTION 3.01.          METHOD AND MANNER OF PAYMENT.  PAYMENT OF BASIC RENT
(HEREAFTER DEFINED) SHALL BE MADE BY CHECK PAYABLE TO THE ORDER OF INDIANA PORT
COMMISSION, MAILED TO THE COMMISSION AT 150 WEST MARKET STREET, SUITE 100,
INDIANAPOLIS, INDIANA 46204, OR TO SUCH OTHER PAYEE OR AT SUCH OTHER PLACE AS
THE COMMISSION MAY DESIGNATE FROM TIME TO TIME IN WRITING.


SECTION 3.02.          BASIC RENT.  LESSEE AGREES TO PAY TO THE COMMISSION AS
RENT FOR THE LEASED PREMISES A “BASIC RENT” COMPOSED OF GROUND RENT FOR THE
LEASED PREMISES, AS FOLLOWS:


(A)           THE ANNUAL GROUND RENTAL RATE (THE “GROUND RENT”) FOR THE LEASED
PREMISES, FROM THE COMMENCEMENT DATE THROUGH THE FIFTH ANNIVERSARY OF THE
COMMENCEMENT DATE, SHALL BE THREE THOUSAND TWO HUNDRED DOLLARS ($3,200) PER ACRE
FOR A TOTAL ANNUAL GROUND RENT OF THREE HUNDRED SEVENTY ONE THOUSAND TWO HUNDRED
DOLLARS ($371,200) (THE “INITIAL GROUND RENT”).  THE INITIAL GROUND RENT SHALL
BE PAYABLE IN ADVANCE IN EQUAL SUCCESSIVE MONTHLY INSTALLMENTS COMMENCING ON THE
COMMENCEMENT DATE (THE “INITIAL PAYMENT DATE”) AND CONTINUING THEREAFTER ON THE
FIRST DAY OF EVERY CALENDAR MONTH UNTIL THE FIFTH ANNIVERSARY OF THE
COMMENCEMENT DATE.  IF THE ACTUAL NUMBER OF ACRES OF THE REAL ESTATE AS
DETERMINED BY THE SURVEY SHALL BE MORE OR LESS THAN 116 ACRES, AT THE REQUEST OF
LESSEE OR THE COMMISSION, THE GROUND RENT SHALL BE REDETERMINED AND PARTIES
SHALL EXECUTE AND DELIVER AN AMENDMENT TO THIS LEASE IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO EACH OF THEM REFLECTING THE REDETERMINED GROUND RENT.


(B)           AN OPTION FEE OF ONE HUNDRED THOUSAND DOLLARS ($100,000) HAS BEEN
PREVIOUSLY PAID TO THE COMMISSION.  PURSUANT TO THE TERMS OF THE AMENDED OPTION
THE OPTION FEE SHALL BE APPLIED IN FULL TO LESSEE’S BASIC RENT OBLIGATIONS, 
COMMENCING WITH THE NOVEMBER 1, 2006 BASIC RENT PAYMENT.


(C)           ON NOVEMBER 1, 2011 AND ON EACH FIFTH YEAR THEREAFTER (EACH DATE
REFERRED TO AS A “RENTAL ADJUSTMENT DATE”) A RENTAL ADJUSTMENT (“RENT
ADJUSTMENT”) SHALL BE MADE, WHICH SHALL PRODUCE THE “ADJUSTED GROUND RENT”. 
ADJUSTED GROUND RENT SHALL BE BASED UPON INCREASES IN THE PRODUCER PRICE INDEX
ALL COMMODITIES, 1982=100(HEREINAFTER CALLED THE “INDEX”) PUBLISHED BY THE
BUREAU OF LABOR STATISTICS UNITED STATES DEPARTMENT OF LABOR.  FOR PURPOSES OF
CALCULATING THE FIRST ADJUSTED GROUND RENT, THE “FINAL INDEX” PUBLISHED
IMMEDIATELY PRECEDING THE COMMENCEMENT DATE OF NOVEMBER 1, 2006 SHALL BE THE
ORIGINAL BASE INDEX.  THE TERM “FINAL INDEX” RECOGNIZES THAT THE MOST RECENT
FOUR-MONTH FIGURES OF THE PRODUCER PRICE INDEX ARE SUBJECT TO REVISION. 
THEREFORE THE COMMISSION WILL SELECT THE MOST

4


--------------------------------------------------------------------------------


recent Final Index figure which under current procedure will be that index four
months prior to the Rental Adjustment Date.

Any increase in the Index from the original base Index to the Index last
published preceding the first Rental Adjustment Date shall be computed as a
percentage and the Adjusted Ground Rent to be paid by Lessee during the five (5)
year period immediately succeeding the first Rental Adjustment Date shall be the
Initial Ground Rent, multiplied by the sum of one hundred percent (100%) plus
such percentage change in the Index; but shall in no event be less than the per
acre annual Initial Ground Rent rate payable by Lessee, or the Adjusted Ground
Rent then payable.

For example, the calculation of Adjusted Ground Rent to be paid by Lessee at the
first Rental Adjustment Rate would be as follows:

Original Base Index:

 

100

Index Last Published

 

 

Preceding first Rental

 

 

Adjustment Date:

 

110

% Change in Index:

 

10%

 

 

 

Adjusted Ground Rent:

 

 

 

 

 

$3,200 x 110%

 

$3,520*

*Figures assumed for purposes of demonstration only.


(D)           IN COMPUTING THE RENTAL ADJUSTMENT FOR EACH SUBSEQUENT RENTAL
ADJUSTMENT DATE, (THE “CURRENT RENTAL ADJUSTMENT DATE”) THE INDEX LAST PUBLISHED
PRECEDING THE LAST PRECEDING RENTAL ADJUSTMENT DATE (THE “PRIOR RENTAL
ADJUSTMENT DATE”) SHALL BE THE NEW BASE INDEX FOR PURPOSES OF CALCULATING THE
ADJUSTED GROUND RENT FOR THE FIVE (5) YEAR PERIOD COMMENCING ON THE CURRENT
RENTAL ADJUSTMENT DATE.  ANY INCREASE IN THE INDEX FROM THE NEW BASE INDEX TO
THE INDEX LAST PUBLISHED PRECEDING THE CURRENT RENTAL ADJUSTMENT DATE SHALL BE
COMPUTED AS A PERCENTAGE, AND THE ADJUSTED GROUND RENT TO BE PAID BY LESSEE
DURING THE FIVE (5) YEAR PERIOD COMMENCING ON THE CURRENT RENTAL ADJUSTMENT DATE
SHALL BE THE PER ACRE GROUND RENT RATE PAYABLE BY LESSEE FOR THE PERIOD
IMMEDIATELY PRIOR TO THE CURRENT RENTAL ADJUSTMENT DATE MULTIPLIED BY THE SUM OF
ONE HUNDRED PERCENT (100%) PLUS SUCH PERCENTAGE CHANGE IN THE INDEX; BUT SHALL
IN NO EVENT BE LESS THAN THE PER ACRE GROUND RENT RATE PAYABLE BY LESSEE FOR THE
PERIOD IMMEDIATELY PRIOR TO THE CURRENT RENTAL ADJUSTMENT DATE.  FOR EXAMPLE,
THE ADJUSTED GROUND RENT TO BE PAID BY LESSEE WOULD BE AS FOLLOWS:

New Base Index (last

 

 

published before the Prior

 

 

Rental Adjustment Date):

 

110

 

 

 

Index Last Published

 

 

Preceding Current

 

 

Rental Adjustment Date:

 

117

% Change in Index:

 

 

6.36%

 

5


--------------------------------------------------------------------------------


 

Annual per acre Adjusted Ground Rent

 

 

for Five (5) Year Period Commencing

 

 

on the Current Rental

 

 

Adjustment Date

 

 

 

 

 

$3,520 x 106.36%

 

$3,747.87*

*Figures assumed for purposes of demonstration only.

The Adjusted Rent shall be the Basic Rent payable by the Lessee starting on the
Rental Adjustment Date.  A notice of the Adjusted Rent shall be sent to the
Lessee at least two (2) weeks prior to the Rental Adjustment Date.

If, during the Demised Term, the Bureau of Labor Statistics shall discontinue
the publication of the Producer Price Index, all commodities, without issuing
appropriate method of adjustment, the Commission shall select a substitute
index.


SECTION 3.03.          PORT TARIFF CHARGES.  IN ADDITION TO THE BASIC RENT,
LESSEE SHALL PAY THE COMMISSION (EITHER DIRECTLY OR THROUGH AN AUTHORIZED
TERMINAL OPERATOR) THE TARIFF CHARGES SPECIFIED IN THE MOST RECENTLY PUBLISHED
PORT TARIFF, RATES, CHARGES, RULES AND REGULATIONS (THE “PORT TARIFF”) A CURRENT
COPY OF WHICH IS ATTACHED HERETO AS EXHIBIT B.  THE COMMISSION RESERVES THE
UNQUALIFIED AND UNCONDITIONAL RIGHT TO INTERPRET, CHANGE, AMEND OR REVISE THE
PORT TARIFF AND TO SUPPLEMENT, INCREASE OR DECREASE THE RATES AND CHARGES
SPECIFIED THEREIN.  LESSEE COVENANTS THAT IT SHALL COMPLY WITH THE PORT TARIFF
IN ALL RESPECTS AND SHALL PAY ALL ASSESSMENTS AND CHARGES THEREUNDER AS AND WHEN
DUE IN ACCORDANCE WITH THE COMMISSION’S BILLING PROCEDURES AND SHALL PROVIDE ALL
DOCUMENTATION AS AND WHEN REASONABLY REQUIRED BY THE COMMISSION FOR THE
DETERMINATION OF SUCH ASSESSMENTS AND CHARGES.

The Port Tariff charges are for Lessee’s use of the harbor, docks, wharves,
appendant facilities, roads, railroad tracks and similar transportation
facilities of the Commission, and Lessee’s customers and/or suppliers and/or by
vehicles and vessels owned or chartered in connection with the delivery or
transportation of materials, goods or products to and from the Leased Premises. 
Notwithstanding the foregoing, Lessee shall not be required to pay the Port
Tariff charges on raw materials transported to the Leased Premises which are
used in ethanol production.  Lessee’s use of such facilities is subject to any
operators thereof and the Port Tariff.  Lessee shall be responsible for
reporting to the Commission all vehicle and vessel activity and cargos on a
weekly basis (but not later than seven (7) days after vessel departure), with
supporting documentation, manifests, bills-of-lading, etc.  The Port Director,
or another affiliate of the commission, shall have the right to review and
inspect Lessee’s records and books to verify reported activity at the Port.

The Commission shall then invoice Lessee with thirty (30) day payment terms. 
Any invoices not paid within thirty (30) days after billing shall be deemed
delinquent.  If the reports required herein are not timely made, the Commission
shall have the right to assess Lessee a reasonable fee for the additional
administrative costs of handling such late reports, such fee not to exceed five
percent (5%) of the amount ultimately determined by the Commission from
reviewing such

6


--------------------------------------------------------------------------------


reports to be due from Lessee in excess of the amount determined to be due from
reports previously submitted by Lessee.


SECTION 3.04.          MINIMUM GUARANTEED WHARFAGE.


(A)           IN ADDITION TO THE BASIC RENT AND THE TARIFF CHARGES PROVIDED IN
SECTIONS 3.02 AND 3.03, LESSEE SHALL PAY OR CAUSE TO BE PAID TO THE COMMISSION
WHARFAGE PAYMENTS ON NO LESS THAN ONE HUNDRED SEVENTY SIX MILLION (176,000,000)
GALLONS OF ETHANOL PER YEAR (EQUAL TO 572,280 TONS) (THE “MINIMUM GUARANTEED
ETHANOL WHARFAGE”) AND 548,043 TONS OF DDG’S PER YEAR (THE TONS OF DDG’S
GENERATED FROM THE PRODUCTION OF 176 MILLION GALLONS OF ETHANOL) (THE “MINIMUM
GUARANTEED DDG’S WHARFAGE”; TOGETHER WITH THE MINIMUM GUARANTEED ETHANOL
WHARFAGE, THE “MINIMUM GUARANTEED WHARFAGE”).


(B)           THE MINIMUM GUARANTEED WHARFAGE SHALL BE PHASED IN PURSUANT TO THE
FOLLOWING SCHEDULE:

The Project shall have a two-phased production build out.  Phase One equals 110
million gallon annual capacity; Phase Two equals 110 million gallon annual
capacity; for a total Project annual capacity of 220 million gallons of
ethanol.  The Phase One 110 million-gallon annual production of ethanol shall
begin (other than for purposes of testing operations) on or before September 1,
2008.  The Phase Two production shall commence (other than for purposes of
testing operations) on or before January 1, 2010.  Beginning January 1, 2010 the
Project’s annual production of ethanol shall be 220 million gallons.

The Phase One Minimum Guaranteed Wharfage is 88 million gallons of ethanol per
year and the tons of DDG’s generated from the production of 88 million gallons
of Ethanol, which shall commence on the earlier of (i) the start of ethanol
production (other than for purposes of testing operations) in Phase One or (ii)
September 1, 2008. The Phase Two Minimum Guaranteed Wharfage is on an additional
88 million gallons of ethanol per year, and the tons of DDG’s generated from the
production of an additional 88 million gallons of Ethanol, which shall commence
on the earlier of (i) the start of ethanol production (other than for purposes
of testing operations) in Phase Two or (ii) January 1, 2010.


(C)           NOTWITHSTANDING THE RATES SET FORTH IN THE PORT TARIFF, THE
WHARFAGE RATES FOR ETHANOL, DDG’S AND C02 IS AS FOLLOWS:

Ethanol

 

33 cents per ton

DDG’s

 

15 cents per ton

C02

 

15 cents per ton (when commercial marketable.)


 


NOTWITHSTANDING THE RATES SET FORTH IN THE PORT TARIFF, THE WHARFAGE RATE FOR
ETHANOL, DDG’S AND CO2 SHALL BE ADJUSTED ON EACH FIFTH (5TH) ANNIVERSARY DATE OF
THE LEASE AGREEMENT USING THE INDEX FORMULA FOR ADJUSTING GROUND RENT AS STATED
HEREIN.  LESSEE SHALL PAY WHARFAGE ON ALL OUTBOUND PRODUCT REGARDLESS OF THE
MODE OF TRANSPORTATION USED.  NOTWITHSTANDING ANYTHING ELSE

7


--------------------------------------------------------------------------------



 


TO THE CONTRARY SET FORTH IN THE PORT TARIFF OR THIS LEASE, LESSEE SHALL NOT PAY
ANY WHARFAGE RATE ON RAW MATERIALS DELIVERED TO THE LEASED PREMISES WHICH ARE
USED IN THE PRODUCTION OF ETHANOL.


(D)           IN THE EVENT DURING ANY CALENDAR YEAR THE WHARFAGE ACTUALLY PAID
OR CAUSED TO BE PAID TO THE COMMISSION BY LESSEE (“ACTUAL WHARFAGE”) FOR
ETHANOL, DDG’S AND C02 RECEIVED OR TRANS-SHIPPED TO AND FROM THE LEASED PREMISES
OVER THE COMMISSION’S WHARVES AND DOCKS FOR SUCH CALENDAR YEAR SHALL NOT EQUAL
OR EXCEED THE MINIMUM GUARANTEED WHARFAGE, LESSEE SHALL PAY TO THE COMMISSION
WITHIN THIRTY (30) DAYS OF THE END OF SUCH CALENDAR YEAR AND RECEIPT OF A BILL
THEREFOR FROM THE COMMISSION, AS ADDITIONAL RENT FOR THE USE OF THE COMMISSION’S
PROPERTY AND THE LEASED PREMISES, THE POSITIVE DIFFERENCE BETWEEN THE MINIMUM
GUARANTEED WHARFAGE AND THE ACTUAL WHARFAGE, WITH THE DIFFERENCE BEING
CALCULATED BASED ON THE A WHARFAGE RATE AT THE THEN CURRENT PER TON TARIFF RATE
AS AGREED TO IN THIS LEASE.


(E)           IN THE EVENT THE FIRST OR LAST LEASE YEAR UNDER THIS LEASE DOES
NOT COMMENCE ON JANUARY 1, OR END ON DECEMBER 31, THE MINIMUM GUARANTEED
WHARFAGE TONNAGE SHALL BE PRORATED.  FOR PURPOSES OF THIS SECTION 3.04(E), A
“LEASE YEAR” (X) WITH RESPECT TO PHASE ONE, COMMENCES ON THE EARLIER OF (I) THE
START OF ETHANOL PRODUCTION (OTHER THAN FOR PURPOSES OF TESTING OPERATIONS) IN
PHASE ONE OR (II) SEPTEMBER 1, 2008, AND (Y) WITH RESPECT TO PHASE TWO,
COMMENCES ON THE EARLIER OF (I) THE START OF ETHANOL PRODUCTION (OTHER THAN FOR
PURPOSES OF TESTING OPERATIONS) IN PHASE TWO OR (II) JANUARY 1, 2010.  ANY
AMOUNT OF WHARFAGE PAID BY LESSEE OVER AND ABOVE THE MINIMUM GUARANTEED WHARFAGE
FOR A CALENDAR YEAR SHALL NOT BE CREDITED AGAINST THE MINIMUM GUARANTEED
WHARFAGE FOR ANY PRIOR OR SUCCEEDING CALENDAR YEARS.


SECTION 3.05.          NET RENT.  LESSEE SHALL PAY TO THE COMMISSION THE BASIC
RENT, THE MINIMUM GUARANTEED WHARFAGE, IMPOSITIONS AND THE OTHER CHARGES
HEREUNDER WITHOUT ANY NOTICE, DEMAND, SET-OFF, COUNTERCLAIM, ABATEMENT OR
DEDUCTION WHATSOEVER, EXCEPT AS MAY BE EXPRESSLY SET FORTH IN THIS LEASE.  THE
PARTIES INTEND THAT THE OBLIGATIONS OF LESSEE HEREUNDER SHALL BE COVENANTS AND
AGREEMENTS THAT ARE SEPARATE AND INDEPENDENT FROM ANY OBLIGATIONS OF THE
COMMISSION HEREUNDER AND SHALL CONTINUE UNAFFECTED UNLESS SUCH OBLIGATIONS HAVE
BEEN MODIFIED OR TERMINATED IN ACCORDANCE WITH AN EXPRESS PROVISION OF THIS
LEASE.


SECTION 3.06.          DELINQUENT PAYMENTS AND AUDITS.  THE COMMISSION SHALL
ASSESS A LATE FEE ON ANY DELINQUENT PAYMENTS DUE FROM LESSEE TO THE COMMISSION
UNDER THE TERMS OF THIS LEASE AT THE RATE SET FORTH IN THE PORT TARIFF, AND IF
NO RATE IS SET FORTH IN THE PORT TARIFF, AT THE ANNUAL RATE OF TEN PERCENT
(10%), PER ANNUM.  THE COMMISSION SHALL ALSO HAVE THE RIGHT TO REQUEST AN AUDIT
BY AN INDEPENDENT CERTIFIED PUBLIC ACCOUNTANT OF LESSEE’S USE OF THE
COMMISSION’S FACILITIES.  IF DISCREPANCIES ARE FOUND TO EXCEED TWO PERCENT (2%)
OF THE TOTAL USAGE REPORTED IN ANY YEAR, THEN LESSEE SHALL PAY THE AMOUNT DUE
AND OWING AS A RESULT OF THE DISCREPANCY TOGETHER WITH THE COST OF THE AUDIT
WITHIN THIRTY (30) DAYS AFTER RECEIPT OF A STATEMENT THEREOF.

8


--------------------------------------------------------------------------------



ARTICLE IV


CONSTRUCTION OF IMPROVEMENTS


SECTION 4.01.          LESSEE IMPROVEMENTS.


(A)           LESSEE AGREES TO CONSTRUCT A FACILITY (THE “PROJECT”) ON THE
LEASED PREMISES AS MORE FULLY DESCRIBED ON EXHIBIT C ATTACHED HERETO.  SUCH
PROJECT SHALL BE CONSTRUCTED SUBSTANTIALLY IN ACCORDANCE WITH THE PLANS AND
SPECIFICATIONS (AS DEFINED BELOW) AND SAID CONSTRUCTION SHALL HEREAFTER BE
REFERRED TO AS “LESSEE’S WORK”.  THROUGHOUT THE DEMISED TERM, LESSEE SHALL
RETAIN FEE SIMPLE TITLE TO THE IMPROVEMENTS NOW OR HEREAFTER LOCATED ON THE REAL
ESTATE.  UPON THE EXPIRATION OR TERMINATION OF THE DEMISED TERM, TITLE TO THE
IMPROVEMENTS SHALL VEST IN ACCORDANCE WITH ARTICLE XIV HEREOF.


(B)           LESSEE SHALL COMMENCE CONSTRUCTION OF PHASE I OF THE PROJECT ON OR
BEFORE APRIL 1, 2007 (THE “CONSTRUCTION DATE”).  FOR PURPOSES HEREOF, “COMMENCE
CONSTRUCTION” MEANS THE PRESENCE OF CONTRACTORS ON THE LEASED PREMISES
PERFORMING EXCAVATION WORK BEYOND CLEARING OF THE SITE AFTER LESSEE HAS OBTAINED
ALL REQUIRED BUILDING PERMITS.  LESSEE SHALL: (I) CAUSE SUBSTANTIAL COMPLETION
OF PHASE ONE OF THE PROJECT WITH A CAPACITY OF 110 MILLION GALLONS OF ETHANOL
AND THE COMMENCEMENT OF PRODUCTION OF ETHANOL FROM PHASE ONE (OTHER THAN FOR THE
PURPOSES OF TESTING OPERATIONS) TO OCCUR ON OR BEFORE SEPTEMBER 1, 2008, AND
(II) TO CAUSE SUBSTANTIAL COMPLETION OF PHASE TWO OF THE PROJECT WITH A CAPACITY
OF AN ADDITIONAL 110 MILLION GALLONS OF ETHANOL AND THE COMMENCEMENT OF
PRODUCTION OF ETHANOL FROM PHASE TWO (OTHER THAN FOR THE PURPOSES OF TESTING
OPERATIONS) TO OCCUR ON OR BEFORE JANUARY 1, 2010.


(C)           LESSEE AGREES TO PROSECUTE WITH DUE DILIGENCE ALL LESSEE’S WORK. 
THE PARTIES ACKNOWLEDGE THE CONSTRUCTION DATE IN SECTION 4.01(B) ABOVE IS
ESTABLISHED FOLLOWING CONSULTATION BY LESSEE WITH ITS CONSTRUCTION MANAGERS AND
SUPPLIERS AND ARE REASONABLE AND OBTAINABLE.  THE PARTIES FURTHER ACKNOWLEDGE
THAT THERE ARE EXTERNAL CIRCUMSTANCES AND CONDITIONS, WHICH MAY ARISE, THROUGH
NO FAULT OF LESSEE, WHICH WILL MAKE IT IMPOSSIBLE FOR LESSEE TO COMPLY WITH SUCH
CONSTRUCTION DATE.  SUCH EXTERNAL CIRCUMSTANCES AND CONDITIONS, SUCH AS THE
FAILURE OF A GOVERNMENTAL AGENCY TO ISSUE A REQUIRED PERMIT FOLLOWING TIMELY
APPLICATION, WHILE NOT RISING TO THE LEVEL OF A FORCE MAJEURE EVENT, AS
HEREAFTER DEFINED, MAY EXTEND THE TIME FOR COMPLIANCE BY LESSEE.  LESSEE SHALL
DILIGENTLY PURSUE OBTAINING PERMITS FOR PHASE ONE AND PHASE TWO.  IN THE EVENT
LESSEE BELIEVES IT WILL BE UNABLE TO OBTAIN PERMITS BY APRIL 1, 2007, BUT IN
GOOD FAITH BELIEVES THAT SUCH PERMITS MAY BE ISSUED BY JULY 1, 2007, LESSEE MAY
POSTPONE UNTIL JULY 1, 2007 SUCH APRIL 1, 2007 DATE BY WRITTEN NOTICE OF SUCH
POSTPONEMENT PROVIDED TO THE COMMISSION ON OR BEFORE APRIL 1, 2007.  LESSEE MAY
THEREAFTER, BUT PRIOR TO JULY 1, 2007, GIVE THE COMMISSION WRITTEN NOTICE OF AN
ANTICIPATED FAILURE TO COMPLY WITH THE JULY 1, 2007 DATE.  IMMEDIATELY FOLLOWING
THE WRITTEN NOTICE, LESSEE AND THE COMMISSION AGREE TO NEGOTIATE IN GOOD FAITH A
WAIVER OF THE JULY 1, 2007 DATE AND THE ESTABLISHMENT OF A NEW DATE, WHICH SHALL
BE FOR THE SHORTEST REASONABLE TIME PERIOD REQUIRED.  FAILING AGREEMENT, EITHER
LESSEE OR THE COMMISSION MAY TERMINATE THIS LEASE.


SECTION 4.02.          ALTERATIONS AND ADDITIONS.  LESSEE SHALL BE ENTITLED TO
MAKE MODIFICATIONS TO THE PROJECT PROVIDED THE MODIFICATIONS DO NOT EXPAND THE
PHYSICAL SCOPE OR SIZE OF THE PROJECT OR ALTER THE PHYSICAL INFRASTRUCTURE
(“MINOR MODIFICATIONS”).  LESSEE SHALL NOT BE

9


--------------------------------------------------------------------------------



ENTITLED TO MAKE MODIFICATIONS THAT WOULD EXPAND THE PHYSICAL SCOPE OR SIZE OF
THE PROJECT OR ALTER THE PHYSICAL INFRASTRUCTURE, WITHOUT THE PRIOR WRITTEN
CONSENT OF THE COMMISSION, WHICH CONSENT WILL NOT BE UNREASONABLY WITHHELD
(“MAJOR MODIFICATIONS”).  ALL MINOR MODIFICATIONS AND MAJOR MODIFICATIONS
UNDERTAKEN BY THE LESSEE SHALL BE MADE IN ACCORDANCE WITH THIS ARTICLE.  ANY
MODIFICATIONS, MINOR AND MAJOR, SHALL ALSO BE REFERRED TO HEREIN AS “LESSEE’S
WORK”.  DURING THE DEMISED TERM, THE PROJECT AND ALL OTHER LESSEE’S WORK SHALL
BE THE PROPERTY OF LESSEE.


SECTION 4.03.          ASSURANCE OF PAYMENT AND PERFORMANCE.  LESSEE SHALL
PROMPTLY PAY ALL EXPENSES, COSTS AND CHARGES OF EVERY KIND AND NATURE ARISING
OUT OF LESSEE’S WORK, AS THE SAME BECOME DUE AND PAYABLE.


SECTION 4.04.          COMPLIANCE WITH LAWS.  THE PROJECT OR ANY OTHER LESSEE’S
WORK, WHEN COMPLETED IN ACCORDANCE WITH THE PLANS AND SPECIFICATIONS WILL NOT
VIOLATE OR CONFLICT WITH ANY APPLICABLE LAW, STATUTE, ORDINANCE, RULE,
REGULATION OR ORDER OF ANY KIND, INCLUDING, WITHOUT LIMITATION, FEDERAL AND
STATE HOMELAND SECURITY LAWS AND REGULATIONS, AVIATION, ZONING, BUILDING,
ENVIRONMENTAL, LAND USE, NOISE ABATEMENT, OCCUPATIONAL HEALTH AND SAFETY OR
OTHER LAWS, ANY BUILDING PERMIT OR ANY CONDITION, GRANT, EASEMENT, COVENANT,
CONDITION OR RESTRICTION, WHETHER RECORDED OR NOT, AND IN ACCORDANCE WITH ALL
RULES AND REGULATIONS PROMULGATED BY THE COMMISSION.  IN ADDITION, LESSEE SHALL
COMPLY WITH THE PROVISIONS OF THE DECLARATION OF RESTRICTIONS ATTACHED HERETO AS
EXHIBIT D AND HEREBY MADE A PART HEREOF (THE “DECLARATION”) BINDING UPON A
LESSEE OF THE LEASED PREMISES.  THE DECLARATION MAY BE AMENDED BY THE COMMISSION
FROM TIME TO TIME AND IT IS THE DUTY OF THE LESSEE TO EXAMINE THE MOST RECENT
DECLARATION AS FOUND IN THE COMMISSION’S OFFICE.


LESSEE SHALL INDEMNIFY AND HOLD THE COMMISSION HARMLESS FROM AND AGAINST ANY AND
ALL COSTS, EXPENSES, LIABILITY, CLAIMS, ACTIONS AND CAUSES OF ACTION ACTUALLY
INCURRED BY THE COMMISSION AND ARISING OUT OF LESSEE’S VIOLATION OF ANY LEGAL
REQUIREMENTS.

At its sole cost and expense, Lessee may contest in good faith the validity in
whole or in part of any of the foregoing legal requirements or the application
thereof to the Project or Lessee.  Promptly upon request, but subject to the
Commission’s normal approval process, the Commission shall execute and deliver
any documents that are reasonably requested by Lessee and required to be signed
by the Commission to permit Lessee to conduct any such contest and shall
cooperate with Lessee  in conducting such contest, and Lessee shall reimburse
all third-party costs incurred by the Commission.  To the extent permitted by
law Lessee may defer compliance with the legal requirement or requirements being
contested, provided that the contest proceeding prevents enforcement of the
legal requirement/s being contested or will not subject the Commission to any
criminal penalty or to any material fine or liability, and provided that if an
Event of Default is continuing Lessee shall provide to the Commission reasonable
security.  When any such contest is concluded and such legal requirement/s are
complied with to the extent required, any security so deposited  shall be
promptly returned to Lessee.


SECTION 4.05.          PLANS AND SPECIFICATIONS.  THE PLANS AND SPECIFICATIONS
FOR THE PROJECT AND ANY MAJOR MODIFICATIONS SHALL BE REVIEWED AND APPROVED IN
WRITING BY THE PORT ENGINEER, PRIOR TO COMMENCING ANY OF LESSEE’S WORK (ONCE
APPROVED, THE “PLANS AND SPECIFICATIONS”).  APPROVAL OF THE PLANS AND
SPECIFICATIONS SHALL NOT BE UNREASONABLY WITHHELD CONDITIONED OR

10


--------------------------------------------------------------------------------



DELAYED.  REVIEW AND APPROVAL OF THE PLANS AND SPECIFICATIONS SHALL BE FOR THE
SOLE BENEFIT OF THE COMMISSION, AND THE COMMISSION MAKES NO REPRESENTATIONS OR
WARRANTIES AS TO THE SUITABILITY OR SOUNDNESS OF THE PLANS AND SPECIFICATIONS OR
OF ANY ASPECT OF THE LESSEE’S WORK.  THE LOCATION OF ALL UTILITIES, INCLUDING
ELECTRIC, TELEPHONE, GAS AND WATER, AS THEY ENTER UPON THE LEASED PREMISES, WILL
BE INCLUDED IN SAID PLANS AND SPECIFICATIONS FOR APPROVAL IN ORDER THAT THE
MASTER PLAN LAYOUT FOR SUCH ITEMS ON THE PORT SITE WILL NOT BE VIOLATED OR
JEOPARDIZED.

Within twenty (20) business days after delivery of Plans and Specifications to
the Port Engineer, the Port Engineer shall either approve the Plans and
Specifications or shall advise Lessee in writing of any modifications which, in
the Port Engineer’s reasonable opinion, are necessary for compliance with the
regulations promulgated by the Commission and the Declaration (as defined
above).  Lessee shall thereafter make appropriate modifications to the Plans and
Specifications.  When tendered to the Port Engineer, the Plans and
Specifications shall be complete in all material respects, containing all detail
requisite for the Lessee’s Work, which, when built and equipped in accordance
therewith, shall be ready for the intended use thereof.  Lessee shall not make
any changes in the Plans and Specifications after they have been approved by the
Port Engineer, without the prior written consent of the Port Engineer, which
shall not be unreasonably withheld.

Lessee, at its sole cost, shall obtain all permits, licenses and approvals
necessary for Lessee’s Work, which permits shall be delivered to the Port
Engineer at least five (5) days prior to the commencement of construction.  When
tendered to the Port Engineer, the Plans and Specifications shall be complete in
all material respects, containing all detail reasonably required for the Major
Modifications which, when built in accordance therewith, shall be ready for the
intended use thereof.  Lessee shall not make any material changes in the Plans
and Specifications after they have been approved by the Port Engineer, without
the prior written consent of the Port Engineer, which consent shall not be
unreasonably withheld, conditioned or delayed.


SECTION 4.06.          MECHANIC’S LIENS.  LESSEE SHALL KEEP THE LEASED PREMISES,
INCLUDING ALL LESSEE’S WORK AND IMPROVEMENTS LOCATED THEREON, FREE AND CLEAR OF
ANY AND ALL MECHANIC’S, MATERIALMEN’S AND OTHER LIENS FOR OR ARISING OUT OF OR
IN CONNECTION WITH WORK OR LABOR DONE, SERVICES PERFORMED, OR MATERIALS OR
APPLIANCES USED OR FURNISHED FOR OR IN CONNECTION WITH ANY OPERATIONS OF LESSEE,
ANY ALTERATION, IMPROVEMENT, OR REPAIRS OR ADDITIONS WHICH LESSEE MAY MAKE OR
PERMIT OR CAUSE TO BE MADE, OR ANY WORK OR CONSTRUCTION, BY, FOR, OR PERMITTED
BY LESSEE ON OR ABOUT THE LEASED PREMISES, OR ANY OBLIGATIONS OF ANY KIND
INCURRED BY LESSEE.  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED FOR HEREIN, LESSEE
SHALL PROMPTLY AND FULLY PAY AND DISCHARGE OR BOND OVER ANY AND ALL CLAIMS
AGAINST LESSEE ON WHICH ANY SUCH LIEN IS OR COULD BE BASED AND INDEMNIFY AND
HOLD HARMLESS THE COMMISSION AND THE LEASED PREMISES AND ALL BUILDINGS AND
IMPROVEMENTS LOCATED THEREON AGAINST ALL SUCH LIENS AND CLAIMS OF LIENS AND
SUITS OR OTHER PROCEEDINGS PERTAINING THERETO.


IF LESSEE DESIRES TO CONTEST ANY SUCH LIEN, IT SHALL NOTIFY THE COMMISSION OF
ITS INTENTION TO DO SO WITHIN THIRTY (30) DAYS AFTER LESSEE’S RECEIPT OF NOTICE
OF THE FILING OF SUCH LIEN AND SHALL COMMENCE TO CONTEST SUCH LIEN WITHIN THE
SAME TIME PERIOD, AND DILIGENTLY PURSUE SUCH CONTEST THEREAFTER.  IN SUCH CASE,
AND PROVIDED THAT ENFORCEMENT OF SUCH LIEN AGAINST THE LEASED PREMISES IS STAYED
PENDING THE CONCLUSION OF SUCH CONTEST, LESSEE SHALL NOT BE IN DEFAULT UNDER
THIS LEASE UNTIL THIRTY (30) DAYS AFTER THE FINAL DETERMINATION OF THE VALIDITY
THEREOF BY THE COURT OR OTHER

11


--------------------------------------------------------------------------------



TRIBUNAL HAVING PROPER JURISDICTION OF THE SAME, WITHIN WHICH TIME LESSEE SHALL
SATISFY AND DISCHARGE SUCH LIEN TO THE EXTENT HELD VALID, BUT THE SATISFACTION,
DISCHARGE OR BONDING OF ANY SUCH LIEN SHALL NOT, IN ANY CASE, BE DELAYED IF
ENFORCEMENT OF THE LIEN IS NOT STAYED PENDING THE CONCLUSION OF SUCH CONTEST.


LESSEE SHALL GIVE THE COMMISSION WRITTEN NOTICE NO LESS THAN TEN (10) DAYS IN
ADVANCE OF THE COMMENCEMENT OF ANY SUBSTANTIAL CONSTRUCTION, ALTERATION,
ADDITION OR IMPROVEMENT TO THE LEASED PREMISES IN ORDER THAT THE COMMISSION MAY
POST APPROPRIATE NOTICES OF THE COMMISSION’S NON-RESPONSIBILITY IN CONNECTION
THEREWITH.


SECTION 4.07.          NO LIENS ON FEE.  THE COMMISSION’S INTEREST IN THE LEASED
PREMISES SHALL NOT BE SUBJECTED TO LIENS OF ANY NATURE BY REASON OF LESSEE’S
CONSTRUCTION, ALTERATION, REPAIR, RESTORATION, REPLACEMENT OR RECONSTRUCTION OF
ANY IMPROVEMENTS ON THE LEASED PREMISES, OR BY REASON OF ANY OTHER ACT OR
OMISSION OF LESSEE (OR OF ANY PERSON CLAIMING BY, THROUGH OR UNDER LESSEE)
INCLUDING, BUT NOT LIMITED TO, MECHANICS’ AND MATERIALMEN’S LIENS.  ALL PERSONS
DEALING WITH LESSEE ARE HEREBY PLACED ON NOTICE THAT SUCH PERSONS SHALL NOT LOOK
TO THE COMMISSION OR TO THE COMMISSION’S CREDIT OR ASSETS (INCLUDING THE
COMMISSION’S INTEREST IN  THE IMPROVEMENTS CONSTRUCTED THEREON OR FURNISHINGS
CONTAINED THEREIN) FOR PAYMENT OR SATISFACTION OF ANY OBLIGATIONS INCURRED IN
CONNECTION WITH THE CONSTRUCTION, ALTERATION, REPAIR, RESTORATION, REPLACEMENT,
RECONSTRUCTION OR FINANCING THEREOF BY OR ON BEHALF OF LESSEE.  LESSEE HAS NO
POWER, RIGHT OR AUTHORITY TO SUBJECT THE COMMISSION’S INTEREST IN THE LEASED
PREMISES TO ANY MECHANIC’S LIEN OR CLAIM OF LIEN.


SECTION 4.08.          CONDITION OF LEASED PREMISES.  LESSEE’S WORK AND ALL
OTHER WORK PERFORMED BY OR ON BEHALF OF LESSEE AT THE LEASED PREMISES SHALL BE
AT THE SOLE RISK OF LESSEE, INCLUDING ANY AND ALL LOSS ARISING OR RESULTING FROM
THE CONDITION OF THE LEASED PREMISES.  LESSEE UNDERSTANDS THAT THE COMMISSION
HAS MADE NO REPRESENTATIONS CONCERNING THE CONDITION OF THE REAL ESTATE OR ITS
SUITABILITY FOR CONSTRUCTION OF THE PROJECT OR FOR ANY USE OR PURPOSE WHATSOEVER
AND THAT THE EXECUTION OF THIS LEASE IS BASED SOLELY UPON LESSEE’S INSPECTION OF
THE REAL ESTATE.


SECTION 4.09.          FAILURE TO COMPLETE PROJECT.  IN THE EVENT LESSEE FAILS
TO MEET ITS OBLIGATIONS UNDER THIS ARTICLE, THE COMMISSION SHALL BE ENTITLED TO
ANY REMEDIES THE COMMISSION HAS UNDER ARTICLE XI HEREOF.  IN ADDITION, THE
COMMISSION MAY (BUT SHALL NOT BE OBLIGATED TO), AFTER PROVIDING LESSEE SIXTY
(60) DAYS PRIOR WRITTEN NOTICE AND OPPORTUNITY TO CURE (UNLESS LESSEE COMMENCES
WITHIN SUCH TIME TO CURE SUCH FAILURE AND THEREAFTER DILIGENTLY PROSECUTES SUCH
CURE TO COMPLETION), TAKE OVER AND COMPLETE CONSTRUCTION IN ACCORDANCE WITH THE
PLANS AND SPECIFICATIONS, WITH SUCH CHANGES AS THE COMMISSION MAY, IN ITS
REASONABLE DISCRETION, DEEM APPROPRIATE (PROVIDED THE CHARACTER AND SCOPE OF THE
PROJECT REMAINS MATERIALLY UNCHANGED), ALL AT THE RISK, COST AND EXPENSE OF THE
LESSEE.  IF THE COMMISSION ELECTS TO COMPLETE THE CONSTRUCTION OF THE PROJECT,
LESSEE SHALL PROMPTLY PAY TO THE COMMISSION THE COST OF SUCH COMPLETION AS
REASONABLY ESTIMATED BY THE COMMISSION, PROVIDED THAT LESSEE SHALL ALSO BE
LIABLE TO REIMBURSE THE COMMISSION ON DEMAND FOR ANY REASONABLE COSTS INCURRED
IN EXCESS OF SUCH ESTIMATE.

The Commission may assume or reject any contracts entered into by Lessee in
connection with the Project, and may enter into additional or different
contracts for services, labor and for materials required, in the reasonable
judgment of the Commission, to complete construction, and

12


--------------------------------------------------------------------------------


may pay, compromise and settle all claims in connection therewith.  Upon the
Commission’s election to take over and complete construction, Lessee hereby
assigns all of its rights in the contract with the contractor and any
subcontractors or material suppliers it may have or enter into in the future in
completing the Project to the Commission, and all its rights in the Plans and
Specifications and all other contracts in connection with the Project, all
subject to any prior assignment to any Mortgagee, and subject to any consents to
such assignment as may be required from third parties, such assignment or
assignments to be accepted and become effective only in the event the Commission
shall proceed with the remedies afforded herein.  Any contract entered into by
Lessee shall provide that it is assignable to any Mortgagee and the Commission,
or may be terminated by any Mortgagee or the Commission, if a Mortgagee
exercises its rights under its Mortgage or the Commission exercises it rights
under this Section, such rights of the Commission being subject and subordinate
to such rights of a Mortgagee.


SECTION 4.10.          REPRESENTATIONS, WARRANTIES AND AGREEMENTS OF LESSEE. 
THE LESSEE MAKES THE FOLLOWING REPRESENTATIONS, WARRANTIES AND AGREEMENTS:


(A)           LESSEE IS A LIMITED LIABILITY COMPANY DULY FORMED, VALIDLY
EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE STATE OF DELAWARE.  LESSEE
HAS FULL RIGHT, POWER AND AUTHORITY TO EXECUTE AND DELIVER THIS LEASE.  LESSEE
SHALL PROVIDE TO THE COMMISSION, CONTEMPORANEOUSLY WITH THE EXECUTION HEREOF,
CORPORATE RESOLUTIONS APPROVING THIS LEASE AND AUTHORIZING THE SIGNATORY HERETO
TO EXECUTE THIS LEASE ON BEHALF OF LESSEE.  IF LESSEE IS NOT ORGANIZED PURSUANT
TO LAWS OF THE STATE OF INDIANA, IT WARRANTS AND REPRESENTS THAT IT IS NOW DULY
QUALIFIED TO DO BUSINESS IN THE STATE OF INDIANA AS A FOREIGN LIMITED LIABILITY
COMPANY AND AGREES THAT IT WILL CONTINUOUSLY REMAIN SO QUALIFIED DURING THE
DEMISED TERM.


(B)           NEITHER THE EXECUTION AND DELIVERY OF THIS LEASE, NOR THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY, NOR COMPLIANCE WITH THE
TERMS, CONDITIONS AND PROVISIONS HEREOF WILL CONFLICT WITH OR RESULT IN A BREACH
OF ANY LAW OR ANY REGULATION, ORDER, WRIT, INJUNCTION OR DECREE OF ANY COURT OR
GOVERNMENTAL INSTRUMENTALITY OR AGENCY OR ANY AGREEMENT OR INSTRUMENT TO WHICH
LESSEE OR ANY GUARANTOR IS A PARTY OR BY WHICH IT OR ITS PROPERTY ARE SUBJECT OR
BOUND, OR CONSTITUTE A DEFAULT THEREUNDER OR RESULT IN THE CREATION OR
IMPOSITION OF ANY LIEN, CHARGE, SECURITY INTEREST OR ENCUMBRANCE OF ANY NATURE
WHATSOEVER UPON ANY OF THE PROPERTY OF LESSEE PURSUANT TO THE TERMS OF ANY SUCH
AGREEMENT OR INSTRUMENT.


(C)           THE EXECUTION AND DELIVERY OF THIS LEASE HAS BEEN DULY AUTHORIZED
BY ALL NECESSARY ACTION ON THE PART OF LESSEE, AND NO AUTHORIZATION, APPROVAL OR
CONSENT BY, OR FROM, ANY GOVERNMENTAL OR PUBLIC REGULATORY AUTHORITY IS
NECESSARY.  THIS LEASE HAS BEEN DULY AND VALIDLY EXECUTED AND DELIVERED BY
LESSEE AND CONSTITUTES A LEGAL, VALID AND BINDING OBLIGATION OF LESSEE,
ENFORCEABLE IN ACCORDANCE WITH ITS TERMS.  GUARANTORS’ FINANCIAL STATEMENTS
DELIVERED TO THE COMMISSION PRIOR TO THE EXECUTION AND DELIVERY OF THIS LEASE
FAIRLY PRESENT THEIR RESPECTIVE FINANCIAL CONDITION AS OF THE DATE THEREOF. 
SINCE THE DATES OF SUCH FINANCIAL STATEMENTS, THERE HAS BEEN NO MATERIAL ADVERSE
CHANGE IN THE ASSETS, LIABILITIES OR FINANCIAL CONDITION OF GUARANTORS AS
REFLECTED THEREIN.  NEITHER LESSEE NOR GUARANTOR HAS ADMITTED OR FAILED TO
DISCLOSE A FACT OR CONTINGENCY THAT WOULD MATERIALLY ADVERSELY AFFECT THE
CONSOLIDATED FINANCIAL POSITION OF GUARANTOR REFLECTED IN SUCH FINANCIAL
STATEMENTS.

 

13


--------------------------------------------------------------------------------



(D)           THERE ARE NO ACTIONS, SUITS, PROCEEDINGS, INVESTIGATIONS OR
INQUIRIES PENDING, OR TO THE KNOWLEDGE OF LESSEE OR ANY OF THE GUARANTORS,
THREATENED, AGAINST OR AFFECTING LESSEE OR ANY OF THE GUARANTORS BEFORE ANY
COURT OR GOVERNMENTAL INSTRUMENTALITY OR AGENCY, THE RESULT OF WHICH MIGHT HAVE
A MATERIAL ADVERSE EFFECT ON LESSEE OR ITS OPERATIONS OR CONSOLIDATED FINANCIAL
CONDITION, OR ON THE OPERATION OF THE LEASED PREMISES OR THE FINANCIAL CONDITION
OF ANY OF THE GUARANTORS.


(E)           DURING THE DEMISED TERM, AND WITHIN NINETY (90) DAYS AFTER THE
CLOSE OF EACH FISCAL YEAR, LESSEE SHALL FURNISH THE COMMISSION THE CURRENT
ANNUAL CONSOLIDATED AUDITED FINANCIAL STATEMENTS OF GUARANTOR FILED WITH THE
U.S. SECURITIES AND EXCHANGE COMMISSION ON FORM 10-K.  IN ADDITION, DURING THE
DEMISED TERM, AND WITHIN FORTY-FIVE (45) DAYS AFTER THE CLOSE OF EACH FISCAL
QUARTER, LESSEE SHALL FURNISH THE COMMISSION CURRENT QUARTERLY FINANCIAL
STATEMENTS OF GUARANTOR FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION
ON FORM 10-Q.


(F)            LESSEE SHALL PROMPTLY GIVE THE COMMISSION WRITTEN NOTICE OF ALL
LITIGATION, ACTIONS, SUITS OR PROCEEDINGS, INVESTIGATIONS OR INQUIRIES BEFORE
ANY COURT OR GOVERNMENTAL AUTHORITY AFFECTING LESSEE, THE LEASED PREMISES OR A
GUARANTOR WHICH, IF DETERMINED ADVERSELY TO LESSEE, WOULD HAVE A MATERIAL
ADVERSE EFFECT ON THE CONSOLIDATED FINANCIAL CONDITION OF ANY OF THE GUARANTORS
OR ON THE CONSOLIDATED FINANCIAL CONDITION OR OPERATIONS OF LESSEE OR ITS
ABILITY TO PERFORM ANY OF ITS OBLIGATIONS UNDER THE LEASE.


(G)           LESSEE SHALL PROVIDE TO THE COMMISSION, CONTEMPORANEOUSLY WITH THE
EXECUTION HEREOF, AN OPINION OF COUNSEL TO LESSEE AS TO THOSE MATTERS REASONABLY
REQUESTED BY THE COMMISSION.


ARTICLE V


USE AND MAINTENANCE


SECTION 5.01.          BUSINESS USE.  THE LEASED PREMISES SHALL BE USED AND
OCCUPIED BY LESSEE ONLY FOR THE OPERATION OF AN ETHANOL PRODUCTION FACILITY,
INCLUDING THE PRODUCTION, STORAGE AND SHIPMENT (BY TRUCK, RAILROAD, BARGE,
PIPELINE AND OTHER MEANS OF TRANSPORTATION) OF ETHANOL AND ETHANOL RELATED
PRODUCTS AND BY PRODUCTS, AND FOR RELATED OFFICES, STORAGE TANKS, STORAGE
FACILITIES AND OTHER FACILITIES INCIDENTAL TO SUCH ACTIVITY, IN ACCORDANCE WITH
THE DESCRIPTION SET FORTH ON EXHIBIT F (THE “PERMITTED USES”).  LESSEE SHALL
COMPLY WITH ALL LAWS, ORDERS, RULES AND REGULATIONS IN CARRYING OUT SUCH
PERMITTED USES.  THE LEASED PREMISES MAY NOT BE USED FOR ANY OTHER PURPOSE
WITHOUT THE COMMISSION’S PRIOR WRITTEN CONSENT, WHICH CONSENT MAY BE WITHHELD IN
THE COMMISSION’S SOLE DISCRETION.  IF LESSEE SHALL MATERIALLY ALTER ITS METHOD
OF PRODUCING ETHANOL FROM THAT DESCRIBED IN EXHIBIT F, LESSEE SHALL NOTIFY THE
COMMISSION PRIOR TO SUCH MODIFICATION AND THE COMMISSION MAY IMPOSE REASONABLE
CONDITIONS ON THE USE OF THE LEASED PREMISES FOR SUCH ALTERNATE METHOD.  LESSEE
SHALL NOT ABANDON THE LEASED PREMISES AT ANY TIME DURING THE DEMISED TERM.  IF
LESSEE SHALL ABANDON OR SURRENDER THE LEASED PREMISES, OR BE DISPOSSESSED BY
PROCESS OF LAW, OR OTHERWISE, ANY PERSONAL PROPERTY BELONGING TO LESSEE AND LEFT
ON THE LEASED PREMISES FOR MORE THAN NINETY (90) DAYS SHALL BE DEEMED TO BE
ABANDONED, AT THE OPTION OF THE COMMISSION.  LESSEE COVENANTS AND AGREES THAT IT
WILL USE, MAINTAIN AND OCCUPY THE LEASED PREMISES IN A CAREFUL, SAFE AND LAWFUL
MANNER.

14


--------------------------------------------------------------------------------



SECTION 5.02.          MAINTENANCE OF LEASED PREMISES.  LESSEE SHALL, AT ITS
SOLE COST AND EXPENSE, KEEP THE LEASED PREMISES, INCLUDING, BUT NOT LIMITED TO,
THE ENTIRE INTERIOR AND EXTERIOR OF ALL IMPROVEMENTS AT ANY TIME LOCATED
THEREON, ALL STRUCTURAL COMPONENTS AND MECHANICAL SYSTEMS, THE PARKING AREAS,
LANDSCAPED AREAS, LAWNS, AND ALL OTHER PORTIONS OF THE LEASED PREMISES IN GOOD
CONDITION AND REPAIR AND IN GOOD OPERATING CONDITION AND IN A CLEAN AND SIGHTLY
CONDITION.  THE COMMISSION SHALL HAVE NO REPAIR OR MAINTENANCE OBLIGATIONS
CONCERNING THE LEASED PREMISES.


SECTION 5.03.          UTILITY CHARGES.  LESSEE AGREES TO PAY ALL CHARGES FOR
SEWER, TRASH REMOVAL, WATER, GAS, ELECTRICITY, TELEPHONE AND ALL OTHER UTILITY
SERVICES USED UPON THE LEASED PREMISES THROUGHOUT THE DEMISED TERM, INCLUDING
ANY AND ALL TAP-IN FEES AND ALL COSTS AND EXPENSES INCURRED IN EXTENDING ANY
UTILITY SERVICE TO THE LEASED PREMISES FROM THE POINT PROVIDED BY THE UTILITY
COMPANY, AND TO INDEMNIFY AND HOLD THE COMMISSION HARMLESS FROM ANY AND ALL
LIABILITY RESULTING FROM ANY NON-PAYMENT FOR ANY SUCH SERVICES.  LESSEE SHALL
ABIDE BY ALL REQUIREMENTS OF ANY UTILITY PROVIDING SERVICE TO LESSEE, AND LESSEE
SHALL INDEMNIFY AND HOLD THE COMMISSION HARMLESS FROM ANY AND ALL LIABILITY,
COST AND EXPENSE (INCLUDING REASONABLE ATTORNEYS’ FEES) INCURRED BY THE
COMMISSION AS A RESULT OF LESSEE’S USE OF ANY UTILITIES.


ARTICLE VI


PAYMENT OF TAXES AND ASSESSMENTS


SECTION 6.01.          IMPOSITIONS.  LESSEE SHALL PAY OR CAUSE TO BE PAID, ALL
REAL PROPERTY TAXES, PERSONAL PROPERTY TAXES AND OTHER TAXES, ASSESSMENTS,
INCLUDING ANY ASSESSMENTS AND OTHER CHARGES PROVIDED FOR IN THE DECLARATION;
WATER AND SEWER CHARGES, LEVIES, LICENSE AND PERMIT FEES AND OTHER GOVERNMENTAL
CHARGES OF ANY KIND AND NATURE WHATSOEVER, WHICH AT ANY TIME DURING THE DEMISED
TERM MAY BE ASSESSED, LEVIED, OR BECOME DUE AND PAYABLE, OR BECOME A LIEN ON,
THE LEASED PREMISES, LESSEE’S LEASEHOLD INTEREST THEREIN, IMPROVEMENTS OR ANY
APPURTENANCE THEREON; ALL OF WHICH ARE COLLECTIVELY REFERRED TO HEREIN AS
“IMPOSITIONS”.  ALL SUCH PAYMENTS SHALL BE MADE BEFORE ANY FINE, PENALTY,
INTEREST OR COST MAY BE ADDED FOR NON-PAYMENT.


UPON WRITTEN REQUEST, LESSEE SHALL FURNISH THE COMMISSION REASONABLE EVIDENCE OF
PAYMENT OF ALL SUCH IMPOSITIONS.


SECTION 6.02.          LESSEE CONTESTING IMPOSITIONS.  LESSEE SHALL, FOR TAX
PURPOSES, HAVE THE RIGHT TO SEEK A REDUCTION IN THE VALUATION OF THE LEASED
PREMISES OR ITS INTEREST THEREIN, INCLUDING ANY REAL OR PERSONAL PROPERTY
LOCATED ON THE LEASED PREMISES.  AT ITS SOLE COST AND EXPENSE, LESSEE, MAY
CONTEST IN GOOD FAITH THE AMOUNT OR VALIDITY IN WHOLE OR IN PART OF ANY
IMPOSITION.  PROMPTLY UPON REQUEST BUT SUBJECT TO THE COMMISSION’S NORMAL
APPROVAL PROCESS, THE COMMISSION SHALL EXECUTE AND DELIVER ANY DOCUMENTS THAT
ARE REASONABLY REQUESTED BY LESSEE AND REQUIRED TO BE SIGNED BY THE COMMISSION
TO PERMIT LESSEE TO CONDUCT ANY SUCH CONTEST AND SHALL COOPERATE WITH LESSEE  IN
CONDUCTING SUCH CONTEST, AND LESSEE SHALL REIMBURSE ALL THIRD-PARTY COSTS
INCURRED BY THE COMMISSION.  TO THE EXTENT PERMITTED BY LAW, LESSEE MAY DEFER
PAYMENT THEREOF, PROVIDED THAT SUCH CONTEST PREVENTS THE COLLECTION OF ITEM OR
ITEMS BEING CONTESTED, AND PROVIDED THAT IF AN EVENT OF DEFAULT IS CONTINUING
LESSEE SHALL PROVIDE TO THE COMMISSION REASONABLE SECURITY IN THE AMOUNT OF THE
ITEM OR ITEMS SO CONTESTED, PLUS FROM TIME

15


--------------------------------------------------------------------------------



TO TIME SUCH ADDITIONAL AMOUNTS AS MAY BE REASONABLY REQUIRED TO COVER INTEREST
OR PENALTIES ACCRUED OR TO ACCRUE ON ANY SUCH ITEM OR ITEMS.


THE COMMISSION MAY, ON THIRTY (30) DAYS WRITTEN NOTICE TO LESSEE, REQUIRE LESSEE
TO PAY SUCH CONTESTED ITEM OR ITEMS OR MAY PAY SUCH ITEMS OUT OF THE SECURITY
PROVIDED TO THE COMMISSION IF, IN THE COMMISSION’S REASONABLE DETERMINATION,
THERE IS UNDUE DELAY BY LESSEE IN THE PROSECUTION OF SUCH PROCEEDINGS, OR IF, IN
THE REASONABLE DETERMINATION OF THE COMMISSION, PROTECTION OF THE LEASED
PREMISES OR OF THE COMMISSION’S INTERESTS THEREIN SHALL REQUIRE SUCH PAYMENT. 
WHEN ANY SUCH CONTESTED ITEMS SHALL HAVE BEEN PAID OR CANCELED, ANY SECURITY SO
DEPOSITED TO COVER THEM AND NOT APPLIED BY THE COMMISSION AS A PAYMENT, SHALL BE
PROMPTLY RETURNED TO LESSEE.


ARTICLE VII

ASSIGNMENT AND SUBLETTING


SECTION 7.01.          ASSIGNMENT, SUBLETTING AND MORTGAGING.  LESSEE MAY NOT
ASSIGN THIS LEASE OR SUBLET ALL OR ANY PORTION OF THE LEASED PREMISES WITHOUT
THE PRIOR WRITTEN APPROVAL OF THE COMMISSION, WHICH APPROVAL SHALL NOT BE
UNREASONABLY WITHHELD.  IN GRANTING SUCH APPROVAL CONSENT IN THIS SECTION 7.01
AND SECTION 7.02 BELOW, THE COMMISSION SHALL BE ENTITLED TO CONSIDER, AMONG
OTHER ITEMS, THE PROPOSED ASSIGNEE’S FINANCIAL CONDITION, BUSINESS REPUTATION,
NATURE OF THE PROPOSED ASSIGNEES BUSINESS, AND SUCH OTHER FACTORS AS MAY
REASONABLY BEAR UPON THE SUITABILITY OF THE ASSIGNEE AS A LESSEE OF THE LEASED
PREMISES AND A TENANT AT THE PORT.  NO SUCH APPROVAL SHALL BE REQUIRED FOR ANY
ASSIGNMENT OR SUBLEASE TO ANY AFFILIATE.  EXCEPT AS PERMITTED UNDER SECTION 7.02
HEREUNDER, LESSEE MAY NOT GRANT A SECURITY INTEREST IN, PLEDGE OR MORTGAGE ITS
LEASEHOLD ESTATE, WITHOUT THE PRIOR WRITTEN APPROVAL OF THE COMMISSION, WHICH
APPROVAL MAY BE GRANTED OR WITHHELD IN THE SOLE AND ABSOLUTE DISCRETION OF THE
COMMISSION.

As herein, unless otherwise specified, the following terms have the following
meanings:

“Affiliate” means, with respect to any person, any other person directly or
indirectly controlling, controlled by or under common control with such person.

“person” means any natural person, corporation, limited liability company,
partnership, joint venture, association, trust or other entity or organization,
including a government or political subdivision, agency or instrumentality
thereof.

“control” and variations thereof means ownership, directly or indirectly, of
more than 50% of the voting securities of or interests in a person.


SECTION 7.02.          MORTGAGEE PROTECTIONS.  NOTWITHSTANDING ANYTHING IN THIS
LEASE TO THE CONTRARY:


(A)           PROVIDED THAT ANY MORTGAGEE OR LESSEE PROVIDES THE COMMISSION WITH
A COPY OF AN EXECUTED, OR CONFORMED COPY, OF A MORTGAGE WHICH CONTAINS THE NAME
AND ADDRESS OF THE MORTGAGEE, THE COMMISSION HEREBY COVENANTS AND AGREES TO
FAITHFULLY PERFORM AND COMPLY WITH THE FOLLOWING PROVISIONS WITH RESPECT TO SUCH
MORTGAGE (“MORTGAGE” AND “MORTGAGEE” MEAN A MORTGAGE OR A MORTGAGEE SATISFYING
THE PROVISIONS OF THIS SECTION 7.02):

16


--------------------------------------------------------------------------------



(B)           ACKNOWLEDGEMENT OF NOTICE.  UPON RECEIPT OF A MORTGAGE AS SET
FORTH ABOVE, THE COMMISSION SHALL PROVIDE A WRITTEN ACKNOWLEDGMENT TO SUCH
MORTGAGEE.  SUCH NOTICE FROM MORTGAGEE SHALL NOT BE DEEMED EFFECTIVE UNTIL
LESSEE OR MORTGAGEE RECEIVES CONFIRMATION OF DELIVERY OF SUCH NOTICE AS
DESCRIBED IN SECTION 16.01 OR THE COMMISSION HAS PROVIDED WRITTEN
ACKNOWLEDGEMENT OF SUCH DELIVERY PURSUANT TO SAID SECTIONS.


(C)           NO MODIFICATION OR LEASE IMPAIRMENT.  NO ACTION BY LESSEE OR THE
COMMISSION TO CANCEL, SURRENDER, OR MATERIALLY MODIFY THE TERMS OF THIS LEASE OR
THE PROVISIONS OF THIS SECTION 7.02 OR ANY OTHER LEASE IMPAIRMENT SHALL BE
BINDING UPON MORTGAGEE WITHOUT ITS PRIOR WRITTEN CONSENT.


(D)           NOTICES.  IF THE COMMISSION SHALL GIVE ANY NOTICE, DEMAND,
ELECTION OR OTHER COMMUNICATION WHICH MAY ADVERSELY AFFECT THE SECURITY FOR A
MORTGAGE, INCLUDING WITHOUT LIMITATION A NOTICE OF A DEFAULT OR AN EVENT OF
DEFAULT HEREUNDER (HEREINAFTER COLLECTIVELY “NOTICES”), TO LESSEE HEREUNDER, THE
COMMISSION SHALL SIMULTANEOUSLY GIVE A COPY OF EACH SUCH NOTICE TO THE MORTGAGEE
AT THE ADDRESS THERETOFORE DESIGNATED BY IT.  NO NOTICE GIVEN BY THE COMMISSION
TO LESSEE SHALL BE BINDING UPON OR AFFECT SAID MORTGAGEE UNLESS A COPY OF SAID
NOTICE SHALL BE GIVEN TO MORTGAGEE PURSUANT TO THIS SECTION.  IN THE CASE OF AN
ASSIGNMENT OF SUCH MORTGAGE OR CHANGE IN ADDRESS OF SUCH MORTGAGEE, SAID
ASSIGNEE OR MORTGAGEE, BY WRITTEN NOTICE TO THE COMMISSION, MAY CHANGE THE
ADDRESS TO WHICH SUCH COPIES OF NOTICES ARE TO BE SENT.  THE COMMISSION SHALL
NOT BE BOUND TO RECOGNIZE ANY ASSIGNMENT OF SUCH MORTGAGE UNLESS AND UNTIL THE
COMMISSION SHALL BE GIVEN WRITTEN NOTICE THEREOF, A COPY OF THE EXECUTED
ASSIGNMENT, AND THE NAME AND ADDRESS OF THE ASSIGNEE; AND SUCH NOTICE SHALL NOT
BE EFFECTIVE UNTIL THE PERSON GIVING SUCH NOTICE RECEIVES CONFIRMATION OF
DELIVERY OF SUCH NOTICE AS DESCRIBED IN SECTION 16.01 OR THE COMMISSION HAS
PROVIDED WRITTEN ACKNOWLEDGEMENT OF SUCH DELIVERY PURSUANT TO SAID SECTION. 
THEREAFTER, SUCH ASSIGNEE SHALL BE DEEMED TO BE THE MORTGAGEE HEREUNDER WITH
RESPECT TO THE MORTGAGE BEING ASSIGNED.  IF SUCH MORTGAGE IS HELD BY MORE THAN
ONE PERSON, CORPORATION OR OTHER ENTITY, NO PROVISION OF THIS LEASE REQUIRING
THE COMMISSION TO GIVE NOTICES OR COPIES THEREOF TO SAID MORTGAGEE SHALL BE
BINDING UPON THE COMMISSION WITH RESPECT TO SUCH MORTGAGE UNLESS AND UNTIL ALL
OF SAID HOLDERS SHALL DESIGNATE IN WRITING ONE OF THEIR NUMBER TO RECEIVE ALL
SUCH NOTICES AND COPIES THEREOF AND SHALL HAVE GIVEN TO THE COMMISSION A COPY OF
AN EXECUTED, OR CONFORMED COPY, OF  SUCH DESIGNATION.


(E)           PERFORMANCE OF COVENANTS.  THE MORTGAGEE SHALL HAVE THE RIGHT TO
PERFORM ANY TERM, COVENANT OR CONDITION AND TO REMEDY ANY DEFAULT OR EVENT OF
DEFAULT BY LESSEE HEREUNDER WITHIN THE TIME PERIODS SPECIFIED HEREIN, AND THE
COMMISSION SHALL ACCEPT SUCH PERFORMANCE WITH THE SAME FORCE AND EFFECT AS IF
FURNISHED BY LESSEE; PROVIDED, HOWEVER, THAT SAID MORTGAGEE SHALL NOT THEREBY OR
HEREBY BE SUBROGATED TO THE RIGHTS OF THE COMMISSION.


(F)            DELEGATION TO MORTGAGEE.  LESSEE MAY DELEGATE IRREVOCABLY TO THE
MORTGAGEE THE EXCLUSIVE OR NON-EXCLUSIVE AUTHORITY TO EXERCISE ANY OR ALL OF
LESSEE’S RIGHTS HEREUNDER, BUT NO SUCH DELEGATION SHALL BE BINDING UPON THE
COMMISSION UNLESS AND UNTIL EITHER LESSEE OR THE MORTGAGEE SHALL GIVE TO THE
COMMISSION A TRUE COPY OF THE MORTGAGE (WITH THE RELEVANT PROVISIONS NOTED IN
SUCH NOTICE OR ON SUCH COPY OF THE MORTGAGE) OR OTHER WRITTEN INSTRUMENT
EFFECTING SUCH DELEGATION; AND SUCH NOTICE SHALL NOT BE EFFECTIVE UNTIL THE
PERSON GIVING SUCH NOTICE RECEIVES CONFIRMATION OF DELIVERY OF SUCH NOTICE
DESCRIBED IN SECTION 16.01 OR THE COMMISSION HAS PROVIDED WRITTEN
ACKNOWLEDGEMENT OF SUCH DELIVERY PURSUANT TO SAID SECTION.

17


--------------------------------------------------------------------------------



(G)           DEFAULT BY LESSEE.  IN THE EVENT OF AN EVENT OF DEFAULT BY LESSEE
IN THE PAYMENT OF ANY MONETARY OBLIGATION HEREUNDER, THE COMMISSION AGREES NOT
TO EXERCISE ITS REMEDIES HEREUNDER UNLESS AND UNTIL THE COMMISSION PROVIDES
WRITTEN NOTICE OF SUCH EVENT OF DEFAULT TO ANY MORTGAGEE AND SUCH MORTGAGEE, OR
THE LESSEE, SHALL HAVE FAILED TO CURE SUCH EVENT OF DEFAULT WITHIN THIRTY (30)
BUSINESS DAYS FOLLOWING RECEIPT OF SUCH NOTICE AND THE EXPIRATION OF ANY GRACE
OR CURE PERIODS GRANTED TO LESSEE HEREIN.  IN THE EVENT OF AN EVENT OF DEFAULT
BY LESSEE IN THE PERFORMANCE OR OBSERVANCE OF ANY NON-MONETARY TERM, COVENANT,
OR CONDITION TO BE PERFORMED BY IT HEREUNDER, THE COMMISSION AGREES NOT TO
EXERCISE ITS REMEDIES HEREUNDER UNLESS AND UNTIL THE COMMISSION PROVIDES WRITTEN
NOTICE OF SUCH EVENT OF DEFAULT TO ANY MORTGAGEE AND SUCH MORTGAGEE, OR THE
LESSEE, SHALL HAVE FAILED TO CURE SUCH EVENT OF DEFAULT WITHIN SIXTY (60) DAYS
FOLLOWING RECEIPT OF SUCH NOTICE  AND THE EXPIRATION OF ANY GRACE OR CURE
PERIODS GRANTED LESSEE HEREIN; PROVIDED, HOWEVER, (X) IF SUCH EVENT OF DEFAULT
CANNOT PRACTICABLY BE CURED BY MORTGAGEE WITHIN SUCH SIXTY (60) DAY PERIOD, (Y)
IF SUCH EVENT OF DEFAULT CANNOT PRACTICABLY BE CURED BY MORTGAGEE WITHOUT TAKING
POSSESSION OF THE LEASED PREMISES OR FORECLOSURE, OR (Z) IF MORTGAGEE IS STAYED,
ENJOINED OR OTHERWISE PREVENTED FROM CURING SUCH EVENT OF DEFAULT, TAKING
POSSESSION OF THE LEASED PREMISES OR FORECLOSING, THEN THE COMMISSION SHALL NOT
EXERCISE ITS REMEDIES HEREUNDER IF AND SO LONG AS:

(I)                                     IN THE CASE OF AN EVENT OF DEFAULT WHICH
CANNOT PRACTICABLY BE CURED BY THE MORTGAGEE WITHIN SUCH SIXTY (60) DAY PERIOD,
MORTGAGEE SHALL HAVE DELIVERED TO THE COMMISSION, PRIOR TO THE EXPIRATION OF
SUCH SIXTY (60) DAY PERIOD, A WRITTEN NOTICE WHEREIN MORTGAGEE STATES THAT IT
INTENDS TO CURE SUCH EVENT OF DEFAULT AND, THEREAFTER, SHALL PROCEED DILIGENTLY
TO CURE SUCH EVENT OF DEFAULT.

(II)                                  IN THE CASE OF AN EVENT OF DEFAULT WHICH
CANNOT PRACTICABLY BE CURED BY THE MORTGAGEE WITHOUT TAKING POSSESSION OF THE
LEASED PREMISES OR FORECLOSURE, MORTGAGEE SHALL HAVE DELIVERED TO THE
COMMISSION, PRIOR TO THE EXPIRATION OF SUCH SIXTY (60) DAY PERIOD, A WRITTEN
NOTICE WHEREIN MORTGAGEE STATES THAT IT INTENDS TO OBTAIN POSSESSION OF THE
LEASED PREMISES OR FORECLOSE AND CURE SUCH EVENT OF DEFAULT AND, THEREAFTER,
SHALL PROCEED DILIGENTLY TO OBTAIN POSSESSION OF THE LEASED PREMISES (INCLUDING
POSSESSION BY RECEIVER) OR FORECLOSE AND, UPON OBTAINING SUCH POSSESSION OR
FORECLOSING, SHALL PROCEED DILIGENTLY TO CURE SUCH EVENT OF DEFAULT.

(III)                               IN THE CASE OF A LESSEE-SPECIFIC EVENT OF
DEFAULT, MORTGAGEE SHALL INSTITUTE FORECLOSURE AND DILIGENTLY PROSECUTE THE SAME
TO COMPLETION (UNLESS IN THE MEANTIME IT SHALL ACQUIRE LESSEE’S LEASEHOLD ESTATE
BY ASSIGNMENT, DEED OR OTHER TRANSFER IN LIEU OF FORECLOSURE) AND, UPON SUCH
COMPLETION OF FORECLOSURE OR SUCH ACQUISITION, SUCH TENANT-SPECIFIC EVENT OF
DEFAULT SHALL BE DEEMED TO HAVE NO FURTHER EFFECT AND NO LONGER TO BE AN EVENT
OF DEFAULT.

IF MORTGAGEE IS STAYED OR ENJOINED FORM TAKING ANY ACTION UNDER (I), (II) OR
(III) ABOVE, MORTGAGEE’S TIME TO TAKE SUCH ACTION SHALL BE EXTENDED BY THE
LENGTH OF TIME THAT SUCH STAY OR INJUNCTION REMAINS IN EFFECT, SO LONG AS
MORTGAGEE PURSUES NORMAL AND CUSTOMARY STEPS TO TERMINATE SUCH STAY OR
INJUNCTION, AND, THEREAFTER, MORTGAGEE SHALL HAVE A REASONABLE TIME TO TAKE SUCH
ACTION.  MORTGAGEE SHALL NOT BE REQUIRED TO CONTINUE ANY ACTION UNDER (I), (II)
OR (III) ABOVE.  HOWEVER, IF MORTGAGEE TERMINATES OR FAILS TO PROSECUTE
DILIGENTLY ANY ACTION UNDER (I), (II) OR (III)

18


--------------------------------------------------------------------------------


ABOVE, THEN, UPON NOT LESS THAN THIRTY(30) DAYS PRIOR WRITTEN NOTICE TO LESSEE,
THE COMMISSION MAY EXERCISE ITS REMEDIES WITH RESPECT TO THE EVENT OF DEFAULT IN
QUESTION, UNLESS MORTGAGEE SHALL THEREAFTER PROCEED DILIGENTLY WITH SUCH ACTION
UNDER (I), (II) OR (III) ABOVE.  MORTGAGEE SHALL NOT BE REQUIRED TO CONTINUE ANY
ACTION UNDER (I), (II) OR (III) ABOVE IF AND WHEN THE EVENT OF DEFAULT IN
QUESTION SHALL BE CURED.  NOTHING HEREIN SHALL PRECLUDE THE COMMISSION FROM
EXERCISING ANY OF ITS RIGHTS OR REMEDIES WITH RESPECT TO ANY OTHER EVENT OF
DEFAULT BY LESSEE DURING ANY PERIOD OF SUCH FORBEARANCE, BUT IN SUCH EVENT OF
DEFAULT MORTGAGEE SHALL HAVE ALL OF ITS RIGHTS PROVIDED FOR HEREIN.  IF THE
MORTGAGEE, ITS AFFILIATE OR A QUALIFIED OPERATOR, SHALL ACQUIRE TITLE TO
LESSEE’S LEASEHOLD ESTATE HEREUNDER AND SHALL CURE ALL EVENTS OF DEFAULT OTHER
THAN LESSEE-SPECIFIC EVENTS OF DEFAULT, THEN ALL PRIOR LESSEE-SPECIFIC EVENTS OF
DEFAULT SHALL BE DEEMED TO HAVE NO FURTHER EFFECT AND NO LONGER TO BE EVENTS OF
DEFAULT.


(H)           FORECLOSURE.  FORECLOSURE OF ANY MORTGAGE SHALL NOT REQUIRE THE
CONSENT OF THE COMMISSION OR CONSTITUTE A BREACH OF OR DEFAULT UNDER ANY
PROVISION OF THIS LEASE; AND, UPON COMPLETION OF FORECLOSURE, THE COMMISSION
SHALL RECOGNIZE MORTGAGEE, ITS AFFILIATE OR A QUALIFIED OPERATOR AS THE NEW
LESSEE HEREUNDER WITHOUT THE NECESSITY OF OBTAINING THE COMMISSION’S CONSENT TO
SUCH TRANSFER PURSUANT TO SECTION 7.01, AND SUCH NEW LESSEE SHALL THEREAFTER
HAVE THE RIGHT TO FURTHER TRANSFER THE LEASEHOLD ESTATE TO A QUALIFIED
OPERATOR.  UPON THE ACQUISITION OF THE LEASEHOLD ESTATE BY MORTGAGEE, ITS
AFFILIATE OR A QUALIFIED OPERATOR BY FORECLOSURE, UPON WRITTEN REQUEST BY SUCH
NEW LESSEE GIVEN NOT LATER THAN NINETY (90) DAYS AFTER ACQUISITION OF THE
LEASEHOLD ESTATE BY SUCH NEW LESSEE, THE COMMISSION SHALL PROMPTLY (BUT NOT
LATER THAN NINETY (90) DAYS AFTER ITS RECEIPT OF SUCH REQUEST) EXECUTE AND
DELIVER A NEW LEASE TO SUCH NEW LESSEE, PROVIDED THAT THE COMMISSION RECEIVES
REASONABLY SATISFACTORY EVIDENCE THAT LESSEE NO LONGER HAS ANY RIGHTS IN AND TO
THE LEASEHOLD ESTATE AND/OR THIS LEASE.


(I)            NEW LEASE.  THE COMMISSION AGREES THAT IN THE EVENT OF ANY
TERMINATION OF THIS LEASE BY REASON OF THE DISAFFIRMANCE HEREOF BY A RECEIVER,
LIQUIDATOR OR TRUSTEE FOR LESSEE OR ITS PROPERTY, MORTGAGEE MAY BY WRITTEN
NOTICE GIVEN TO THE COMMISSION WITHIN SIXTY (60) DAYS AFTER SUCH TERMINATION
REQUIRE THE COMMISSION TO PROMPTLY (BUT NOT LATER THAN NINETY (90) DAYS AFTER
ITS RECEIPT OF SUCH REQUEST) ENTER INTO A NEW LEASE WITH A NEW LESSEE.  THE
COMMISSION NEED NOT DO SO, HOWEVER, UNLESS AND UNTIL NEW LESSEE HAS (I) CURED
ALL EVENTS OF DEFAULT (EXCEPT LESSEE-SPECIFIC EVENTS OF DEFAULT), AND (II)
REIMBURSED THE COMMISSION’S OUT-OF-POCKET COSTS (INCLUDING REASONABLE ATTORNEYS’
FEES AND EXPENSES) TO TERMINATE THIS LEASE, RECOVER THE LEASED PREMISES AND
ENTER INTO THE NEW LEASE.  IF MORE THAN ONE MORTGAGEE REQUESTS A NEW LEASE, THE
COMMISSION SHALL ENTER INTO THE NEW LEASE WITH THE MOST-SENIOR MORTGAGEE (AS
DETERMINED PURSUANT TO CLAUSE (N) BELOW) REQUESTING SUCH NEW LEASE, UPON
COMPLIANCE BY SUCH MOST-SENIOR MORTGAGEE WITH THE CONDITIONS FOR SUCH NEW
LEASE.  THE NEW LESSEE UNDER THE NEW LEASE SHALL HAVE THE SAME RIGHT, TITLE AND
INTEREST IN AND TO ALL IMPROVEMENTS AND EQUIPMENT LOCATED ON THE LEASED PREMISES
AS LESSEE HAD UNDER THE TERMINATED LEASE IMMEDIATELY PRIOR TO ITS TERMINATION,
AND THE COMMISSION SHALL CAUSE ANY FEE MORTGAGEES TO CONFIRM THE SUBORDINATION
OF THEIR FEE MORTGAGES TO THE NEW LEASE.


(J)            PERSONAL LIABILITY.  IN THE EVENT ANY MORTGAGEE, ITS AFFILIATE OR
A QUALIFIED OPERATOR BECOMES LESSEE UNDER THIS LEASE OR NEW LESSEE UNDER A NEW
LEASE, SUCH MORTGAGEE, AFFILIATE OR QUALIFIED OPERATOR SHALL BE LIABLE FOR THE
OBLIGATIONS OF LESSEE UNDER THIS LEASE OR NEW LESSEE UNDER SUCH NEW LEASE FROM
AND AFTER THE DATE IT BECOMES LESSEE OR NEW LESSEE FOR SO LONG AS IT REMAINS
LESSEE OR NEW LESSEE, PROVIDED, ANY MORTGAGEE’S LIABILITY SHALL BE LIMITED

19


--------------------------------------------------------------------------------



TO ITS INTEREST IN THE LEASEHOLD ESTATE UNDER THIS LEASE OR THE NEW LEASE, AS
THE CASE MAY BE, AND SUCH LIABILITY SHALL TERMINATE IF AND WHEN IT ASSIGNS OR
OTHERWISE TRANSFERS THE LEASEHOLD ESTATE UNDER THIS LEASE OR THE NEW LEASE, AS
THE CASE MAY BE, TO ANOTHER PERSON.


(K)           REIMBURSEMENT.  AS A CONDITION TO THE COMMISSION’S ACCEPTANCE OF
THE CURE OF AN EVENT OF DEFAULT OR ISSUANCE OF A NEW LEASE, MORTGAGEE (OR ITS
AFFILIATE OR NEW LESSEE) SHALL REIMBURSE THE COMMISSION FOR ALL OUT- WITH
OF-POCKET COSTS, INCLUDING REASONABLE ATTORNEYS’ FEES, INCURRED BY THE
COMMISSION IN CONNECTION ITS OBLIGATIONS UNDER THIS SECTION 7.02 WITH RESPECT
THERETO.


(L)            LESSEE’S LEASEHOLD RIGHTS.  NOTWITHSTANDING ANYTHING TO THE
CONTRARY HEREIN, SO LONG AS MORTGAGEE’S TIME TO OBTAIN A NEW LEASE HAS NOT
EXPIRED, IT MAY EXERCISE LESSEE’S RIGHTS (INCLUDING PREEMPTIVE RIGHTS) UNDER
THIS LEASE, EVEN IF A DEFAULT OR EVENT OF DEFAULT EXISTS.  LESSEE IRREVOCABLY
ASSIGNS TO MORTGAGEE: (I) TO THE EXCLUSION OF LESSEE AND ANY OTHER PERSON, ANY
RIGHT TO EXERCISE ANY BANKRUPTCY TERMINATION OPTION; AND (II) ANY RIGHT OF
LESSEE TO OBJECT TO ANY BANKRUPTCY SALE BY THE COMMISSION.


(M)          CERTAIN PROCEEDINGS.  IF THE COMMISSION OR LESSEE INITIATES ANY
APPRAISAL, ARBITRATION, LITIGATION OR OTHER DISPUTE RESOLUTION PROCEEDING
AFFECTING THIS LEASE, THEN THE PARTIES SHALL SIMULTANEOUSLY NOTIFY MORTGAGEE.
MORTGAGEE MAY PARTICIPATE IN SUCH PROCEEDINGS ON LESSEE’S BEHALF, OR EXERCISE
ANY OR ALL OF LESSEE’S RIGHTS IN SUCH PROCEEDINGS, IN EACH CASE (AT MORTGAGEE’S
OPTION) TO THE EXCLUSION OF LESSEE.  NO SETTLEMENT SHALL BE EFFECTIVE WITHOUT
MORTGAGEE’S CONSENT, UNLESS LESSEE SIMULTANEOUSLY PAYS THE SETTLEMENT, THE
AMOUNT AT ISSUE DOES NOT EXCEED TWENTY-FIVE THOUSAND DOLLARS ($25,000), AND THE
CLAIMANT HAS RELEASED (OR DOES NOT ASSERT) ANY CLAIM AGAINST MORTGAGEE.


(N)           MULTIPLE MORTGAGEES.  IF AT ANY TIME MULTIPLE MORTGAGEES EXIST:
(I) ANY CONSENT BY OR NOTICE TO MORTGAGEE REFERS TO ALL MORTGAGEES; (II) EXCEPT
UNDER CLAUSE (I) THE MOST SENIOR MORTGAGEE MAY EXERCISE ALL RIGHTS OF
MORTGAGEE(S), TO THE EXCLUSION OF JUNIOR MORTGAGEE/S; (III) TO THE EXTENT THAT
THE MOST SENIOR MORTGAGEE DECLINES TO DO SO, ANY OTHER MORTGAGEE MAY EXERCISE
THOSE RIGHTS, IN ORDER OF PRIORITY; AND (IV) IF MORTGAGEES DO NOT AGREE ON
PRIORITIES, A WRITTEN DETERMINATION OF PRIORITY ISSUED BY A TITLE INSURANCE
COMPANY LICENSED IN THE STATE OF INDIANA SHALL GOVERN.


(O)           FURTHER ASSURANCES.  UPON REQUEST FROM LESSEE OR ANY MORTGAGEE
(PROSPECTIVE OR CURRENT), THE COMMISSION SHALL PROMPTLY, UNDER DOCUMENTATION
REASONABLY SATISFACTORY TO THE REQUESTING PARTY AND THE COMMISSION: (I) AGREE
DIRECTLY WITH MORTGAGEE THAT IT MAY EXERCISE AGAINST THE COMMISSION ALL
MORTGAGEE’S RIGHTS IN THIS LEASE; AND (II) CERTIFY (SUBJECT TO ANY THEN
EXCEPTION REASONABLY SPECIFIED) THAT TO THE COMMISSION’S KNOWLEDGE THIS LEASE IS
IN FULL FORCE AND EFFECT, THAT NO LEASE IMPAIRMENT HAS OCCURRED, THAT NO DEFAULT
OR EVENT OF DEFAULT EXISTS, THE DATE THROUGH WHICH RENT AND OTHER CHARGES
HEREUNDER HAVE BEEN PAID, AND OTHER SIMILAR MATTERS AS REASONABLY REQUESTED.


(P)           NO MERGER.  IF THE LEASEHOLD ESTATE AND THE FEE ESTATE ARE EVER
COMMONLY HELD, THEY SHALL REMAIN SEPARATE AND DISTINCT ESTATES (AND NOT MERGE)
WITHOUT EACH MORTGAGEE’S AND EACH FEE MORTGAGEE’S CONSENT AS LONG AS ANY
MORTGAGEE AND ANY FEE MORTGAGE REMAIN IN EFFECT.

20


--------------------------------------------------------------------------------



(Q)           FEE MORTGAGES.  EVERY FEE MORTGAGE SHALL BE, SHALL STATE THAT IT
IS, AND SHALL BE DEEMED TO STATE THAT IT IS, SUBJECT AND SUBORDINATE TO THIS
LEASE AND ANY NEW LEASE, AND SHALL ATTACH ONLY TO THE FEE ESTATE. A FORECLOSURE
WITH RESPECT TO A LEASEHOLD MORTGAGE SHALL NOT IMPAIR ANY ESTATE OR RIGHT UNDER
ANY FEE MORTGAGE AND SHALL TRANSFER ONLY THE LEASEHOLD ESTATE.


(R)            MISCELLANEOUS.  NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS
LEASE, MORTGAGEE MAY: (I) EXERCISE ITS RIGHTS THROUGH AN AFFILIATE, (AND ANYONE
ACTING UNDER THIS CLAUSE (R) SHALL HAVE THE SAME RIGHTS, PROTECTIONS AND
LIMITATIONS OF LIABILITY AS MORTGAGEE), PROVIDED THAT ANY MORTGAGEE, ITS
AFFILIATE OR A QUALIFIED OPERATOR SHALL BE ENTITLED TO BECOME THE NEW LESSEE
HEREUNDER OR A NEW LESSEE UNDER A NEW LEASE; (II) REFRAIN FROM CURING ANY
DEFAULT OR EVENT OF DEFAULT; (III) ABANDON SUCH CURE AT ANY TIME; OR (IV)
WITHHOLD CONSENT OR APPROVAL FOR ANY REASON OR NO REASON, EXCEPT WHERE THIS
LEASE STATES OTHERWISE. ANY SUCH CONSENT OR APPROVAL MUST BE WRITTEN. TO THE
EXTENT ANY MORTGAGEE’S RIGHTS UNDER THIS LEASE APPLY AFTER THIS LEASE
TERMINATES, THEY SHALL SURVIVE SUCH TERMINATION.


(S)           DEFINITIONS.  AS HEREIN, UNLESS OTHERWISE SPECIFIED, THE FOLLOWING
TERMS HAVE THE FOLLOWING MEANINGS:


“BANKRUPTCY SALE” MEANS A SALE OF ANY PROPERTY, OR ANY INTEREST IN ANY PROPERTY,
UNDER 11 U.S.C. §363 OR OTHERWISE IN ANY BANKRUPTCY, INSOLVENCY, OR SIMILAR
PROCEEDING AFFECTING THE OWNER OF SUCH PROPERTY.


“BANKRUPTCY TERMINATION OPTION” MEANS LESSEE’S RIGHT TO TREAT THIS LEASE AS
TERMINATED UNDER 11 U.S.C. §365(H)(1)(A)(I) OR ANY COMPARABLE PROVISION OF LAW.


“FEE ESTATE” MEANS THE COMMISSION’S FEE INTEREST IN THE LEASED PREMISES,
INCLUDING THE COMMISSION’S REVERSIONARY INTEREST, ALL SUBJECT TO THIS LEASE.


“FEE MORTGAGE” MEANS ANY MORTGAGE, DEED OF TRUST, COLLATERAL ASSIGNMENT OR OTHER
LIEN (AS MODIFIED FROM TIME TO TIME) ENCUMBERING THE FEE ESTATE.  A FEE MORTGAGE
SHALL NOT ATTACH TO THE LEASEHOLD ESTATE.


“FORECLOSURE” MEANS ANY: (I) FORECLOSURE SALE (OR TRUSTEE’S SALE, ASSIGNMENT IN
LIEU OF FORECLOSURE, BANKRUPTCY SALE, OR SIMILAR TRANSFER) AFFECTING THE
LEASEHOLD ESTATE; (II) MORTGAGEE’S EXERCISE OF ANY OTHER RIGHT OR REMEDY UNDER A
LEASEHOLD MORTGAGE (OR APPLICABLE LAW) THAT DIVESTS LESSEE OF ITS LEASEHOLD
ESTATE, OR (III) ANY SALE, ASSIGNMENT, DEED OR OTHER TRANSFER IN OR IN LIEU OF
(I) OR (II).  “FORECLOSE” (AND ANY VARIATION OF SUCH TERM) MEANS TO TAKE ANY
FORECLOSURE ACTION.


“LEASE IMPAIRMENT” MEANS LESSEE’S: (I) CANCELING, MODIFYING, RESTATING,
SURRENDERING, OR TERMINATING THIS LEASE; (II) CONSENTING, OR FAILING TO OBJECT,
TO A BANKRUPTCY SALE OF ANY LEASED PREMISES; (III) DETERMINING THAT A TOTAL LOSS
HAS OCCURRED; (IV) EXERCISING ANY BANKRUPTCY TERMINATION OPTION; (V)
SUBORDINATING THIS LEASE OR THE LEASEHOLD ESTATE TO ANY OTHER ESTATE OR INTEREST
IN THE LEASED PREMISES; OR (VI) WAIVING ANY TERM(S) OF THIS LEASE.


“LEASEHOLD ESTATE” MEANS LESSEE’S LEASEHOLD INTEREST IN THE LEASED PREMISES
UNDER THIS LEASE AND THE FEE INTEREST IN THE IMPROVEMENTS LOCATED ON THE LEASED
PREMISES.

21


--------------------------------------------------------------------------------



THE FEE INTEREST IN THE IMPROVEMENTS LOCATED ON THE LEASED PREMISES SHALL BE
OWNED BY LESSEE UNTIL THE EXPIRATION OR EARLIER TERMINATION AS PROVIDED HEREIN
OF THE DEMISED TERM.


“LEASE TERMINATION NOTICE” MEANS A NOTICE BY THE COMMISSION TO MORTGAGEE STATING
THAT THE LEASE HAS TERMINATED AND DESCRIBING IN REASONABLE DETAIL ANY UNCURED
DEFAULTS OR  EVENTS OF DEFAULT.


“LESSEE-SPECIFIC EVENT OF DEFAULT” MEANS ANY DEFAULT OR EVENT OF DEFAULT
(I) THAT ARISES FROM ANY LIEN OR ENCUMBRANCE ATTACHING SOLELY TO THE LEASEHOLD
ESTATE (NOT THE FEE ESTATE) BUT JUNIOR TO THE LEASEHOLD MORTGAGE; (II) THAT
MORTGAGEE OR A PURCHASER IN OR IN LIEU OF FORECLOSURE OR NEW LESSEE CANNOT CURE
(INCLUDING WITHOUT LIMITATION ANY DEFAULT OR EVENT OF DEFAULT REFERRED TO IN THE
FOLLOWING CLAUSE (III); AND (III) THAT ARISE UNDER (1) SECTION 11.01 (B), (C),
(D), (E), (F), (G) OR (H), (2) THE LAST PARAGRAPH OF SECTION 11.01, (3) ARTICLE
XVII, OR (4) THE ADDENDUM


“LOSS” MEANS ANY DAMAGE OR ANY TAKING BY A CONDEMNATION PROCEEDING.


“NEW LEASE” MEANS A NEW LEASE OF THE LEASED PREMISES AND RELATED CUSTOMARY
DOCUMENTS SUCH AS A MEMORANDUM OF LEASE. ANY NEW LEASE SHALL: (I) COMMENCE
IMMEDIATELY AFTER THIS LEASE TERMINATED; (II) CONTINUE FOR THE ENTIRE REMAINING
TERM OF THIS LEASE, AS IF NO TERMINATION HAD OCCURRED, SUBJECT TO ANY PREEMPTIVE
RIGHTS; (III) GIVE NEW LESSEE THE SAME RIGHTS TO IMPROVEMENTS THAT THIS LEASE
GAVE LESSEE; (IV) HAVE THE SAME TERMS, INCLUDING PREEMPTIVE RIGHTS, AND THE SAME
PRIORITY, AS THIS LEASE, SUBJECT TO ANY SUBSEQUENT WRITTEN AMENDMENTS MADE WITH
MORTGAGEE’S CONSENT; AND (V) REQUIRE NEW LESSEE TO CURE, WITH REASONABLE
DILIGENCE AND CONTINUITY, WITHIN A REASONABLE TIME, ALL EVENTS OF DEFAULT
(EXCEPT LESSEE-SPECIFIC EVENTS OF DEFAULTS) NOT OTHERWISE CURED OR WAIVED.


“NEW LESSEE” MEANS MORTGAGEE, ITS AFFILIATE OR A QUALIFIED OPERATOR.


“PREEMPTIVE RIGHT” MEANS ANY EXTENSION RIGHT THIS LEASE GIVES LESSEE.


“QUALIFIED OPERATOR” MEANS AN ENTITY THAT IS APPROVED BY THE COMMISSION, WHICH
APPROVAL SHALL NOT BE UNREASONABLY WITHHELD.  IN GRANTING SUCH APPROVAL, THE
COMMISSION SHALL BE ENTITLED TO CONSIDER, AMONG OTHER ITEMS, THE PROPOSED
ENTITY’S FINANCIAL CONDITION, BUSINESS REPUTATION, NATURE OF ITS BUSINESS, AND
SUCH OTHER FACTORS AS MAY REASONABLY BEAR UPON THE SUITABILITY OF THE ENTITY AS
A LESSEE OF THE LEASED PREMISES AND A TENANT AT THE PORT.


ARTICLE VIII


INDEMNIFICATION AND INSURANCE


SECTION 8.01.          GENERAL INDEMNITY.


(A)           LESSEE SHALL INDEMNIFY AND HOLD HARMLESS AND DEFEND THE
COMMISSION, ITS COMMISSIONERS, OFFICERS, EMPLOYEES, AGENTS, SUCCESSORS,
TRANSFEREES AND ASSIGNS (COLLECTIVELY REFERRED TO IN THIS SECTION 8.01 AS THE
“COMMISSION”) FROM ALL LOSSES, COSTS, CLAIMS, LIABILITIES,

22


--------------------------------------------------------------------------------



DAMAGES AND EXPENSES OF WHATEVER KIND, INCLUDING REASONABLE ATTORNEYS’ FEES,
WHICH ARISE OUT OF OR ARE ALLEGED TO ARISE OUT OF; 1) LESSEE’S USE AND OCCUPANCY
OF THE LEASED PREMISES; 2) ANY BREACH OR DEFAULT BY LESSEE IN THE PERFORMANCE OF
ITS OBLIGATIONS UNDER THIS LEASE; 3) ANY ACTIVITY, WORK OR THINGS DONE,
PERMITTED OR SUFFERED BY LESSEE IN OR ABOUT THE LEASED PREMISES OR ELSEWHERE IN
THE PORT, INCLUDING PERFORMANCE OF LESSEE’S WORK; 4) ANY ACT OR OMISSION OF THE
LESSEE OR ANY OF LESSEE’S AGENTS, EMPLOYEES, DIRECTORS, OFFICERS, CONTRACTORS,
SUBCONTRACTORS, LICENSEES, INVITEES, SUCCESSORS, ASSIGNS, TRANSFEREES OR ANY
OTHER PERSON ON THE LEASED PREMISES ON BEHALF OF LESSEE; 5) OR ANY DAMAGE TO THE
PROPERTY OF OR INJURY TO OR DEATH OF LESSEE, ITS DIRECTORS, OFFICERS,
CONTRACTORS, SUBCONTRACTORS, LICENSEES, INVITEES, SUCCESSORS, ASSIGNS,
TRANSFEREES OR ANY OTHER PERSON ON THE LEASED PREMISES ON BEHALF OF LESSEE, AND
WHETHER BASED UPON, OR CLAIMED TO BE BASED UPON, STATUTORY, CONTRACTED, TORT OR
OTHER LIABILITY OF THE COMMISSION, IN WHOLE OR IN PART, OR BY THE NEGLIGENCE OF
THE COMMISSION, OR ITS BREACH OF CONTRACT, BREACH OF WARRANTY, STRICT LIABILITY
OR BREACH OF DUTY (EXCLUDING THE COMMISSION’S GROSS NEGLIGENCE OR THE GROSS
NEGLIGENCE OF THE COMMISSION’S OFFICERS OR EMPLOYEES).


(B)           LESSEE, AS A MATERIAL PART OF THE CONSIDERATION TO THE COMMISSION,
HEREBY ASSUMES ALL RISKS OF DAMAGE TO PROPERTY OR INJURY TO PERSONS, IN, UPON OR
ABOUT THE LEASED PREMISES ARISING FROM ANY CAUSE FIRST OCCURRING DURING THE
DEMISED TERM AND LESSEE HEREBY WAIVES ALL CLAIMS IN RESPECT THEREOF AGAINST THE
COMMISSION (EXCEPT FOR THE COMMISSION’S GROSS NEGLIGENCE AND THE GROSS
NEGLIGENCE OF THE COMMISSION’S OFFICERS OR EMPLOYEES).  THIS INDEMNITY INCLUDES
ALL, COSTS, REASONABLE ATTORNEYS’ FEES, EXPENSES AND LIABILITIES INCURRED IN THE
DEFENSE OF ANY SUCH CLAIM OR ANY ACTION OR PROCEEDING BROUGHT THEREON.


(C)           IN THE CASE OF THIS INDEMNITY AND EACH OTHER INDEMNITY BY LESSEE
IN THIS LEASE, (I) THE COMMISSION SHALL GIVE WRITTEN NOTICE TO LESSEE PROMPTLY
UPON RECEIVING ANY NOTICE OF ANY SUCH INDEMNIFIED CLAIM; (II) UPON RECEIVING
WRITTEN NOTICE OF ANY SUCH CLAIM FROM THE COMMISSION, LESSEE  SHALL DEFEND THE
COMMISSION WITH RESPECT TO ANY SUCH CLAIM WITH COUNSEL SELECTED BY LESSEE,
SUBJECT TO THE APPROVAL OF THE COMMISSION (UNLESS SUCH COUNSEL IS SELECTED BY
LESSEE’S INSURANCE CARRIER), WHICH APPROVAL SHALL NOT BE UNREASONABLY WITHHELD,
DELAYED OR CONDITIONED; (III) LESSEE SHALL CONTROL THE DEFENSE AND SETTLEMENT OF
ANY SUCH CLAIM, PROVIDED THAT LESSEE SHALL NOT SETTLE ANY SUCH CLAIM WITHOUT THE
APPROVAL OF THE COMMISSION (UNLESS SUCH SETTLEMENT IS FULLY COVERED BY LESSEE’S
INSURANCE), WHICH APPROVAL SHALL NOT BE UNREASONABLY WITHHELD, DELAYED OR
CONDITIONED.


SECTION 8.02.          PROPERTY INSURANCE.


(A)           THROUGHOUT THE DEMISED TERM, LESSEE SHALL PROCURE AND MAINTAIN IN
FULL FORCE AND EFFECT FIRE AND EXTENDED COVERAGE COMMERCIAL PROPERTY INSURANCE
WRITTEN UPON THE PROJECT AND ALL BUILDINGS AND OTHER INSURABLE IMPROVEMENTS
LOCATED UPON THE LEASED PREMISES.  SAID INSURANCE SHALL BE IN AN AMOUNT NOT LESS
THAN THE FULL REPLACEMENT COST OF THE PROJECT AND OTHER BUILDINGS AND OTHER
INSURABLE IMPROVEMENTS LOCATED UPON TO THE LEASED PREMISES.  DEDUCTIBLES, IF
ANY, INCLUDED IN SUCH INSURANCE SHALL BE THE SOLE RESPONSIBILITY OF LESSEE AND
PAYMENTS TO OTHERS SHALL BE UNENCUMBERED BY SUCH DEDUCTIBLES.  LESSEE SHALL ALSO
PROCURE AND MAINTAIN IN FULL FORCE AND EFFECT THROUGHOUT THE DEMISED TERM FIRE
AND EXTENDED COVERAGE COMMERCIAL PROPERTY INSURANCE FOR THE FULL INSURABLE VALUE
OF LESSEE’S TRADE FIXTURES, FURNISHINGS, EQUIPMENT AND ALL ITEMS OF PERSONAL
PROPERTY ON THE LEASED PREMISES.  DURING THE PERIOD OF ANY CONSTRUCTION,
INCLUDING CONSTRUCTION OF THE PROJECT, LESSEE SHALL MAINTAIN BUILDER’S RISK
INSURANCE IN AN AMOUNT

23


--------------------------------------------------------------------------------



SUFFICIENT TO COVER ALL COSTS OF CONSTRUCTION AND UNINSTALLED MATERIALS
OTHERWISE REASONABLY ACCEPTABLE TO THE COMMISSION.  SUCH INSURANCE SHALL INCLUDE
COVERAGE FOR EARTHQUAKE AT A SUB-LIMIT OF $10,000,000.


(B)           SUCH INSURANCE SHALL PROVIDE THAT THE INSURER SHALL HAVE NO RIGHTS
OF SUBROGATION AGAINST EITHER THE COMMISSION OR LESSEE.  SAID INSURANCE SHALL BE
EFFECTIVE NOT LATER THAN THE COMMENCEMENT DATE AND PROVIDE FOR AT LEAST THIRTY
(30) DAYS WRITTEN NOTICE TO THE COMMISSION PRIOR TO CANCELLATION OR
NON-RENEWAL.  ON OR BEFORE THE COMMENCEMENT DATE, LESSEE SHALL PROVIDE TO THE
COMMISSION CERTIFICATES OF SUCH INSURANCE OR OTHER PROOF OF SUCH INSURANCE
POLICIES EVIDENCING SUCH INSURANCE IS IN FORCE.  APPROPRIATE RENEWAL OR
REPLACEMENT INSURANCE CONFORMING TO THE REQUIREMENTS IN (A) ABOVE SHALL BE IN
FORCE PRIOR TO OR UPON THE EXPIRATION OF ANY SUCH INSURANCE WITHOUT ANY LAPSE IN
COVERAGE.  SUCH INSURANCE SHALL BE ISSUED BY COMPANIES LICENSED OR AUTHORIZED TO
PROVIDE FIRE AND EXTENDED COVERAGE INSURANCE IN THE STATE OF INDIANA AND
OTHERWISE REASONABLY ACCEPTABLE TO THE COMMISSION AND HAVING A POLICYHOLDER
RATING OF NOT LESS THAN “A- VII” IN THE THEN-MOST CURRENT EDITION OF BEST’S
INSURANCE REPORTS; OR, IF SUCH RATING IS CHANGED, THE EQUIVALENT RATING; OR, IF
BEST’S INSURANCE REPORTS IS NO LONGER PUBLISHED, AN EQUIVALENT RATING IN ANOTHER
PUBLICATION REASONABLY SELECTED BY THE COMMISSION AND REASONABLY SATISFACTORY TO
LESSEE.  SUCH INSURANCE SHALL NAME MORTGAGEE AS LOSS PAYEE AND SHALL NAME THE
COMMISSION AS ADDITIONAL INSURED.


(C)           IF LESSEE SHALL FAIL OR REFUSE, FOR FIVE (5) DAYS AFTER WRITTEN
NOTICE BY THE COMMISSION TO LESSEE, TO PROCURE, PAY FOR OR KEEP IN FORCE THE
POLICIES OF INSURANCE AS SET FORTH HEREIN (OR IN SECTION 8.04 BELOW), OR TO
DELIVER CERTIFICATES OF INSURANCE OR OTHER PROOF OF SUCH INSURANCE AS PROVIDED
ABOVE, THE COMMISSION MAY KEEP IN FORCE AND/OR FROM TIME TO TIME RENEW SUCH
INSURANCE UNTIL COMPLIANCE BY LESSEE; AND ALL SUMS SO EXPENDED OR EXPENSES SO
INCURRED BY THE COMMISSION UNDER THIS SECTION 8.02(C) SHALL BEAR INTEREST THE
STATED RATE PER ANNUM; AND SUCH SUMS AND INTEREST SHALL BE TREATED AS ADDITIONAL
RENT DUE FROM LESSEE TO THE COMMISSION PAYABLE WITHIN FIFTEEN (15) DAYS AFTER
INVOICE THEREFORE IS DELIVERED TO LESSEE.


SECTION 8.03.          LIABILITY INSURANCE.


(A)           THROUGHOUT THE DEMISED TERM, LESSEE SHALL PROCURE AND MAINTAIN IN
FULL FORCE AND EFFECT THROUGHOUT THE DEMISED TERM LIABILITY INSURANCE AS
DESCRIBED BELOW AGAINST CLAIMS OR SUITS FOR BODILY INJURY, INCLUDING DEATH, OR
PROPERTY DAMAGE OCCURRING UPON, IN OR ABOUT THE LEASED PREMISES.  SUCH INSURANCE
SHALL NAME LESSEE AS INSURED AND SHALL NAME THE COMMISSION AND SUCH OTHER
PERSONS AS LESSEE MAY SPECIFY AS AN ADDITIONAL INSUREDS.


(B)           SUCH INSURANCE SHALL PROVIDE THAT THE INSURER SHALL HAVE NO RIGHTS
OF SUBROGATION AGAINST EITHER THE COMMISSION OR LESSEE.  SAID INSURANCE SHALL BE
EFFECTIVE NOT LATER THAN THE COMMENCEMENT DATE AND PROVIDE FOR AT LEAST THIRTY
(30) DAYS WRITTEN NOTICE TO THE COMMISSION PRIOR TO CANCELLATION OR
NON-RENEWAL.  ON OR BEFORE THE COMMENCEMENT DATE, LESSEE SHALL PROVIDE TO THE
COMMISSION CERTIFICATES OF SUCH INSURANCE OR OTHER PROOF OF SUCH INSURANCE
POLICIES EVIDENCING SUCH INSURANCE IS IN FORCE.  APPROPRIATE RENEWAL OR
REPLACEMENT INSURANCE CONFORMING TO THE REQUIREMENTS IN (A) ABOVE SHALL BE IN
FORCE PRIOR TO OR UPON THE EXPIRATION OF ANY SUCH INSURANCE WITHOUT ANY LAPSE IN
COVERAGE.  SUCH INSURANCE SHALL BE ISSUED BY COMPANIES LICENSED OR AUTHORIZED TO
PROVIDE LIABILITY INSURANCE IN THE STATE OF INDIANA AND OTHERWISE REASONABLY
ACCEPTABLE TO THE COMMISSION AND HAVING A POLICYHOLDER RATING OF NOT LESS THAN
“A-

24


--------------------------------------------------------------------------------



VII” IN THE THEN-MOST CURRENT EDITION OF BEST’S INSURANCE REPORTS; OR, IF SUCH
RATING IS CHANGED, THE EQUIVALENT RATING; OR, IF BEST’S INSURANCE REPORTS IS NO
LONGER PUBLISHED, AN EQUIVALENT RATING IN ANOTHER PUBLICATION REASONABLY
SELECTED BY THE COMMISSION AND REASONABLY SATISFACTORY TO LESSEE.


(C)           IF LESSEE SHALL FAIL OR REFUSE, FOR FIVE (5) DAYS AFTER WRITTEN
NOTICE BY THE COMMISSION TO LESSEE, TO PROCURE, PAY FOR OR KEEP IN FORCE THE
POLICIES OF INSURANCE AS SET FORTH HEREIN (OR IN SECTION 8.04 BELOW), OR TO
DELIVER CERTIFICATES OF INSURANCE OR OTHER PROOF OF SUCH INSURANCE AS PROVIDED
ABOVE, THE COMMISSION MAY KEEP IN FORCE AND/OR FROM TIME TO TIME RENEW SUCH
INSURANCE UNTIL COMPLIANCE BY LESSEE; AND ALL SUMS SO EXPENDED OR EXPENSES SO
INCURRED BY THE COMMISSION UNDER THIS SECTION 8.02(C) SHALL BEAR INTEREST AT THE
STATED RATE PER ANNUM; AND SUCH SUMS AND INTEREST SHALL BE TREATED AS ADDITIONAL
RENT DUE FROM LESSEE TO THE COMMISSION PAYABLE WITHIN FIFTEEN (15) DAYS AFTER
INVOICE THEREFORE IS DELIVERED TO LESSEE.


(D)           LESSEE AGREES TO CARRY LIABILITY INSURANCE PROVIDING COVERAGE FOR
THE LIABILITIES SET FORTH IN THIS ARTICLE AS FOLLOWS, AT ITS SOLE EXPENSE:

(I)                                     COMMERCIAL GENERAL LIABILITY INSURANCE
AGAINST CLAIMS OR SUITS FOR BODILY INJURY TO, INCLUDING DEATH OF, PERSONS OR
DAMAGE TO, INCLUDING LOSS OF USE OF, PROPERTY OCCURRING ON OR ABOUT THE LEASED
PREMISES WITH MINIMUM LIMITS OF LIABILITY OF FIVE MILLION DOLLARS ($5,000,000)
COMBINED SINGLE LIMIT FOR EACH OCCURRENCE.  DEDUCTIBLES, IF ANY, INCLUDED IN
SUCH INSURANCE SHALL BE THE SOLE RESPONSIBILITY OF LESSEE AND PAYMENTS TO OTHERS
SHALL BE UNENCUMBERED BY SUCH DEDUCTIBLES.  SUCH INSURANCE SHALL INCLUDE BUT NOT
BE LIMITED TO BODILY INJURY LIABILITY, PERSONAL INJURY LIABILITY, PROPERTY
DAMAGE LIABILITY, BROAD FORM PROPERTY DAMAGE LIABILITY, CONTRACTUAL LIABILITY,
AND PRODUCTS/COMPLETED OPERATIONS LIABILITY.

(II)                                  COMMERCIAL AUTOMOBILE LIABILITY INSURANCE
AGAINST CLAIMS FOR INJURY TO, INCLUDING DEATH OF, PERSONS OR DAMAGE TO PROPERTY
OCCURRING IN OR ABOUT THE LEASED PREMISES WITH MINIMUM LIMITS OF LIABILITY OF
FIVE MILLION DOLLARS ($5,000,000) COMBINED SINGLE LIMIT FOR EACH ACCIDENT. 
DEDUCTIBLES, IF ANY, INCLUDED IN SUCH INSURANCE SHALL BE THE SOLE RESPONSIBILITY
OF LESSEE AND PAYMENTS TO OTHERS SHALL BE UNENCUMBERED BY SUCH DEDUCTIBLES. 
SUCH INSURANCE SHALL INCLUDE BUT NOT BE LIMITED TO BODILY INJURY LIABILITY,
PERSONAL INJURY LIABILITY, PROPERTY DAMAGE LIABILITY, HIRED CAR LIABILITY, AND
NONOWNED AUTO LIABILITY.

(III)                               WORKERS COMPENSATION INSURANCE AS REQUIRED
BY THE LAWS OF THE STATE OF INDIANA, AND AS APPLICABLE, ALL APPROPRIATE FEDERAL
ACTS SUCH AS, BUT NOT LIMITED TO THE U.S. LONGSHOREMEN AND HARBORWORKERS
COMPENSATION ACT, THE JONES ACT, AND THE FEDERAL EMPLOYERS LIABILITY ACT.  THE
LIMIT OF LIABILITY UNDER EMPLOYER’S LIABILITY SHALL NOT BE LESS THEN FIVE
MILLION DOLLARS ($5,000,000) FOR EACH ACCIDENT.

(IV)                              POLLUTION LEGAL LIABILITY INSURANCE TO INCLUDE
POLLUTION CLEAN-UP, BODILY INJURY AND PROPERTY DAMAGE, ON OR OFF THE LEASED
PREMISES, WITH A MINIMUM LIMIT OF LIABILITY OF $1,000,000 FOR EACH OCCURRENCE.

25


--------------------------------------------------------------------------------


LESSEE MAY, AT ITS OPTION, PURCHASE A COMBINATION OF PRIMARY INSURANCE,
INCLUDING COMMERCIAL GENERAL LIABILITY INSURANCE, COMMERCIAL AUTOMOBILE
LIABILITY INSURANCE AND EMPLOYERS LIABILITY INSURANCE, AND UMBRELLA OR EXCESS
LIABILITY INSURANCE THAT WHEN COMBINED TOGETHER MEET THE FIVE MILLION DOLLARS
($5,000,000) EACH OCCURRENCE/ACCIDENT REQUIREMENT HEREIN.  SUCH UMBRELLA OR
EXCESS LIABILITY INSURANCE SHALL BE ISSUED BY COMPANIES LICENSED OR AUTHORIZED
TO PROVIDE LIABILITY INSURANCE IN THE STATE OF INDIANA AND OTHERWISE REASONABLY
ACCEPTABLE TO THE COMMISSION  AND THE INSURANCE CARRIER AND HAVING A
POLICYHOLDER RATING OF NOT LESS THAN “A- VII” IN THE THEN-MOST CURRENT EDITION
OF BEST’S INSURANCE REPORTS; OR, IF SUCH RATING IS CHANGED, THE EQUIVALENT
RATING; OR, IF BEST’S INSURANCE REPORTS IS NO LONGER PUBLISHED, AN EQUIVALENT
RATING IN ANOTHER PUBLICATION REASONABLY SELECTED BY THE COMMISSION AND
REASONABLY SATISFACTORY TO LESSEE.


SECTION 8.04.          BLANKET COVERAGE.  NOTWITHSTANDING ANYTHING TO THE
CONTRARY CONTAINED IN THIS ARTICLE, LESSEE’S OBLIGATIONS TO CARRY THE INSURANCE
PROVIDED FOR HEREIN MAY BE BROUGHT WITHIN THE COVERAGE OF A SO-CALLED BLANKET
POLICY OR POLICIES OF INSURANCE CARRIED AND MAINTAINED BY LESSEE; PROVIDED,
HOWEVER, THAT THE COVERAGE AFFORDED THE COMMISSION WILL NOT BE REDUCED,
DIMINISHED OR OTHERWISE BE DIFFERENT FROM THAT WHICH WOULD EXIST UNDER A
SEPARATE POLICY MEETING ALL OTHER REQUIREMENTS OF THIS LEASE BY REASON OF THE
USE OF SUCH BLANKET POLICY OF INSURANCE, AND PROVIDED FURTHER THAT THE
REQUIREMENTS OF THIS ARTICLE ARE OTHERWISE SATISFIED.  SUCH BLANKET POLICY SHALL
CONTAIN AN ENDORSEMENT THAT NAMES THE COMMISSION AS AN ADDITIONAL INSURED,
REFERENCES THE LEASED PREMISES AND GUARANTEES A MINIMUM LIMIT AVAILABLE FOR THE
LEASED PREMISES EQUAL TO THE INSURANCE AMOUNTS REQUIRED IN THIS LEASE.


SECTION 8.05.          RIGHTS UPON TERMINATION.  IF THIS LEASE IS FORFEITED OR
TERMINATED BY LESSEE FOR ANY REASON, THEN ALL POLICIES OF INSURANCE AND ALL
INSURANCE PROCEEDS SHALL REMAIN THE PROPERTY OF LESSEE.  LESSEE WILL AT THE
REQUEST AND EXPENSE OF THE COMMISSION COOPERATE WITH THE COMMISSION TO SEEK TO
HAVE SUCH POLICIES OF INSURANCE ASSIGNED TO THE COMMISSION, HOWEVER, SUCH
POLICIES MAY NOT BE ASSIGNED BY LESSEE WITHOUT THE PRIOR WRITTEN CONSENT OF THE
INSURANCE CARRIER.


SECTION 8.06.          WAIVER OF LIABILITY/SUBROGATION.


(A)           LESSEE HEREBY WAIVES ANY AND ALL RIGHTS OF RECOVERY AGAINST THE
COMMISSION, AND AGAINST THE COMMISSIONERS, OFFICERS, EMPLOYEES, AGENTS AND
REPRESENTATIVES OF THE COMMISSION, FOR LOSS OF OR DAMAGE TO LESSEE OR ITS
PROPERTY OR THE PROPERTY OF OTHERS UNDER LESSEE’S CONTROL.  LESSEE SHALL, UPON
OBTAINING POLICIES OF PROPERTY INSURANCE INSURING ITS PROPERTY, INCLUDING THE
PROPERTY INSURANCE REQUIRED HEREUNDER, GIVE NOTICE TO THE INSURANCE CARRIER OR
CARRIERS OF THE FOREGOING WAIVER OF SUBROGATION AS CONTAINED IN THIS LEASE AND
SUCH WAIVER OF SUBROGATION SHALL BE NOTED ON ALL SUCH INSURANCE POLICIES AND IN
CERTIFICATES OF INSURANCE WHICH LESSEE SHALL DELIVER TO THE COMMISSION.


(B)           THE COMMISSION HEREBY WAIVES ANY AND ALL RIGHTS OF RECOVERY
AGAINST THE LESSEE, OR AGAINST THE OFFICERS, EMPLOYEES, AGENTS AND
REPRESENTATIVES OF THE LESSEE FOR LOSS OF OR DAMAGE TO THE COMMISSION OR ITS
PROPERTY OR THE PROPERTY OF OTHERS UNDER THE COMMISSION’S CONTROL IF SUCH LOSS
OR DAMAGE IS INSURED AGAINST UNDER ANY INSURANCE POLICY MAINTAINED BY THE
COMMISSION IN FORCE AT THE TIME OF SUCH LOSS.

 

26


--------------------------------------------------------------------------------



SECTION 8.07.          COMPLIANCE.  LESSEE SHALL COMPLY WITH ALL REASONABLE
REQUIREMENTS OF THE INSURANCE COMPANIES THE PROVIDING THE LEASED PREMISES.


ARTICLE IX

DAMAGE BY CASUALTY


SECTION 9.01.          REPAIR OR RESTORATION.  EXCEPT AS PROVIDED IN SECTION
9.02, IN THE EVENT OF DAMAGE TO OR DESTRUCTION OF ANY IMPROVEMENTS BY FIRE OR
OTHERWISE (HEREIN “DAMAGE”), LESSEE SHALL PROMPTLY REPAIR, RESTORE AND REBUILD
THE SAME AS NEARLY AS POSSIBLE TO THEIR CONDITION EXISTING PRIOR TO SUCH DAMAGE
OR DESTRUCTION, OR REPLACE THE SAME WITH FACILITIES THAT ARE SUBSTANTIALLY
SIMILAR IN FUNCTION AND CAPACITY TO THE IMPROVEMENTS DAMAGED (HEREIN “RESTORE”
OR “RESTORATION”), ALL AT THE SOLE COST AND EXPENSE OF LESSEE.  PAYMENT OF BASIC
RENT, MINIMUM GUARANTEED WHARFAGE, IMPOSITIONS AND OTHER CHARGES PAYABLE BY
LESSEE HEREUNDER SHALL NOT ABATE BECAUSE OF ANY SUCH DAMAGE, EXCEPT AS PROVIDED
IN SECTION 9.02.


SECTION 9.02.          LESSEE’S ELECTION.  IF ANY IMPROVEMENTS SHALL BE DAMAGED
AND (I) THE COST OF RESTORATION AS REASONABLY ESTIMATED BY LESSEE (“RESTORATION
COST”) IS AN AMOUNT EQUAL TO OR GREATER THAN FORTY PERCENT (40%) OF THE
REPLACEMENT COST OF THE PROJECT EXCLUSIVE OF EXCAVATIONS, FOOTINGS AND
FOUNDATIONS AS REASONABLY ESTIMATED BY LESSEE (“REPLACEMENT COST”), OR (II) IF
ANY IMPROVEMENTS SHALL BE DAMAGED DURING THE LAST YEAR OF THE DEMISED TERM AND
THE RESTORATION COST IS AN AMOUNT EQUAL TO OR GREATER THAN TEN (10%) OF THE
REPLACEMENT COST, THEN, LESSEE MAY, IN ITS DISCRETION, BY WRITTEN NOTICE TO THE
COMMISSION WITHIN SIXTY (60) DAYS AFTER THE OCCURRENCE OF SUCH DAMAGE, SUBJECT
TO THE CONSENT OF ANY MORTGAGEE, TERMINATE THIS LEASE EFFECTIVE AS OF A DATE NOT
LATER THAN SIXTY (60) DAYS AFTER THE DATE OF THE NOTICE OF TERMINATION.  IN THE
EVENT THERE IS NO MORTGAGE IN EFFECT AT THE TIME OF THE DAMAGE AND EITHER (I) OR
(II) ABOVE OCCURS, LESSEE SHALL CONSULT WITH THE COMMISSION AND CONSIDER IN GOOD
FAITH THE COMMISSION’S VIEWS AS TO WHETHER OR NOT TO TERMINATE THIS LEASE OR
RESTORE THE IMPROVEMENTS DAMAGED.  UPON ANY SUCH TERMINATION OF THIS LEASE, ALL
BASIC RENT, IMPOSITIONS, MINIMUM GUARANTEED WHARFAGE AND OTHER CHARGES HEREUNDER
OF ALL TYPES SHALL BE ADJUSTED AND PRORATED TO THE DATE OF SUCH TERMINATION AND
ALL OTHER RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER (EXCEPT UNDER SECTIONS
14.03 AND 3.04) THEREAFTER ACCRUING SHALL BE TERMINATED AS OF THE DATE OF SUCH
TERMINATION.

As used herein, “Insurance Proceeds” means and includes all proceeds of the
property insurance under Section. 8.02 with respect to any Damage (except any
such proceeds with respect to Lessee’s personal property and Equipment and the
interruption of Lessee’s business, which proceeds shall be Lessee’s property). 
If Damage occurs (a) the party that first becomes aware of it shall notify the
other; (b) all claims for Insurance Proceeds shall be made by Lessee; (c)
Mortgagee may participate in negotiating all claims to Insurance Proceeds and
control the settlement thereof; (d) Lessee and the Commission may participate in
negotiating all claims to Insurance Proceeds and, if there is no Mortgage in
effect, Lessee shall control the settlement thereof; (e) the parties shall
direct the insurer to pay all Insurance Proceeds to Mortgagee or, if there is no
Mortgage in effect, to an insurance trustee as described below; (f) each party’s
rights to receive Insurance Proceeds shall be subject to the rights of
Mortgagee; and (g) all Insurance Proceeds shall be paid and applied as follows:

27


--------------------------------------------------------------------------------


 

(I)                                     IF AND FOR SO LONG AS ANY MORTGAGE SHALL
BE IN EFFECT, ALL INSURANCE PROCEEDS SHALL BE PAID TO THE MORTGAGEE UNDER THE
MOST SENIOR MORTGAGE, TO BE HELD, APPLIED AND PAID IN ACCORDANCE WITH THE
FOLLOWING PROVISIONS:  (A) IF THIS LEASE IS NOT TERMINATED, AND IF NO DEFAULT OR
EVENT OF DEFAULT IS CONTINUING UNDER SUCH MORTGAGE, SUCH INSURANCE PROCEEDS
SHALL BE APPLIED (1) FIRST, TO PAY THE OUT-OF-POCKET COSTS OF THE MORTGAGEE,
LESSEE AND THE COMMISSION, INCLUDING REASONABLE ATTORNEYS’ FEES, IN CONNECTION
WITH THE COLLECTION OF SUCH INSURANCE PROCEEDS; (2) NEXT, SUCH INSURANCE
PROCEEDS SHALL BE MADE AVAILABLE TO LESSEE TO PAY FOR THE COST OF RESTORATION
AND LESSEE SHALL PERFORM SUCH RESTORATION; AND (3) NEXT, ANY REMAINING INSURANCE
PROCEEDS SHALL AT THE OPTION OF LESSEE (TO BE EXERCISED EITHER IN THE MORTGAGE
OR AT ANY OTHER TIME) BE PAID TO LESSEE AS ITS PROPERTY OR APPLIED TO THE
INDEBTEDNESS SECURED BY SUCH MORTGAGE; OR (B) IF THIS LEASE IS TERMINATED OR, IF
A DEFAULT OR EVENT OF DEFAULT IS CONTINUING UNDER SUCH MORTGAGE, SUCH INSURANCE
PROCEEDS SHALL BE APPLIED AS PROVIDED IN SUCH MORTGAGE; PROVIDED, HOWEVER,
LESSEE SHALL BE OBLIGATED TO DEMOLISH AND REMOVE THE IMPROVEMENTS AND RESTORE
THE REAL ESTATE PURSUANT TO SECTION 14.03 AND, PRIOR TO PAYMENT TO ANYONE ELSE,
THE INSURANCE PROCEEDS SHALL BE USED TO PAY SUCH DEMOLITION AND RESTORATION
COSTS.

(II)                                  IF THERE IS NO MORTGAGE IN EFFECT, ALL
INSURANCE PROCEEDS SHALL BE PAID TO AN INSURANCE TRUSTEE LOCATED IN
INDIANAPOLIS, INDIANA, REASONABLY SELECTED BY LESSEE AND REASONABLY SATISFACTORY
TO THE COMMISSION, TO BE HELD, APPLIED AND PAID AS FOLLOWS:  (A) IF THIS LEASE
IS NOT TERMINATED AND NO DEFAULT OR EVENT OF DEFAULT IS CONTINUING HEREUNDER,
SUCH INSTANCE PROCEEDS SHALL BE APPLIED (1) FIRST, TO PAY THE OUT-OF-POCKET
EXPENSES OF LESSEE AND THE COMMISSION, INCLUDING REASONABLE ATTORNEYS’ FEES, IN
CONNECTION WITH THE COLLECTION OF SUCH INSURANCE PROCEEDS; (2) NEXT, SUCH
INSURANCE PROCEEDS SHALL BE MADE AVAILABLE TO LESSEE TO PAY FOR THE COST OF
RESTORATION AND LESSEE SHALL PERFORM SUCH RESTORATION; AND (3) NEXT, ANY
REMAINING INSURANCE PROCEEDS SHALL BE PAID TO THE LESSEE; OR (B) IF THIS LEASE
IS TERMINATED, OR IF A DEFAULT OR EVENT OF DEFAULT IS CONTINUING HEREUNDER, SUCH
INSURANCE PROCEEDS SHALL BE PAID (1) FIRST, TO PAY FOR LESSEE TO DEMOLISH AND
REMOVE THE IMPROVEMENTS AND RESTORE THE REAL ESTATE PURSUANT TO SECTION 14.03;
(2) NEXT, TO LESSEE TO PAY THE OUT-OF-POCKET EXPENSES OF LESSEE, INCLUDING
REASONABLE ATTORNEYS’ FEES, IN CONNECTION WITH THE COLLECTION OF SUCH INSURANCE
PROCEEDS; (3) NEXT, TO THE COMMISSION TO THE EXTENT NECESSARY TO CURE THE
DEFAULT OR EVENT OF DEFAULT; AND (4) NEXT, ANY REMAINING INSURANCE PROCEEDS
SHALL BE PAID TO LESSEE SUBJECT TO THE FOLLOWING SENTENCE.

Mortgagee or any trustee acting under Section 9.02(i) or (ii) or Section
10.04(i) or (ii) shall be entitled to act on any document it believes to be
genuine; shall have no liability in connection with actions under said Sections,
except such liability as may arise from its willful misconduct or gross
negligence; and may consult with counsel of its choice, including attorneys
employed by it, and shall not be liable for any actions taken or omitted in
accordance with the advice of such counsel.

If Lessee is required to Restore, from and after adjustment and settlement of
the Insurance Proceeds, Lessee shall prosecute with due diligence the
Restoration work so that it shall be

28


--------------------------------------------------------------------------------


 

completed as promptly as reasonably possible; subject however to the
availability of replacement materials for any damaged Improvements and
replacement parts for any damaged Equipment and Force Majeure.  All such work
shall be accomplished in accordance with Article IV.


ARTICLE X

EMINENT DOMAIN


SECTION 10.01.        TOTAL TAKING.  IF THE ENTIRE LEASED PREMISES SHALL BE
TAKEN BY AN EXERCISE OF THE POWER OF EMINENT DOMAIN (HEREINAFTER, INCLUDING A
SALE, ASSIGNMENT OR OTHER TRANSFER IN LIEU THEREOF, THE “PROCEEDING” OR
“CONDEMNATION PROCEEDING”), THIS LEASE SHALL TERMINATE AS OF THE DATE OF THE
VESTING OF TITLE IN THE TAKING AUTHORITY PURSUANT TO SUCH PROCEEDING.  THE BASIC
RENT, MINIMUM GUARANTEED WHARFAGE, IMPOSITIONS AND OTHER CHARGES PAYABLE BY
LESSEE HEREUNDER SHALL BE APPORTIONED AS OF THE DATE OF SUCH TERMINATION, AND
NEITHER PARTY SHALL HAVE ANY FURTHER LIABILITY HEREUNDER, EXCEPT AS PROVIDED IN
THIS ARTICLE.


SECTION 10.02.        PARTIAL TAKING.  IF LESS THAN THE ENTIRE LEASED PREMISES
OR ANY RIGHT APPURTENANT THERETO SHALL BE TAKEN IN ANY SUCH PROCEEDING, THIS
LEASE SHALL TERMINATE AS TO THE PORTION OF THE LEASED PREMISES SO TAKEN UPON THE
VESTING OF TITLE IN THE TAKING AUTHORITY PURSUANT TO SUCH PROCEEDING.  IF SUCH
PARTIAL TAKING SHOULD MAKE IT NO LONGER ECONOMIC, IN LESSEE’S GOOD FAITH
JUDGMENT, TO USE THE REMAINDER OF THE LEASED PREMISES NOT SO TAKEN FOR THE
PERMITTED USES,  THEN, LESSEE MAY, IN ITS DISCRETION, BY WRITTEN NOTICE TO THE
COMMISSION WITHIN SIXTY (60) DAYS AFTER THE VESTING OF TITLE OF THE PORTION OF
THE LEASED PREMISES SO TAKEN, SUBJECT TO THE CONSENT OF ANY MORTGAGEE, TERMINATE
THIS LEASE EFFECTIVE AS OF A DATE NOT LATER THAN SIXTY (60) DAYS AFTER THE DATE
OF THE NOTICE OF TERMINATION.  IN THE EVENT THERE IS NO MORTGAGE IN EFFECT AT
THE TIME OF THE PROCEEDING, LESSEE SHALL CONSULT WITH THE COMMISSION AND
CONSIDER IN GOOD FAITH THE COMMISSION’S VIEWS AS TO WHETHER OR NOT TO TERMINATE
THIS LEASE.  UPON SUCH TERMINATION OF THIS LEASE, ALL BASIC RENT, IMPOSITIONS,
MINIMUM GUARANTEED WHARFAGE AND OTHER CHARGES HEREUNDER OF ALL TYPES SHALL BE
ADJUSTED AND PRORATED TO THE DATE OF SUCH TERMINATION AND ALL OTHER RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER (EXCEPT UNDER SECTIONS 14.03 AND 3.04)
THEREAFTER ACCRUING SHALL BE TERMINATED AS OF THE DATE OF SUCH TERMINATION.

In the event of a taking of a portion of the Leased Premises, if Lessee does not
terminate this Lease as to the remainder of the Leased Premises, the Basic Rent
and Impositions, shall be equitably reduced in proportion to the reduction in
acreage resulting from such taking.  Lessee shall be responsible for any
necessary Restoration of the Leased Premises as required for Lessee’s use
thereof, and the provisions and conditions in Article IV shall similarly apply
to the Restoration work.


SECTION 10.03.        TEMPORARY TAKING.  IF ALL OR ANY PORTION OF THE LEASED
PREMISES IS TAKEN BY THE EXERCISE OF THE RIGHT OF EMINENT DOMAIN FOR A LIMITED
PERIOD (BEING AGREED BETWEEN THE PARTIES ON SIX (6) MONTHS OR LESS), THIS LEASE
SHALL NOT TERMINATE AND LESSEE SHALL CONTINUE TO PERFORM ITS OBLIGATIONS
HEREUNDER AS THOUGH SUCH TAKING HAD NOT OCCURRED, EXCEPT TO THE EXTENT THAT IT
MAY BE UNABLE TO DO SO BECAUSE OF THE TAKING.  IN THE EVENT OF SUCH A TEMPORARY
TAKING, (X) IF ANY MORTGAGE IS IN EFFECT, THE ENTIRE AWARD SHALL BE PAID TO THE
MORTGAGEE TO BE HELD, APPLIED AND PAID AS PROVIDED IN SECTION 10.04(I), AND (Y)
IF NO MORTGAGE IS IN EFFECT, THE ENTIRE AWARD SHALL BE PAID TO LESSEE IF NO
EVENT OF DEFAULT IS CONTINUING, UNLESS THE PERIOD OF PUBLIC OCCUPANCY EXTENDS


 

29


--------------------------------------------------------------------------------



 


BEYOND THE TERMINATION OF THE DEMISED TERM, IN WHICH CASE THE AWARD SHALL BE
APPORTIONED BETWEEN THE COMMISSION AND LESSEE AS OF THE DATE OF SUCH TERMINATION
AND LESSEE’S PORTION SHALL BE PAID AS PROVIDED IN CLAUSE (X) OR (Y) ABOVE AS
APPLICABLE.  LESSEE COVENANTS THAT AT THE TERMINATION OF ANY SUCH TEMPORARY
TAKING DURING THE DEMISED TERM IT WILL, AT ITS SOLE COST AND EXPENSE, UNLESS THE
TAKING WAS INITIATED BY THE STATE OF INDIANA, RESTORE THE LEASED PREMISES AS
NEARLY AS MAY BE REASONABLY POSSIBLE TO THE CONDITION IN WHICH THE SAME WERE
PRIOR TO SUCH TAKING.


SECTION 10.04.        DISTRIBUTION OF DAMAGES.  AS USED HEREIN, “CONDEMNATION
PROCEEDS” SHALL MEAN AND INCLUDE ALL DAMAGES, AWARDS AND PROCEEDS WITH RESPECT
TO THE LEASED PREMISES IN ANY CONDEMNATION PROCEEDING (EXCEPT ANY SUCH PROCEEDS
WITH RESPECT TO LESSEE’S PERSONAL PROPERTY AND EQUIPMENT, LESSEE’S RELOCATION
EXPENSES AND INTERRUPTION OF LESSEE’S BUSINESS, WHICH PROCEEDS SHALL BE LESSEE’S
PROPERTY).  IF A CONDEMNATION PROCEEDING OCCURS (A) THE PARTY THAT FIRST BECOMES
AWARE OF IT SHALL NOTIFY THE OTHER; (B) ALL CLAIMS FOR CONDEMNATION PROCEEDS
SHALL BE MADE BY LESSEE; (C) MORTGAGEE MAY PARTICIPATE IN NEGOTIATING ALL CLAIMS
TO CONDEMNATION PROCEEDS AND CONTROL THE SETTLEMENT THEREOF; (D) LESSEE AND THE
COMMISSION MAY PARTICIPATE IN NEGOTIATING ALL CLAIMS TO CONDEMNATION PROCEEDS
AND, IF THERE IS NO MORTGAGE IN EFFECT, LESSEE SHALL CONTROL THE SETTLEMENT
THEREOF; (E) THE PARTIES SHALL DIRECT THE PAYER TO PAY ALL CONDEMNATION PROCEEDS
TO MORTGAGEE OR, IF THERE IS NO MORTGAGE IN EFFECT, TO AN TRUSTEE AS DESCRIBED
BELOW; (F) EACH PARTY’S RIGHTS TO RECEIVE CONDEMNATION PROCEEDS SHALL BE SUBJECT
TO THE RIGHTS OF MORTGAGEE; AND (G) ALL CONDEMNATION PROCEEDS SHALL BE PAID AND
APPLIED AS FOLLOWS:

(I)                                     IF AND FOR SO LONG AS ANY MORTGAGE SHALL
BE IN EFFECT, ALL CONDEMNATION PROCEEDS SHALL BE PAID TO THE MORTGAGEE UNDER THE
MOST SENIOR MORTGAGE, TO BE HELD, APPLIED AND PAID IN ACCORDANCE WITH THE
FOLLOWING: (A) FIRST, TO THE COMMISSION (1) TO REIMBURSE THE COMMISSION FOR ITS
OUT-OF-POCKET COSTS, INCLUDING REASONABLE ATTORNEYS’ FEES, INCURRED IN
CONNECTION WITH THE PROCEEDING; AND (2), TO PAY TO THE COMMISSION THE VALUE OF
THE REAL ESTATE AND ANY OTHER INTEREST TAKEN IN THE PROCEEDING DETERMINED AS
ENCUMBERED BY THIS LEASE; (B) NEXT, IF THIS LEASE IS NOT TERMINATED, AND IF NO
DEFAULT OR EVENT OF DEFAULT IS CONTINUING UNDER SUCH MORTGAGE, SUCH CONDEMNATION
PROCEEDS SHALL BE APPLIED (1) NEXT, TO PAY THE OUT-OF-POCKET COSTS OF THE
MORTGAGEE AND LESSEE, INCLUDING REASONABLE ATTORNEYS’ FEES,  IN CONNECTION WITH
THE COLLECTION OF SUCH CONDEMNATION PROCEEDS; (2) NEXT, SUCH CONDEMNATION
PROCEEDS SHALL BE MADE AVAILABLE TO LESSEE TO PAY FOR THE COST OF RESTORATION
AND LESSEE SHALL PERFORM SUCH RESTORATION; AND (3) NEXT, ANY REMAINING
CONDEMNATION PROCEEDS SHALL AT THE OPTION OF LESSEE (TO BE EXERCISED EITHER IN
THE MORTGAGE OR AT ANY OTHER TIME) BE PAID TO LESSEE AS ITS PROPERTY OR APPLIED
TO THE INDEBTEDNESS SECURED BY THE MORTGAGE; OR (C) IF THIS LEASE IS TERMINATED,
OR IF A DEFAULT OR EVENT OF DEFAULT IS CONTINUING UNDER SUCH MORTGAGE, SUCH
CONDEMNATION PROCEEDS SHALL BE APPLIED AS PROVIDED IN SUCH MORTGAGE; PROVIDED,
HOWEVER, LESSEE SHALL BE OBLIGATED TO DEMOLISH AND REMOVE THE IMPROVEMENT AND
RESTORE THE REAL ESTATE PURSUANT TO SECTION 14.03 PRIOR TO PAYMENT TO ANYONE
ELSE AND THE CONDEMNATION PROCEEDS SHALL BE MADE AVAILABLE TO LESSEE TO PAY SUCH
DEMOLITION AND RESTORATION COSTS.

(II)                                  IF THERE IS NO MORTGAGE IN EFFECT, ALL
CONDEMNATION PROCEEDS SHALL BE PAID TO A TRUSTEE LOCATED IN INDIANAPOLIS,
INDIANA, REASONABLY SELECTED BY LESSEE AND

 

30


--------------------------------------------------------------------------------


 

 REASONABLY SATISFACTORY TO THE COMMISSION, TO BE HELD, APPLIED AND PAID AS
FOLLOWS:  (A) FIRST, TO THE COMMISSION (1) TO REIMBURSE THE COMMISSION FOR ITS
OUT-OF-POCKET COSTS, INCLUDING REASONABLE ATTORNEYS’ FEES, INCURRED IN
CONNECTION WITH THE PROCEEDING; AND (2) TO PAY TO T HE COMMISSION THE VALUE OF
THE REAL ESTATE TAKEN IN THE PROCEEDING DETERMINED AS ENCUMBERED BY THIS LEASE;
(B) NEXT, IF THIS LEASE IS NOT TERMINATED AND NO DEFAULT OR EVENT OF DEFAULT IS
CONTINUING HEREUNDER, SUCH CONDEMNATION PROCEEDS SHALL BE APPLIED (1) NEXT, TO
PAY THE OUT-OF-POCKET EXPENSES OF LESSEE, INCLUDING REASONABLE ATTORNEYS’ FEES,
IN CONNECTION WITH THE COLLECTION OF SUCH CONDEMNATION PROCEEDS; (2) NEXT, SUCH
CONDEMNATION PROCEEDS SHALL BE MADE AVAILABLE TO LESSEE TO PAY FOR THE COST OF
RESTORATION AND LESSEE SHALL PERFORM SUCH RESTORATION; AND (3) NEXT, ANY
REMAINING CONDEMNATION PROCEEDS SHALL BE PAID TO THE LESSEE; OR (B) IF THIS
LEASE IS TERMINATED, OR IF A DEFAULT OR EVENT OF DEFAULT IS CONTINUING
HEREUNDER, SUCH CONDEMNATION PROCEEDS SHALL BE PAID (1) FIRST, TO PAY FOR LESSEE
TO DEMOLISH AND REMOVE THE IMPROVEMENTS AND RESTORE THE REAL ESTATE PURSUANT TO
SECTION 14.03; (2) NEXT, TO LESSEE TO PAY THE OUT-OF-POCKET EXPENSES OF LESSEE,
INCLUDING REASONABLE ATTORNEYS’ FEES, IN CONNECTION WITH THE COLLECTION OF SUCH
CONDEMNATION PROCEEDS; (3) NEXT, TO THE COMMISSION TO THE EXTENT NECESSARY TO
CURE THE DEFAULT OR EVENT OF DEFAULT; AND (4) NEXT, ANY REMAINING CONDEMNATION
PROCEEDS SHALL BE PAID TO LESSEE.


SECTION 10.05.        VESTING OF TITLE.  WHENEVER THE TERM “VESTING OF TITLE” OR
ANY SIMILAR PHRASE IS USED IN THIS ARTICLE, A TAKING OF POSSESSION BY THE
CONDEMNING PARTY SHALL BE DEEMED A VESTING OF TITLE.


SECTION 10.06.        RIGHTS ON TERMINATION.  UPON ANY TERMINATION OF THIS LEASE
AS A RESULT OF AN EXERCISE OF A RIGHT OF EMINENT DOMAIN, ALL BASIC RENT,
IMPOSITIONS, MINIMUM GUARANTEED WHARFAGE AND CHARGES OF ALL TYPES SHALL BE
ADJUSTED AND PRORATED TO THE DATE OF SUCH TERMINATION AND ALL OTHER RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER THEREAFTER ACCRUING SHALL BE TERMINATED AS
OF SAID DATE.


ARTICLE XI

DEFAULTS AND REMEDIES


SECTION 11.01.        DEFAULTS BY LESSEE.  THE HAPPENING OF ANY ONE OR MORE OF
THE FOLLOWING EVENTS SHALL BE DEEMED TO BE AN “EVENT OF DEFAULT”:


(A)           THE FAILURE OF LESSEE TO PAY ANY INSTALLMENT OF BASIC RENT,
MINIMUM GUARANTEED WHARFAGE, PORT TARIFF CHARGE, ANY IMPOSITIONS, ADDITIONAL
RENT OR ANY OTHER AMOUNTS HEREUNDER WITHIN FIVE (5) DAYS OF WHEN DUE;


 


(B)           THE MAKING BY LESSEE OR BY ANY GUARANTOR OF LESSEE’S OBLIGATIONS
HEREUNDER OF A GENERAL ASSIGNMENT FOR THE BENEFIT OF ITS CREDITORS IN CONNECTION
WITH AN INSOLVENCY REORGANIZATION, LIQUIDATION OR DISSOLUTION OF LESSEE OR
GUARANTOR;


 

31


--------------------------------------------------------------------------------



 


(C)           EXCEPT IN CONNECTION WITH A FORECLOSURE OF A MORTGAGE, THE LEVYING
OF A WRIT OF EXECUTION OR ATTACHMENT ON OR AGAINST THE LEASED PREMISES AS THE
PROPERTY OF LESSEE AND THE SAME IS NOT RELEASED OR DISCHARGED WITHIN THIRTY (30)
DAYS AFTER WRITTEN NOTICE THEREOF, OR THE TAKING BY ANY PARTY OF THE LEASEHOLD
CREATED HEREBY, OR ANY PART THEREOF, UPON FORECLOSURE OR OTHER PROCESS OF LAW OR
EQUITY, EXCEPT AS PERMITTED HEREUNDER;


(D)           INSTITUTION OF PROCEEDINGS IN A COURT OF COMPETENT JURISDICTION
FOR AN INSOLVENCY REORGANIZATION, LIQUIDATION OR DISSOLUTION OF LESSEE OR OF ANY
GUARANTOR OF LESSEE’S OBLIGATIONS HEREUNDER, OR FOR THEIR ADJUDICATION AS A
BANKRUPT OR INSOLVENT, OR FOR THE APPOINTMENT OF A RECEIVER OF THE PROPERTY OF
LESSEE OR OF ANY GUARANTOR OF LESSEE’S OBLIGATIONS HEREUNDER, AND SAID
PROCEEDINGS ARE NOT DISMISSED, AND ANY RECEIVER, TRUSTEE OR LIQUIDATOR APPOINTED
THEREIN DISCHARGED, WITHIN ONE HUNDRED EIGHTY (180) DAYS AFTER THE INSTITUTION
OF SAID PROCEEDINGS;


(E)           THE FAILURE OF ANY GUARANTOR OF LESSEE’S OBLIGATIONS HEREUNDER TO
PERFORM ANY OF ITS COVENANTS UNDER SAID GUARANTOR’S GUARANTY AGREEMENT WITH THE
COMMISSION WITHIN THIRTY (30) DAYS AFTER WRITTEN NOTICE THEREOF FROM THE
COMMISSION TO LESSEE;


(F)            ANY REPRESENTATION OR WARRANTY MADE HEREIN, OR IN ANY FINANCIAL
STATEMENT OR OTHER DOCUMENT FURNISHED PURSUANT TO THE PROVISIONS HEREOF, SHALL
PROVE TO HAVE BEEN FALSE OR MISLEADING IN ANY MATERIAL RESPECT AS OF THE TIME
MADE AND ANY MATERIAL ADVERSE CONSEQUENCES THEREOF SHALL NOT BE CURED WITHIN
THIRTY (30) DAYS AFTER WRITTEN NOTICE THEREOF FROM THE COMMISSION TO LESSEE;


(G)           THE VACATING OR ABANDONMENT OF THE LEASED PREMISES, WHICH SHALL BE
REBUTABLY PRESUMED IF LESSEE IS ABSENT FROM THE LEASED PREMISES FOR TEN (10)
CONSECUTIVE DAYS OR MORE;


(H)           LESSEE FAILS, BY JANUARY 1, 2010, TOGETHER WITH ITS AFFILIATES,
AGENTS, SUPPLIERS, CONTRACTORS AND SUB-CONTRACTORS, TO ACTIVELY EMPLOY THE
EQUIVALENT OF AT LEAST 50 FULL TIME WORKERS AT THE LEASED PREMISES AND SUCH
FAILURE SHALL NOT BE CURED WITHIN THIRTY (30) DAYS AFTER WRITTEN NOTICE THEREOF
BY THE COMMISSION TO THE LESSEE;


(I)            LESSEE DEFAULTS IN THE PERFORMANCE OF ANY OF ITS COVENANTS UNDER
THIS LEASE (WHICH PURSUANT TO OTHER TERMS HEREOF INCLUDES THE ADDENDUM), OTHER
THAN THOSE SET FORTH IN (A)-(H) IMMEDIATELY ABOVE, AND FAILS TO CURE SUCH
DEFAULT WITHIN THIRTY (30) DAYS AFTER WRITTEN NOTICE THEREOF.


IF SUCH DEFAULT IS OF SUCH A CHARACTER AS TO REQUIRE MORE THAN A THIRTY (30) DAY
PERIOD TO CURE SUCH DEFAULT, SUCH FAILURE SHALL NOT BE CONSIDERED TO BE AN EVENT
OF DEFAULT IF LESSEE HAS COMMENCED TO CURE SUCH DEFAULT WITHIN THIRTY (30) DAYS
OF RECEIPT OF WRITTEN NOTICE FROM THE COMMISSION AND LESSEE DILIGENTLY PURSUES
THAT CURE TO COMPLETION.  IN THAT INSTANCE, SUCH DEFAULT WILL NOT ALLOW THE
COMMISSION TO EXERCISE ITS REMEDIES UNTIL A PERIOD OF NINETY(90) DAYS HAS
EXPIRED AFTER SAID NOTICE AND THE DEFAULT REMAINS UNCURED.  ONCE THAT NINETY
(90) DAY PERIOD HAS EXPIRED AND THE DEFAULT HAS NOT BEEN CURED, THE COMMISSION
WILL HAVE ALL OF ITS REMEDIES UNDER THE LEASE AGREEMENT.  IF THE LESSEE HAS
COMMENCED TO CURE SUCH DEFAULT WITHIN THE THIRTY (30) DAY PERIOD AND HAS
DILIGENTLY PURSUED SUCH CURE BUT IT HAS NOT YET COMPLETED SUCH CURE WITHIN SUCH
NINETY (90) DAY PERIOD, THEN THE LESSEE MAY REQUEST AN EXTENSION OF SUCH NINETY
(90) DAY PERIOD, WHICH EXTENSION SHALL NOT BE UNREASONABLY WITHHELD.

32


--------------------------------------------------------------------------------


 

Subject to applicable law, in the event that Lessee is adjudicated to be a
bankrupt, this Lease shall automatically terminate and be of no further force or
effect.


SECTION 11.02.        REMEDIES.  UPON THE OCCURRENCE AND DURING THE CONTINUANCE
OF AN EVENT OF DEFAULT, THE COMMISSION MAY, SUBJECT TO APPLICABLE LAW:


(A)           WITHOUT TERMINATING THIS LEASE, RE-ENTER THE LEASED PREMISES, WITH
OR WITHOUT PROCESS OF LAW, USING SUCH MEANS AS MAY BE NECESSARY, REMOVE ALL
PERSONS AND PROPERTY THEREFROM, AND RE-LET THE LEASED PREMISES (OR ANY PART
THEREOF) FOR SUCH TERM OR TERMS (WHICH MAY EXTEND BEYOND THE DEMISED TERM) AND
AT SUCH RENTAL AND UPON SUCH OTHER TERMS AS THE COMMISSION DEEMS ADVISABLE.  THE
COMMISSION SHALL NOT BE LIABLE TO LESSEE FOR DAMAGES OR OTHERWISE BY REASON OF
SUCH RE-ENTRY.  UPON REGAINING POSSESSION OF THE LEASED PREMISES, THE COMMISSION
MAY RELET THE LEASED PREMISES AT SUCH RENTAL AND UPON SUCH TERMS AS THE
COMMISSION MAY DEEM REASONABLE UNDER THE CIRCUMSTANCES.  THE COMMISSION IS
AUTHORIZED TO MAKE ALL NECESSARY REPAIRS AND ALTERATIONS IN OR TO THE LEASED
PREMISES FOR THE NEW LESSEE AND TO CHARGE THE COST THEREOF TO LESSEE.  ANY
RE-ENTRY, REPOSSESSION AND REMOVAL BY THE COMMISSION SHALL NOT BE A WAIVER,
RELEASE OR DISCHARGE OF ANY OBLIGATION OR LIABILITY OF LESSEE HEREUNDER. 
NOTWITHSTANDING ANY RE-ENTRY WITHOUT TERMINATION, THE COMMISSION MAY AT ANY TIME
THEREAFTER ELECT TO TERMINATE THIS LEASE FOR LESSEE’S DEFAULT, AND BE ENTITLED
TO THE DAMAGES SET FORTH IN (C) BELOW.


(B)           WITHOUT TERMINATING THIS LEASE, PURSUE AN ACTION FOR RECOVERY OF
BASIC RENT, MINIMUM GUARANTEED WHARFAGE, IMPOSITIONS, PORT TARIFF CHARGES, AND
ALL OTHER CHARGES PAYABLE OVER THE REMAINDER OF THE DEMISED TERM OF THIS LEASE
AS THE SAME BECOME DUE AN PAYABLE, LESS THE NET PROCEEDS OF ANY RELETTING OF THE
LEASED PREMISES PURSUANT TO  (A) ABOVE.


(C)           TERMINATE THIS LEASE AND ALL RIGHTS OF LESSEE HEREUNDER, WITHOUT
TERMINATING LESSEE’S OBLIGATIONS HEREUNDER, REENTER THE LEASED PREMISES, WITH OR
WITHOUT PROCESS OF LAW, USING SUCH LAWFUL MEANS AS MAY BE NECESSARY, AND REMOVE
ALL PERSONS AND PROPERTY THERE FROM, AND THE COMMISSION SHALL NOT BE LIABLE FOR
DAMAGES OR OTHERWISE BY REASON OF SUCH REENTRY.  THE COMMISSION SHALL ALSO BE
ENTITLED TO RECOVER IMMEDIATELY, AS AND FOR LIQUIDATED AND AGREED FINAL DAMAGES
FOR LESSEE’S DEFAULT, IN LIEU OF THE DAMAGES IN (B) ABOVE AND ANY OTHER
COMPARABLE DAMAGES UNDER APPLICABLE LAW, AN AMOUNT EQUAL TO (I) THE POSITIVE
DIFFERENCE BETWEEN (X) THE RENT AND ALL ADDITIONAL RENT RESERVED HEREUNDER, IF
ANY, FOR THE PERIOD TO THE DATE UPON WHICH THE DEMISED TERM WOULD HAVE ENDED BUT
FOR THE DEFAULT OF LESSEE AND (Y) THE THEN FAIR AND REASONABLE RENTAL VALUE OF
THE LEASED PREMISES FOR THE SAME PERIOD, EACH DISCOUNTED TO THE PRESENT VALUE
THEREOF AT AN INTEREST RATE PER ANNUM EQUAL TO THE STATED RATE AS OF THE DATE OF
SUCH TERMINATION, PLUS (II) AN AMOUNT EQUAL TO TWO YEARS OF BASIC RENT AND
MINIMUM GUARANTEED WHARFAGE, PROVIDED THAT THE AMOUNT IN CLAUSE (I) SHALL BE
SUBTRACTED FORM THE AMOUNT IN CLAUSE (II).


(D)           THE COMMISSION SHALL ALSO BE ENTITLED TO EXERCISE ANY OTHER RIGHT
OR REMEDY AVAILABLE TO THE COMMISSION AT LAW OR IN EQUITY IN ADDITION TO OR AS
AN ALTERNATIVE TO ANY OF THE OTHER RIGHTS AND REMEDIES OF THE COMMISSION HEREIN
SPECIFIED UPON THE OCCASION OF ANY EVENT OF DEFAULT.

 

33


--------------------------------------------------------------------------------


 

Lessee shall be liable for the cost of seizure and repossession of the Leased
Premises and reasonable attorneys’ fees incurred as a result of, or to complete,
the seizure and repossession of the Leased Premises.


SECTION 11.03.        SECURITY INTEREST.


(A)           LESSEE HEREBY GRANTS AND TRANSFERS TO THE COMMISSION A SECURITY
INTEREST IN ALL INVENTORY, EQUIPMENT AND FIXTURES NOW OR HEREAFTER LOCATED ON
THE LEASED PREMISES OR AT ANYTIME USED IN CONNECTION WITH LESSEE’S BUSINESS
CARRIED OUT ON THE LEASED PREMISES TO SECURE THE PERFORMANCE BY LESSEE OF
LESSEE’S OBLIGATIONS UNDER THIS LEASE (THE “COLLATERAL”).  LESSEE REPRESENTS AND
WARRANTS TO THE COMMISSION THAT (I) SUCH SECURITY INTEREST WILL GRANT TO THE
COMMISSION A FIRST LIEN PRIORITY SECURITY INTEREST IN THE COLLATERAL AND THAT NO
OTHER PERSON OR ENTITY HOLDS A SECURITY INTEREST IN SUCH COLLATERAL; AND (II)
LESSEE WILL BE THE OWNER OF ALL COLLATERAL.  LESSEE HEREBY AUTHORIZES THE
COMMISSION TO EXECUTE AND FILE FINANCING STATEMENTS SIGNED ONLY BY A
REPRESENTATIVE OF THE COMMISSION COVERING THE SECURITY INTEREST GRANTED HEREBY.


(B)           IF AN EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, THE
COMMISSION, AT ITS OPTION, SUBJECT TO APPLICABLE LAW, SHALL BE ENTITLED TO ENTER
THE LEASED PREMISES AND TO TAKE IMMEDIATE POSSESSION OF THE PROPERTY WHICH IS
THE SUBJECT OF THIS SECURITY INTEREST FOR PURPOSES OF DISPOSITION OR RENDERING
THE SAME UNUSABLE.  UPON REPOSSESSION, THE COMMISSION MAY PROPOSE TO RETAIN SUCH
PROPERTY IN SATISFACTION OF THE OBLIGATION OF THE LESSEE SECURED HEREBY OR
COLLECT OR SELL ALL OR ANY PORTION OF SAME AT PUBLIC OR PRIVATE SALE IN
ACCORDANCE WITH THE UNIFORM COMMERCIAL CODE AS ADOPTED AND IN EFFECT IN INDIANA
OR ANY OTHER APPLICABLE STATUTE.  UPON REQUEST BY THE COMMISSION, LESSEE SHALL
ASSEMBLE AND MAKE SUCH PROPERTY AVAILABLE TO THE COMMISSION AT A PLACE
DESIGNATED BY THE COMMISSION, WHICH IS REASONABLY CONVENIENT TO BOTH THE
COMMISSION AND LESSEE.


(C)           LESSEE AGREES THAT THE REQUIREMENT OF REASONABLE NOTIFICATION BY
THE COMMISSION TO LESSEE OF THE TIME AND PLACE OF ANY PUBLIC OR PRIVATE SALE OR
OF THE DATE AFTER WHICH ANY PRIVATE SALE OR OTHER INDICATED DISPOSITION IS TO BE
MADE SHALL BE MET IF WRITTEN NOTIFICATION IS SENT AT LEAST TEN (10) DAYS PRIOR
TO THE DATE OF SALE OR DISPOSITION.  IN THE FURTHER EVENT THAT THE COMMISSION
SHALL COLLECT OR DISPOSE OF ANY OR ALL OF SAID PROPERTY AFTER DEFAULT, THE
PROCEEDS OF DISPOSITION SHALL BE APPLIED IN THE FOLLOWING ORDER:

(I)                                     TO THE REASONABLE EXPENSES OF RETAKING,
HOLDING, PREPARING FOR SALE, SELLING, COLLECTING AND THE LIKE;

(II)                                  TO THE REASONABLE ATTORNEYS’ FEES AND
LEGAL EXPENSES INCURRED BY THE COMMISSION; AND

(III)                               TO THE SATISFACTION OF THE OBLIGATIONS OF
LESSEE SECURED HEREBY.  LESSEE RELEASES AND HOLDS HARMLESS THE COMMISSION FROM
ANY AND ALL CLAIMS ARISING OUT OF THE REPOSSESSION OF SAID PROPERTY.

Any successor of Lessee, assignee of Lessee or any party at any time having the
rights of Lessee hereunder, for all purposes of this Section shall be deemed (i)
to have granted and transferred to the Commission, and by its acceptance,
succession or exercise, grants and transfers to the Commission, a security
interest in its respective inventory, equipment and fixtures now or

34


--------------------------------------------------------------------------------


 

hereafter owned by it and located on the Leased Premises or at any time used in
connection with its business carried on in the Leased Premises, (ii) to have
authorized the Commission to execute and file financing statements, and (iii) to
have given the Commission the same rights as to it and its property as the
Commission has as to Lessee and Lessee’s property.


SECTION 11.04.        SUBORDINATION.  THE COMMISSION WILL SUBORDINATE ITS
INTEREST HEREUNDER TO A MORTGAGEE PROVIDED SUCH MORTGAGEE, AS PART OF A
SUBORDINATION AGREEMENT, AGREES TO RESTORE (IN ACCORDANCE WITH SECTION 14.03)
THE LEASED PREMISES IF SAID MORTGAGEE EXERCISES ITS RIGHTS IN AND TO SUCH
COLLATERAL.  IF MORTGAGEE ELECTS NOT TO EXERCISE ITS RIGHTS IN AND TO SUCH
COLLATERAL, IT SHALL AGREE TO WAIVE ITS SECURITY INTEREST.


SECTION 11.05.        ADVANCES.  THE COMMISSION MAY, AT ITS OPTION, AFTER THIRTY
(30) DAYS PRIOR NOTICE BY THE COMMISSION TO LESSEE (SUBJECT TO LESSEE’S RIGHT TO
CURE PURSUANT TO SECTION 11.01(I)), CURE ANY BREACH OR DEFAULT OF THE LESSEE AND
WITHOUT ANY NOTICE CURE ANY EVENT OF DEFAULT OF LESSEE.  ANY COST OR EXPENSE
INCURRED BY THE COMMISSION IN CURING SUCH A BREACH OR DEFAULT FOR THE ACCOUNT OF
LESSEE, TOGETHER WITH INTEREST AT AN ANNUAL RATE OF TEN PERCENT (10%) PER ANNUM,
SHALL BE DEEMED ADDITIONAL RENTAL DUE FROM LESSEE TO THE COMMISSION WITHIN
TWENTY (20) DAYS AFTER DEMAND BY THE COMMISSION.


SECTION 11.06.        ATTORNEYS’ FEES.  IN THE EVENT THE COMMISSION EMPLOYS
ATTORNEYS TO ENFORCE ALL OR ANY PART OF THIS LEASE, MODIFY THIS LEASE AT THE
REQUEST OF LESSEE, COLLECT ANY RENT DUE OR TO BECOME DUE OR RECOVER POSSESSION
OF THE LEASED PREMISES, THE LESSEE AGREES TO REIMBURSE THE COMMISSION FOR ITS
REASONABLE ATTORNEY’S FEES INCURRED THEREBY, PROVIDED THAT, IN THE CASE OF ANY
SUCH ENFORCEMENT, COLLECTION OR RECOVERY OF POSSESSION, THE COMMISSION IS THE 
SUCCESSFUL PARTY.


ARTICLE XII

ACCESS TO PREMISES


SECTION 12.01.        INSPECTION.  THE COMMISSION SHALL HAVE THE RIGHT TO ENTER
UPON THE LEASED PREMISES AT ANY REASONABLE TIME AFTER REASONABLE NOTICE TO
LESSEE FOR THE PURPOSE OF INSPECTING THE SAME TO DETERMINE THAT LESSEE IS FULLY
PERFORMING ALL OF ITS OBLIGATIONS UNDER THIS LEASE.  THE COMMISSION SHALL USE
REASONABLE EFFORTS TO COORDINATE SUCH INSPECTIONS SO AS NOT TO INTERFERE WITH
LESSEE’S OPERATIONS.


SECTION 12.02.        EXHIBITION OF LEASED PREMISES.  DURING THE LAST SIX (6)
MONTHS OF THE DEMISED TERM, THE COMMISSION MAY, UPON REASONABLE NOTICE AND
DURING NORMAL BUSINESS HOURS, ENTER UPON THE LEASED PREMISES FOR THE PURPOSE OF
EXHIBITING THE SAME TO PROSPECTIVE LESSEES, OPERATORS OR PURCHASERS.  AT ANY
TIME DURING THE DEMISED TERM, UPON REASONABLE NOTICE TO LESSEE, THE COMMISSION
SHALL HAVE THE RIGHT TO ENTER UPON THE LEASED PREMISES FOR THE PURPOSE OF
EXHIBITING THE SAME TO PROSPECTIVE PURCHASERS OR MORTGAGEES.


SECTION 12.03.        EXERCISE OF RIGHTS.  THE PARTIES STIPULATE AND AGREE THE
ENTRY BY THE COMMISSION UPON THE LEASED PREMISES PERMITTED BY THIS SECTION SHALL
NEVER BE DEEMED A TRESPASS UPON THE LEASED PREMISES OR A CONSTRUCTIVE EVICTION
OF LESSEE THEREFROM.


 

35


--------------------------------------------------------------------------------



 


ARTICLE XIII

THE COMMISSION’S COVENANTS AND WARRANTIES


SECTION 13.01.        COMMISSION’S COVENANT OF QUIET ENJOYMENT.  THE COMMISSION
COVENANTS AND AGREES THAT LESSEE, UPON PAYING THE BASIC RENT, MINIMUM GUARANTEED
WHARFAGE, IMPOSITIONS, PORT TARIFF CHARGES AND ALL OTHER CHARGES HEREIN PROVIDED
FOR AND OBSERVING AND KEEPING THE COVENANTS, AGREEMENTS AND CONDITIONS OF THIS
LEASE ON ITS PART TO BE KEPT AND PERFORMED, MAY LAWFULLY AND QUIETLY HOLD,
OCCUPY AND ENJOY THE LEASED PREMISES DURING THE DEMISED TERM IN ACCORDANCE WITH
THE PROVISIONS HEREOF.


SECTION 13.02.        USE OF PUBLIC FACILITIES.  LESSEE SHALL HAVE THE
NON-EXCLUSIVE RIGHT TO USE ALL PUBLIC WHARVES, DOCKS AND RELATED FACILITIES
EXISTING AT THE PORT OR WHICH MAY HEREAFTER BE ADDED, SUBJECT TO (I) ANY
PREFERENTIAL OR EXCLUSIVE RIGHTS GIVEN BY THE COMMISSION TO OTHERS SET FORTH IN
EXHIBIT G HERETO (PROVIDED THAT THE COMMISSION SHALL NOT AMEND OR OTHERWISE
MODIFY ANY SUCH PREFERENTIAL OR EXCLUSIVE RIGHTS IN ANY WAY, OR GRANT ANY
ADDITIONAL PREFERENTIAL OR EXCLUSIVE RIGHTS THAT WOULD, HAVE A MATERIAL ADVERSE
EFFECT ON LESSEE’S USE OR OPERATION OF THE PROJECT), (II) THE RIGHTS OF ANY
OPERATOR THEREOF (PROVIDED THAT ANY SUCH OPERATOR SHALL TAKE AND OPERATE SUBJECT
TO THE PROVISIONS OF THIS LEASE), AND (III) THE PROVISIONS OF SECTION 3.03,
3.04, 4.04  AND 8.07 HEREOF.  IN CONNECTION WITH ITS USE OF SUCH PUBLIC
FACILITIES, LESSEE SHALL COOPERATE WITH THE TENANTS AND USERS OF SUCH PUBLIC
FACILITIES AND NOT IMPAIR THEIR ABILITY TO USE SUCH PUBLIC FACILITIES IN A
TIMELY AND EFFICIENT MANNER.


SECTION 13.03.        PUBLIC FACILITIES.  THE COMMISSION SHALL USE REASONABLE
EFFORTS, UTILIZING EXISTING INFRASTRUCTURE, TO PROVIDE RAIL AND ROAD ACCESS TO
THE LEASED PREMISES. NOTWITHSTANDING THE FOREGOING, LESSEE AGREES TO INDEMNIFY
AND HOLD THE COMMISSION HARMLESS FROM ANY AND ALL DAMAGE OR INJURY RESULTING
FROM LESSEE’S LOADING, UNLOADING AND ANY OTHER USE OF THE DOCKS, WHARVES,
BERTHS, CHANNELS, WATERWAYS, ROADS AND RAIL TRACKS.  THE COMMISSION DOES NOT
GUARANTY RAIL SERVICE TO THE PORT AND/OR THE LEASED PREMISES.


SECTION 13.04.        DEFAULT BY THE COMMISSION.  IN THE EVENT THE COMMISSION
SHALL FAIL TO COMPLY WITH AND PERFORM ITS OBLIGATIONS UNDER THIS LEASE, OR
COMMENCE TO COMPLY WITH AND PERFORM AND DILIGENTLY PROCEED, WITHIN SIXTY (60)
DAYS AFTER WRITTEN NOTICE THEREOF HAS BEEN GIVEN TO THE COMMISSION BY THE
LESSEE, LESSEE MAY  OR (I) TERMINATE THIS LEASE, OR (II) EXERCISE ANY OTHER
REMEDY AVAILABLE TO LESSEE AT LAW OR IN EQUITY.


SECTION 13.05.        OTHER ETHANOL PLANTS.  THE COMMISSION AGREES, SUBJECT TO
THE PROVISIONS BELOW, DURING THE DEMISED TERM, NOT TO ENTER INTO A NEW LEASE OF
PROPERTY AT THE PORT FOR THE CONSTRUCTION OF ANOTHER ETHANOL PRODUCTION
FACILITY.  SUCH AGREEMENT IS SUBJECT TO ALL RIGHTS OF EXISTING TENANTS AT THE
PORT UNDER EXISTING AGREEMENTS.  SUCH AGREEMENT SHALL TERMINATE AND BE OF NO
FURTHER FORCE AND EFFECT IMMEDIATELY UPON THE OCCURRENCE OF ANY ONE OF THE
FOLLOWING EVENTS:

(I)                                     TERMINATION OF THIS LEASE;

(II)                                  FAILURE TO MEET THE CONSTRUCTION/OPERATION
TIME FRAMES SET FORTH IN SECTION 4.01(B) HEREOF;

 

36


--------------------------------------------------------------------------------


 

(III)                               FAILURE TO PRODUCE SUFFICIENT ETHANOL TO
MEET THE MINIMUM REQUIREMENTS SET FORTH IN SECTION 3.04 HEREOF;

(IV)                              FAILURE TO MEET THE JOB CREATION REQUIREMENTS
OF SECTION 11.01(H) HEREOF; OR

(V)                                 ANY EVENT OF DEFAULT OTHER THAN (II) THRU
(IV) ABOVE OCCURS UNDER THE LEASE AND IS NOT CURED AFTER THIRTY (30) DAYS PRIOR
WRITTEN NOTICE FROM THE COMMISSION.

THE COMMISSION REPRESENTS AND WARRANTS THAT IT HAS NOT GRANTED ANY OTHER PERSON
A LEASE OR RIGHT TO CONSTRUCT OR OPERATE ANOTHER ETHANOL PRODUCTION FACILITY AT
THE PORT.  THE COMMISSION AGREES THAT, IN THE EVENT OF A BREACH OF THE
PROVISIONS OF THIS SECTION, THE DAMAGES TO LESSEE MAY BE DIFFICULT OR IMPOSSIBLE
TO DETERMINE AND, ACCORDINGLY, THE PROVISIONS OF THIS SECTION MAY BE ENFORCED BY
AN ACTION OR PROCEEDING FOR INJUNCTION AND/OR SPECIFIC PERFORMANCE OR ANY REMEDY
AVAILABLE TO LESSEE AT LAW OR IN EQUITY.


SECTION 13.06.        REPRESENTATIONS, WARRANTIES AND AGREEMENTS.  THE
COMMISSION MAKES THE FOLLOWING REPRESENTATIONS, WARRANTIES AND AGREEMENTS:


(A)           THE COMMISSION IS A BODY POLITIC AND CORPORATE DULY CREATED,
VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE STATE OF INDIANA. 
THE COMMISSION HAS FULL RIGHT, POWER AND AUTHORITY TO EXECUTE AND DELIVER THIS
LEASE.


(B)           NEITHER THE EXECUTION AND DELIVERY OF THIS LEASE, NOR THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY, NOR COMPLIANCE WITH THE
TERMS, CONDITIONS AND PROVISIONS HEREOF WILL CONFLICT WITH OR RESULT IN A BREACH
OF ANY LAW OR ANY REGULATION, ORDER, WRIT, INJUNCTION OR DECREE OF ANY COURT OR
GOVERNMENTAL INSTRUMENTALITY OR AGENCY OR ANY AGREEMENT OR INSTRUMENT TO WHICH
THE COMMISSION IS A PARTY OR BY WHICH IT OR ITS PROPERTY ARE SUBJECT OR BOUND,
OR CONSTITUTE A DEFAULT THEREUNDER OR RESULT IN THE CREATION OR IMPOSITION OF
ANY LIEN, CHARGE, SECURITY INTEREST OR ENCUMBRANCE OF ANY NATURE WHATSOEVER UPON
ANY OF THE PROPERTY OF THE COMMISSION PURSUANT TO THE TERMS OF ANY SUCH
AGREEMENT OR INSTRUMENT.


(C)           THE EXECUTION AND DELIVERY OF THIS LEASE HAS BEEN DULY AUTHORIZED
BY ALL NECESSARY ACTION ON THE PART OF THE COMMISSION, AND NO AUTHORIZATION,
APPROVAL OR CONSENT BY, OR FROM, ANY OTHER GOVERNMENTAL OR PUBLIC REGULATORY
AUTHORITY IS NECESSARY FOR THE COMMISSION TO ENTER INTO THE SAME, EXCEPT FOR THE
ATTORNEY GENERAL OF THE STATE OF INDIANA AND THE GOVERNOR AS PROVIDED IN ARTICLE
II.  THIS LEASE HAS BEEN DULY AND VALIDLY EXECUTED AND DELIVERED BY THE
COMMISSION AND CONSTITUTES A LEGAL, VALID AND BINDING OBLIGATION OF THE
COMMISSION, ENFORCEABLE IN ACCORDANCE WITH ITS TERMS, SUBJECT TO EXECUTION
HEREOF BY THE ATTORNEY GENERAL OF THE STATE OF INDIANA AND THE GOVERNOR AS
PROVIDED IN ARTICLE II.


ARTICLE XIV


RIGHTS ON TERMINATION OR EXPIRATION


SECTION 14.01.        SURRENDERING OF LEASED PREMISES.


(A)           AT THE EXPIRATION OR EARLIER TERMINATION OF THE DEMISED TERM,
WHETHER BY LAPSE OF TIME OR OTHERWISE, LESSEE SHALL SURRENDER THE LEASED
PREMISES TO THE COMMISSION IN SUCH


 

37


--------------------------------------------------------------------------------



 

condition at the time of surrender as this Lease otherwise requires.  If Lessee
elects to surrender the Project to the Commission pursuant to Section 14.01(b)
and the Commission elects to accept such surrender pursuant to Section 14.01(c),
such surrender shall also include the surrender to the Commission of the Project
(other than Lessee’s fixtures, manufacturing equipment and movable equipment
(“Equipment”) and other personal property) in an “AS-IS” condition at the time
of surrender, with both the Leased Premises and the Project free and clear of
all liens and encumbrances created by or arising out of the acts of Lessee.


(B)           AT THE EXPIRATION OR EARLIER TERMINATION OF THE DEMISED TERM,
LESSEE SHALL HAVE THE RIGHT TO SURRENDER THE PROJECT TO THE COMMISSION, PROVIDED
THAT NO EVENT OF DEFAULT IS CONTINUING AT SUCH TIME.  IN ORDER TO EXERCISE SUCH
RIGHT AT THE EXPIRATION OF THE DEMISED TERM, LESSEE SHALL GIVE THE COMMISSION
WRITTEN NOTICE OF ITS ELECTION TO SURRENDER THE PROJECT TO THE COMMISSION NOT
LATER THAN NINETY (90) DAYS PRIOR TO THE SCHEDULED EXPIRATION OF THE DEMISED
TERM.  IN ORDER TO EXERCISE SUCH RIGHT UPON THE EARLIER TERMINATION OF THE
DEMISED TERM, LESSEE SHALL GIVE TO THE COMMISSION WRITTEN NOTICE OF SUCH
ELECTION TO SURRENDER THE PROJECT TO THE COMMISSION NOT LATER THAN THIRTY (30)
DAYS AFTER RECEIPT BY LESSEE OF THE NOTICE OF TERMINATION FROM THE COMMISSION. 
IF LESSEE DOES NOT GIVE NOTICE WITHIN THE APPLICABLE PERIOD STATED ABOVE, OF
LESSEE’S ELECTION TO SURRENDER THE PROJECT TO THE COMMISSION, LESSEE SHALL BE
DEEMED TO HAVE ELECTED NOT TO SURRENDER THE PROJECT, AND LESSEE SHALL REMOVE THE
IMPROVEMENTS (INCLUDING EQUIPMENT AND OTHER PERSONAL PROPERTY) FROM THE LEASED
PREMISES PURSUANT TO SECTION 14.03.


(C)           IF LESSEE GIVES NOTICE WITHIN THE APPLICABLE PERIOD STATED ABOVE
OF ITS ELECTION TO SURRENDER THE PROJECT TO THE COMMISSION, THE COMMISSION SHALL
HAVE THE RIGHT TO ACCEPT OR REJECT LESSEE’S SURRENDER THE PROJECT BY WRITTEN
NOTICE TO LESSEE GIVEN WITHIN SIXTY (60) DAYS AFTER THE COMMISSION’S RECEIPT OF
LESSEE’S NOTICE ELECTING TO SURRENDER THE PROJECT.  IF THE COMMISSION DOES NOT
GIVE NOTICE WITHIN SAID SIXTY (60) DAY PERIOD OF THE COMMISSION’S ELECTION TO
ACCEPT LESSEE’S SURRENDER THE PROJECT, THE COMMISSION SHALL BE DEEMED TO HAVE
ELECTED TO REJECT SUCH SURRENDER.  IF AN EVENT OF DEFAULT IS CONTINUING AND THE
COMMISSION ELECTS TO TERMINATE THIS LEASE BY REASON THEREOF, THE COMMISSION
SHALL HAVE THE RIGHT TO ELECT THAT LESSEE SO SURRENDER THE PROJECT TO THE
COMMISSION PURSUANT TO SECTION 14.01(A), WHICH RIGHT SHALL BE EXERCISABLE BY THE
COMMISSION BY NOTICE TO LESSEE CONTAINED IN THE COMMISSION’S NOTICE TERMINATING
THIS LEASE.  IF THE COMMISSION GIVES NOTICE WITHIN SAID SIXTY (60) DAY PERIOD OF
THE COMMISSION’S ELECTION TO ACCEPT LESSEE’S SURRENDER OF THE PROJECT OR IN THE
COMMISSION’S NOTICE OF TERMINATION, AS APPLICABLE, LESSEE SHALL SURRENDER THE
PROJECT PURSUANT TO SECTION 14.02.


SECTION 14.02.        DELIVERY OF DOCUMENTS TO THE COMMISSION.  IN THE EVENT
LESSEE ELECTS TO SURRENDER THE PROJECT TO THE COMMISSION PURSUANT TO SECTION
14.01 AND THE COMMISSION ACCEPTS SUCH SURRENDER PURSUANT TO SAID SECTION, UPON
THE SURRENDERING BY LESSEE OF THE LEASED PREMISES, LESSEE SHALL WITHIN THIRTY
(30) DAYS AFTER THE  EXPIRATION OR EARLIER TERMINATION (AS APPLICABLE) OF THE
DEMISED TERM DELIVER TO THE COMMISSION THE FOLLOWING:


(A)           SUCH DOCUMENTS, INSTRUMENTS AND CONVEYANCES AS THE COMMISSION MAY
REASONABLY REQUEST TO ENABLE THE COMMISSION’S OWNERSHIP OF THE IMPROVEMENTS
CONSTRUCTED BY LESSEE TO BE REFLECTED OF RECORD, INCLUDING WITHOUT LIMITATION A
DEED OR A TERMINATION OF LEASE, IN RECORDABLE FORM, TO THE IMPROVEMENTS OR A
BILL OF SALE.

 

38


--------------------------------------------------------------------------------



(B)           A RECORDABLE ASSIGNMENT OF LESSEE’S INTEREST AS LESSOR IN ALL
SUBLEASES (IF ANY), THERETOFORE APPROVED BY THE COMMISSION.  SUCH ASSIGNMENT
SHALL STATE THE COMMISSION SHALL NOT BE OBLIGATED FOR ANY PRIOR DEFAULT OF
LESSEE UNDER SAID SUBLEASES.


(C)           ALL DEPOSITS, PREPAID RENTS AND OTHER AMOUNTS HELD BY LESSEE UNDER
ANY SUBLEASES AND ASSIGNMENTS OF LESSEE’S INTEREST IN ALL SUCH ITEMS HELD BY
OTHERS FOR THE COMMISSION OR LESSEE.


(D)           ALL CONSTRUCTION PLANS, ELEVATIONS, SPECIFICATIONS, SURVEYS,
PERMITS AND OTHER DOCUMENTS (EXCLUDING PROPRIETARY INFORMATION AND TRADE
SECRETS) RELATING TO AND NECESSARY OR CONVENIENT FOR THE OPERATION OF THE
IMPROVEMENTS CONSTRUCTED BY LESSEE.


(E)           ALL WARRANTIES ON THE IMPROVEMENTS CONSTRUCTED BY LESSEE TO THE
FULL EXTENT SUCH WARRANTIES ARE ASSIGNABLE AND ALL PLANS, ELEVATIONS,
SPECIFICATIONS, ENGINEERING DRAWINGS AND PRINTS RELATING TO SAID IMPROVEMENTS
TOGETHER WITH BILLS OF SALE OR ASSIGNMENTS TO THE COMMISSION AS THE COMMISSION
MAY REASONABLY REQUEST WITH RESPECT TO ANY OF THE ABOVE.


(F)            AN AMOUNT EQUAL TO THE ACCRUED BUT UNPAID IMPOSITIONS WITH
RESPECT TO THE LEASED PREMISES, PRORATED TO THE DATE OF EXPIRATION OR
TERMINATION.  IMPOSITIONS WHICH ARE A LIEN AND ARE PAYABLE FOR PRIOR YEARS WILL
BE PAID IN FULL AND IMPOSITIONS WHICH ARE A LIEN AND ARE PAYABLE OR WILL BECOME
SO FOR THE YEAR OF TERMINATION SHALL BE PRORATED TO THE DATE OF TERMINATION
BASED ON THE BEST AVAILABLE INFORMATION AS TO THE AMOUNT OF IMPOSITION DUE.  ALL
DOCUMENTS REQUIRED TO BE DELIVERED BY LESSEE TO THE COMMISSION IN THIS SECTION
SHALL BE IN FORM REASONABLY SATISFACTORY TO THE COMMISSION AND LESSEE.


SECTION 14.03.        REMOVAL OF ALL IMPROVEMENTS.  IN THE EVENT LESSEE ELECTS
NOT TO SURRENDER THE PROJECT TO THE COMMISSION PURSUANT TO SECTION 14.01 OR THE
COMMISSION DOES NOT ACCEPT SUCH SURRENDER PURSUANT TO SAID SECTION, LESSEE SHALL
BE REQUIRED TO DEMOLISH AND REMOVE FROM THE REAL ESTATE ALL OF THE IMPROVEMENTS
(INCLUDING EQUIPMENT AND OTHER PERSONAL PROPERTY), AND LESSEE SHALL COMMENCE AND
COMPLETE, SUBJECT TO FORCE MAJEURE, SUCH DEMOLITION AND REMOVAL AT LESSEE’S SOLE
COST AND EXPENSE WITHIN A REASONABLE TIME AND SHALL RESTORE THE REAL ESTATE
SUBSTANTIALLY TO THEIR CONDITION AS OF THE DATE OF EXECUTION OF THIS LEASE. 
BEFORE COMMENCING ANY DEMOLITION OR REMOVAL, LESSEE SHALL FURNISH TO THE
COMMISSION ITS PLAN FOR RESTORING THE LEASED PREMISES (THE “PREMISES RESTORATION
PLAN”) AND REASONABLE SECURITY ASSURING COMPLETION OF THE DEMOLITION AND REMOVAL
AND RESTORATION AS REQUIRED BY THIS SECTION.  IN THE EVENT THAT LESSEE SHALL
FAIL TO COMPLETE SUCH DEMOLITION AND REMOVAL WITHIN A REASONABLE TIME AND SUCH
FAILURE SHALL CONTINUE FOR THIRTY (30) DAYS AFTER WRITTEN NOTICE BY THE
COMMISSION TO LESSEE (OR SUCH LONGER PERIOD AS MAY BE REQUIRED IF LESSEE IS
PROSECUTING SUCH DEMOLITION AND REMOVAL WITH REASONABLE DILIGENCE), THE
COMMISSION SHALL BE ENTITLED TO COMPLETE THE SAME, AND THE OUT-OF-POCKET COSTS
THEREOF TO THE COMMISSION SHALL BE PAYABLE BY LESSEE WITHIN TWENTY (20) DAYS
AFTER DEMAND THEREFOR, AND THE COMMISSION MAY RECOVER SUCH COSTS FROM THE
SECURITY PROVIDED BY LESSEE.


SECTION 14.04.        PROPERTY NOT REMOVED.  UPON THE EXPIRATION OR EARLIER
TERMINATION OF THIS LEASE, PROVIDED AN EVENT OF DEFAULT DOES NOT EXIST AND
PROVIDED LESSEE HAS PROVIDED THE SECURITY REQUIRED BY SECTION 14.03, LESSEE
SHALL HAVE THE RIGHT TO REMOVE ALL OF ITS FIXTURES, EQUIPMENT AND OTHER PERSONAL
PROPERTY.  ANY SUCH PROPERTY OF LESSEE WHICH SHALL REMAIN IN OR UPON THE


 

39


--------------------------------------------------------------------------------



 


LEASED PREMISES FOR MORE THAN THIRTY (30) DAYS AFTER THE EXPIRATION OR EARLIER
TERMINATION OF THIS LEASE SHALL BE DEEMED TO HAVE BEEN ABANDONED BY LESSEE AND,
AT THE OPTION OF THE COMMISSION, SUCH PROPERTY: (A) SHALL BE RETAINED BY THE
COMMISSION AS ITS PROPERTY; (B) SHALL BE DISPOSED OF BY THE COMMISSION IN SUCH
MANNER AS THE COMMISSION SHALL DETERMINE, WITHOUT ACCOUNTABILITY TO LESSEE OR
ANY OTHER PERSON; OR (C) SHALL BE PROMPTLY REMOVED BY LESSEE AT LESSEE’S EXPENSE
UPON WRITTEN REQUEST THEREOF FROM THE COMMISSION.  THE COMMISSION SHALL NOT BE
RESPONSIBLE FOR ANY LOSS OR DAMAGE OCCURRING TO ANY PROPERTY OWNED BY LESSEE. 
IN ADDITION, IF THE PROPERTY IS LEFT AT THE LEASED PREMISES, THE COMMISSION MAY
DEEM LESSEE TO BE HOLDING OVER IN ACCORDANCE WITH SECTION 14.05.


SECTION 14.05.        HOLDING OVER.  IN THE EVENT LESSEE REMAINS IN POSSESSION
OF THE LEASED PREMISES WITH THE CONSENT OF THE COMMISSION AFTER THE EXPIRATION
OF THE DEMISED TERM, AND WITHOUT THE EXECUTION OF A NEW LEASE OR AN EXTENSION OF
THIS LEASE, IT SHALL BE DEEMED TO BE OCCUPYING THE LEASED PREMISES AS A LESSEE
FROM MONTH TO MONTH AT ONE HUNDRED FIFTY PERCENT (150%) OF THE BASIC RENT
PAYABLE DURING THE LAST MONTH OF THE DEMISED TERM, AND SUBJECT TO ALL THE OTHER
CONDITIONS, PROVISIONS AND OBLIGATIONS OF THIS LEASE INSOFAR AS THE SAME ARE
APPLICABLE TO A MONTH-TO-MONTH TENANCY, INCLUDING THE PAYMENT OF ADDITIONAL RENT
AND ALL OTHER CHARGES REQUIRED HEREUNDER.  SUCH MONTH-TO-MONTH TENANCY MAY BE
TERMINATED BY EITHER PARTY AS OF THE END OF ANY CALENDAR MONTH UPON THE GIVING
OF NOTICE OF SUCH TERMINATION PRIOR TO THE BEGINNING OF SUCH CALENDAR MONTH.


SECTION 14.06.        SURVIVAL.  NOTWITHSTANDING THE EXPIRATION OR EARLIER
TERMINATION OF THIS LEASE, LESSEE AND THE COMMISSION SHALL BE OBLIGATED TO PAY
AND/OR PERFORM ALL AMOUNTS AND INDEMNITIES SET FORTH IN THIS LEASE ACCRUED OR
ARISING OUT OF EVENTS OCCURRING ON OR PRIOR TO THE DATE OF SUCH EXPIRATION OR
TERMINATION, WHICH OBLIGATIONS SHALL SURVIVE THE EXPIRATION OR TERMINATION OF
THIS LEASE.


ARTICLE XV

HAZARDOUS MATERIAL


SECTION 15.01.        HAZARDOUS MATERIAL.


(A)           SUBJECT TO THE PERMITTED USES AS PROVIDED FOR IN SECTION 5.01,
LESSEE SHALL NOT USE, STORE, GENERATE, TREAT, TRANSPORT, DISPOSE OF, HANDLE,
STEVEDORE OR WAREHOUSE ANY HAZARDOUS MATERIALS, IN, FROM, UNDER OR ABOUT THE
LEASED PREMISES OR OTHERWISE IN THE PORT.  PROVIDED HOWEVER, (A) PETROLEUM AND
PETROLEUM DERIVATIVES IN LIMITED QUANTITIES AND AS NECESSARY FOR THE PERMITTED
USES, MAY BE USED AND LOCATED AT THE LEASED PREMISES IF SUCH SUBSTANCES ARE KEPT
IN COMPLIANCE WITH ALL ENVIRONMENTAL LAWS EXCEPT THAT UNDERGROUND STORAGE TANKS
MAY NOT BE USED, UNLESS APPROVED PURSUANT TO SECTION 15.01(F) BELOW, AND (B)
OTHER MATERIALS OR SUBSTANCES MAY BE USED IN QUANTITIES NECESSARY FOR THE
PERMITTED USES, PROVIDED SUCH MATERIALS ARE KEPT IN ACCORDANCE WITH ALL
PROVISIONS OF THIS ARTICLE XV.  ALL HAZARDOUS MATERIALS BESIDES THOSE LISTED IN
THIS SUBSECTION AS PERMITTED ARE PROHIBITED, AND USE OR OTHER HANDLING OF SAME
BY LESSEE SHALL BE CONSIDERED AN EVENT OF DEFAULT UNDER THIS LEASE.

The term “Hazardous Material” as used herein means any hazardous or toxic
substance, material or waste which is or becomes regulated by any local
governmental authority, the State

 

40


--------------------------------------------------------------------------------


 

of Indiana or the United States Government.  The term “Hazardous Material”
includes, without limitation, any material or substance which is (i) designated
as a “hazardous substance” pursuant to Section 311 of the Federal Water
Pollution Control Act, as amended from time to time (33 U.S.C. Section 1321),
(ii) defined as a “hazardous waste” pursuant to Section 3004 of the Federal
Resource Conservation and Recovery Act, as amended from time to time (42 U.S.C.
Section 6904), (iii) defined as a “hazardous substance” pursuant to Section 101
of the Comprehensive Environmental Response, Compensation and Liability Act, as
amended from time to time (42 U.S.C. Section 9601), (iv) petroleum or petroleum
derivatives, or (v) fertilizer (liquid or solid).


(B)           LESSEE, AT ITS SOLE COST AND EXPENSE, SHALL COMPLY WITH ALL LAWS,
STATUTES, ORDINANCES, RULES, REGULATIONS AND ORDERS OF ANY GOVERNMENTAL
AUTHORITY HAVING JURISDICTION CONCERNING ENVIRONMENTAL, HEALTH OR SAFETY MATTERS
(“ENVIRONMENTAL LAWS”), INCLUDING, BUT NOT LIMITED TO, ANY DISCHARGE INTO THE
AIR, SURFACE WATER, SEWERS, SOIL OR GROUNDWATER; ANY USE, GENERATION, TREATMENT,
STORAGE, DISPOSAL OR TRANSPORTATION OF ANY HAZARDOUS MATERIAL (AS HEREINAFTER
DEFINED) BY LESSEE, ITS AGENTS, EMPLOYEES, CONTRACTORS OR INVITEES, WHETHER
WITHIN OR OUTSIDE THE LEASED PREMISES OR OTHERWISE IN THE PORT; PERMITTING; AND
REPORTING UPON RELEASES OR SPILLS OF MATERIALS.


(C)           LESSEE SHALL PROVIDE THE COMMISSION, ON THE LEASE ANNIVERSARY
DATE, WRITTEN CERTIFICATION THAT IT IS IN COMPLIANCE WITH ALL ENVIRONMENTAL LAWS
OR SHALL EXPLICITLY DESCRIBE LESSEE’S NONCOMPLIANCE, INCLUDING LESSEE’S INTENDED
COURSE OF ACTION AND TIME FRAME FOR COMING INTO COMPLIANCE.  ADDITIONALLY,
LESSEE SHALL PROVIDE THE COMMISSION WITH A DUPLICATE COPY OF ANY EMERGENCY
PREPAREDNESS AND RESPONSE PLANS OR ANY ENVIRONMENTAL COMPLIANCE AUDITS OF
SELF-ANALYSES WHICH IT HAS PREPARED OR HAS HAD PREPARED PURSUANT TO ANY LEGAL
REQUIREMENT OR FOR ANY OTHER REASON.  THE COMMISSION ASSUMES NO RESPONSIBILITY
FOR REPORTING OR IMPLEMENTATION OF THE PLAN BY VIRTUE OF POSSESSION OF SAID
DUPLICATE COPY.


(D)           LESSEE SHALL PROVIDE THE COMMISSION WITH COPIES OF ANY NOTICE OF
ALLEGED VIOLATIONS BY LESSEE, OR OF CLAIMS AGAINST LESSEE, RELATING TO
ENVIRONMENTAL LAWS, OR ANY CHANGES TO ITS EMERGENCY PREPAREDNESS AND RESPONSE
PLANS.  LESSEE SHALL PROVIDE SUCH COPIES WITHIN FIVE (5) DAYS OF RECEIVING ANY
SUCH NOTICE OR MAKING ANY SUCH CHANGE.  LESSEE SHALL GIVE WRITTEN NOTICE TO THE
COMMISSION WITHIN ONE (1) BUSINESS DAY AFTER THE DATE ON WHICH LESSEE LEARNS OR
FIRST HAS REASON TO BELIEVE THAT ANY RELEASE, DISCHARGE OR EMISSION OF ANY
HAZARDOUS MATERIAL HAS OCCURRED ON, IN, OR ABOUT THE LEASED PREMISES.


(E)           LESSEE, ON ITS OWN BEHALF AND ON BEHALF OF ITS SUCCESSORS AND
ASSIGNS, HEREBY RELEASES AND FOREVER DISCHARGES THE COMMISSION, ITS OFFICERS,
DIRECTORS, EMPLOYEES AND AGENTS, BOTH IN THEIR CAPACITIES AS CORPORATE
REPRESENTATIVES AND AS INDIVIDUALS, FROM ANY AND ALL CLAIMS, ACTIONS OR
LIABILITIES OF ANY MANNER WHATSOEVER, WHETHER IN LAW OR EQUITY, WHETHER NOW OR
HEREAFTER CLAIMED OR KNOWN, WHICH LESSEE NOW HAS OR MAY HAVE IN THE FUTURE
AGAINST THE COMMISSION ARISING FROM OR RELATING IN ANY WAY TO RELEASES OR
THREATENED RELEASES OF HAZARDOUS MATERIAL BROUGHT UPON, GENERATED OR DISCHARGED
FROM, OR STORED OR USED IN OR ABOUT THE LEASED PREMISES OR OTHERWISE IN THE PORT
BY LESSEE, ITS SUCCESSORS, ASSIGNS, AGENTS, EMPLOYEES, CONTRACTORS OR INVITEES,
OR WHICH ARISE FROM LESSEE’S FAILURE OR ALLEGED FAILURE TO COMPLY WITH ALL
ENVIRONMENTAL LAWS.


 

41


--------------------------------------------------------------------------------



 


(F)            LESSEE SHALL NOT INSTALL ANY TANK (AS SUCH TERM IS DEFINED IN 40
C.F.R. §260.10, AS AMENDED FROM TIME TO TIME) ON THE LEASED PREMISES WITHOUT THE
PRIOR WRITTEN APPROVAL OF THE COMMISSION.


(G)           IF THE PRESENCE OF ANY HAZARDOUS MATERIAL IN THE LEASED PREMISES
OR OTHERWISE IN THE PORT CAUSED OR PERMITTED BY LESSEE (EVEN IF CONSENTED TO OR
ALLOWED BY THE COMMISSION) OR LESSEE’S USE, STORAGE, TREATMENT, TRANSPORTATION,
GENERATION OR DISPOSAL OF HAZARDOUS MATERIAL RESULTS IN CONTAMINATION (IN ANY
AMOUNT OR DEGREE) OF THE LEASED PREMISES, THE PORT, OTHER PROPERTY NOT A PART OF
THE PORT, OR INJURY TO ANY PERSON, THEN LESSEE SHALL INDEMNIFY, DEFEND AND HOLD
THE COMMISSION HARMLESS FROM ANY AND ALL CLAIMS, JUDGMENTS, DAMAGES, PENALTIES,
FINES, COSTS, LIABILITIES OR LOSSES (INCLUDING WITHOUT LIMITATION, DIMINUTION IN
VALUE OF THE LEASED PREMISES OR THE PORT, DAMAGES FOR THE LOSS OR RESTRICTION ON
USE OF RENTABLE OR USABLE SPACE OR OF ANY AMENITY OF THE LEASED PREMISES OR THE
PORT, DAMAGES ARISING FROM ANY ADVERSE IMPACT ON MARKETING OF SPACE IN THE PORT,
AND SUMS PAID IN SETTLEMENT OF CLAIMS, ACTUAL ATTORNEYS’ FEES, CONSULTANT FEES
AND EXPERT FEES) WHICH ARISE DURING OR AFTER THE DEMISED TERM AS A RESULT OF
SUCH CONTAMINATION OR INJURY.  THIS INDEMNIFICATION OF THE COMMISSION BY LESSEE
INCLUDES, WITHOUT LIMITATION, COSTS INCURRED IN CONNECTION WITH ANY
INVESTIGATION OF SITE CONDITIONS OR ANY CLEANUP, REMEDIATION, REMOVAL, RESPONSE
OR RESTORATION WORK REQUIRED BY ANY FEDERAL, STATE OR LOCAL GOVERNMENTAL AGENCY
OR POLITICAL SUBDIVISION BECAUSE OF HAZARDOUS MATERIAL PRESENT IN THE SOIL OR
GROUND WATER ON OR UNDER THE LEASED PREMISES OR OTHER PROPERTY NOT A PART OF THE
PORT.  THE INDEMNIFICATION AND HOLD HARMLESS OBLIGATIONS OF LESSEE UNDER THIS
SECTION SHALL SURVIVE ANY TERMINATION OF THE LEASE.  WITHOUT LIMITING THE
FOREGOING, IF THE PRESENCE OF ANY HAZARDOUS MATERIAL IN THE LEASED PREMISES OR
OTHERWISE IN THE PORT CAUSED OR PERMITTED BY LESSEE RESULTS IN ANY CONTAMINATION
OF THE LEASED PREMISES OR THE PORT, LESSEE SHALL PROMPTLY TAKE ALL ACTIONS AT
ITS SOLE EXPENSE AS ARE NECESSARY TO RETURN THE LEASED PREMISES OR THE PORT TO
THE CONDITION EXISTING PRIOR TO THE INTRODUCTION OF ANY SUCH HAZARDOUS MATERIAL
TO THE LEASED PREMISES OR THE PORT; PROVIDED THAT THE COMMISSION’S APPROVAL OF
SUCH ACTIONS SHALL FIRST BE OBTAINED, WHICH APPROVAL SHALL NOT BE UNREASONABLY
WITHHELD SO LONG AS SUCH ACTIONS, IN THE COMMISSION’S SOLE AND ABSOLUTE
DISCRETION, WOULD NOT POTENTIALLY HAVE ANY MATERIALLY ADVERSE LONG-TERM OR
SHORT- TERM EFFECT ON THE LEASED PREMISES OR THE PORT.  LESSEE SHALL NOT ENTER
INTO ANY SETTLEMENT AGREEMENT, CONSENT, DECREE OR OTHER COMPROMISE WITH RESPECT
TO ANY CLAIMS RELATING TO ANY HAZARDOUS MATERIAL IN ANY WAY CONNECTED WITH THE
LEASED PREMISES WITHOUT FIRST NOTIFYING THE COMMISSION OF LESSEE’S INTENTION TO
DO SO AND OFFERING THE COMMISSION THE OPPORTUNITY TO PARTICIPATE IN ANY SUCH
PROCEEDINGS.


(H)           THE COMMISSION SHALL HAVE THE RIGHT, AT ANY TIME, TO CAUSE AT
LEAST FOUR (4) PERMANENT TESTING WELLS TO BE INSTALLED IN THE LEASED PREMISES IN
LOCATIONS SELECTED BY THE COMMISSION AT THE COMMISSION’S SOLE DISCRETION AND MAY
AT ITS OPTION CAUSE THE GROUND WATER TO BE TESTED TO DETECT THE PRESENCE OF
HAZARDOUS MATERIAL AT LEAST ONCE EVERY TWELVE (12) MONTHS DURING THE DEMISED
TERM BY THE USE OF SUCH TESTS AS ARE THEN CUSTOMARILY USED FOR SUCH PURPOSES. 
IF LESSEE SO REQUESTS, THE COMMISSION SHALL SUPPLY LESSEE WITH COPIES OF SUCH
TEST RESULTS.

The costs of such tests and of the maintenance, repair and replacement of such
wells shall be deemed an Imposition for which Lessee shall be liable for the
cost thereof.  Lessee shall have the right at any time during the Demised Term
to conduct its own test of the ground water underlying the Port by using such
wells so long as each of the following conditions are satisfied: (i) such tests
are conducted by Lessee at its own expense; (ii) Lessee repairs any damage to
such

 

42


--------------------------------------------------------------------------------


 

wells caused by such tests; and (iii) Lessee delivers copies of the results of
such tests to the Commission.


(I)            ANY INCREASE IN THE PREMIUMS FOR NECESSARY INSURANCE ON THE
LEASED PREMISES OR THE PORT WHICH ARISES FROM LESSEE’S USE, GENERATION,
TRANSPORT AND/OR STORAGE OF HAZARDOUS MATERIALS SHALL BE SOLELY AT LESSEE’S
EXPENSE.  LESSEE SHALL PROCURE AND MAINTAIN AT ITS SOLE EXPENSE SUCH ADDITIONAL
ENVIRONMENTAL INSURANCE AS MAY BE NECESSARY TO COMPLY WITH ANY REQUIREMENT OF
ANY FEDERAL, STATE OR LOCAL GOVERNMENT AGENCY WITH JURISDICTION.  LESSEE SHALL
PROVIDE TO THE COMMISSION EVIDENCE OF INSURANCE OR OTHER FINANCIAL RESOURCES
AVAILABLE TO LESSEE SUFFICIENT TO ASSURE LESSEE’S ABILITY TO COMPLY WITH ITS
OBLIGATIONS UNDER THIS SECTION AND THE ENVIRONMENTAL LAWS.


(J)            THE COMMISSION SHALL HAVE THE RIGHT, FROM TIME TO TIME, AS DEEMED
REASONABLY NECESSARY BY THE COMMISSION AND DURING THE LAST YEAR OF THE DEMISED
TERM, TO PERFORM ENVIRONMENTAL INSPECTIONS, AUDITS OR SITE ASSESSMENTS OF THE
LEASED PREMISES (“ENVIRONMENTAL AUDITS”) TO ASCERTAIN LESSEE’S COMPLIANCE WITH
THE TERMS OF THIS SECTION.  IN THE EVENT THE COMMISSION’S ENVIRONMENTAL AUDITS
REVEAL NON-COMPLIANCE, THE COMMISSION SHALL SO NOTIFY LESSEE (“COMMISSION’S
NON-COMPLIANCE NOTICE”) AND LESSEE SHALL HAVE A PERIOD OF SIXTY (60) DAYS FROM
RECEIPT OF COMMISSION’S NON-COMPLIANCE NOTICE TO REMEDY SUCH NON-COMPLIANCE,
PROVIDED THAT IF THE NON-COMPLIANCE EXTENDS BEYOND SIXTY (60) DAYS THROUGH NO
FAULT OF LESSEE’S, LESSEE SHALL HAVE ADDITIONAL TIME TO REMEDY SUCH COMPLIANCE. 
IN THE EVENT LESSEE FAILS TO REMEDY THE NON-COMPLIANCE IN THE AFORESAID PERIOD,
THE COMMISSION SHALL HAVE THE RIGHT TO DO SO AND LESSEE SHALL, UPON DEMAND,
REIMBURSE THE COMMISSION FOR THE COSTS THEREOF PLUS INTEREST THEREON AT TEN
PERCENT (10%) PER ANNUM FROM THE DATE SUCH COSTS ARE INCURRED TO THE DATE SUCH
COSTS ARE REPAID TO THE COMMISSION.  THE COMMISSION MAY ALSO PROVIDE A COPY OF
SUCH ENVIRONMENTAL AUDITS TO ANY FEDERAL, STATE OR LOCAL GOVERNMENTAL AGENCY
HAVING JURISDICTION OVER THE LEASED PREMISES OR HAZARDOUS MATERIALS.  THE
RESPONSIBILITY FOR PAYING FOR THE ENVIRONMENTAL AUDITS SHALL BE DETERMINED
ACCORDING TO SUBSECTION “K” OF THIS SECTION.


(K)           PRIOR TO LESSEE TAKING POSSESSION OF THE LEASED PREMISES, LESSEE
OR THE COMMISSION MAY ARRANGE FOR AN ENVIRONMENTAL AUDIT (THE “BASELINE
ENVIRONMENTAL AUDIT”) OF THE LEASED PREMISES TO DETERMINE THE PRESENCE OF ANY
HAZARDOUS MATERIAL IN THE SOIL, SURFACE WATER OR GROUNDWATER OF THE LEASED
PREMISES.  AN ENVIRONMENTAL CONSULTANT WHO SHALL BE APPROVED BY BOTH LESSEE AND
THE COMMISSION SHALL CONDUCT THE BASELINE ENVIRONMENTAL AUDIT.  THE PARTY
ACQUIRING THE STUDY SHALL PAY FOR THE COST OF THE BASELINE ENVIRONMENTAL AUDIT. 
THE REPORTS PREPARED IN CONNECTION WITH THE BASELINE ENVIRONMENTAL AUDIT SHALL
BE PROVIDED TO BOTH THE COMMISSION AND THE LESSEE.  IF A BASELINE ENVIRONMENTAL
AUDIT IS NOT OBTAINED UNDER THIS PROVISION, THERE SHALL BE A REBUTABLE
PRESUMPTION THAT THE LEASED PREMISES ARE FREE FROM THE PRESENCE OF ANY HAZARDOUS
MATERIAL AS DEFINED HEREIN.

If any subsequent Environmental Audit conducted pursuant to subsection “j” of
this Section indicates the presence of Hazardous Materials in amounts greater
than those found in the Baseline Environmental Audit, Lessee shall pay the costs
of such subsequent Environmental Audit; otherwise, the Commission and Lessee
shall jointly pay the costs of such subsequent Environmental Audit.


 

43


--------------------------------------------------------------------------------



 


(L)            PRIOR TO EXPIRATION OR EARLIER TERMINATION OF THE DEMISED TERM,
LESSEE SHALL (I) CAUSE ALL HAZARDOUS MATERIALS PREVIOUSLY OWNED, STORED OR USED
BY LESSEE TO BE REMOVED FROM THE LEASED PREMISES AND DISPOSED OF IN ACCORDANCE
WITH APPLICABLE ENVIRONMENTAL LAWS; (II) REMOVE ANY ABOVE GROUND OR UNDERGROUND
STORAGE TANKS OR OTHER CONTAINERS INSTALLED OR USED BY LESSEE TO STORE ANY
HAZARDOUS MATERIALS ON THE LEASED PREMISES, AND REPAIR ANY DAMAGE TO THE LEASED
PREMISES CAUSED BY SUCH REMOVAL; (III) CAUSE ANY SOIL OR OTHER PORTION OF THE
LEASED PREMISES WHICH HAS BECOME CONTAMINATED BY ANY HAZARDOUS MATERIALS STORED
OR USED BY LESSEE ON THE LEASED PREMISES TO BE DECONTAMINATED, DETOXIFIED OR
OTHERWISE CLEANED UP IN ACCORDANCE WITH THE REQUIREMENTS OF ENVIRONMENTAL LAWS
OR APPLICABLE GOVERNMENTAL AUTHORITIES; AND (IV) SURRENDER POSSESSION OF THE
LEASED PREMISES TO THE COMMISSION FREE OF CONTAMINATION ATTRIBUTABLE TO
HAZARDOUS MATERIALS GENERATED, USED, STORED, TREATED OR DISPOSED OF BY LESSEE OR
STORED OR DISPOSED OF BY ANY OTHER PARTY OTHER THAN THE COMMISSION IN OR ON THE
LEASED PREMISES DURING THE DEMISED TERM.

Should any clean up for which Lessee is responsible not be completed prior to
the expiration, or sooner termination of this Lease, including any extensions
thereof then: (i) Lessee shall deposit into an escrow account an amount of money
equal to the balance of the estimated cost of the clean up, which amount shall
be estimated by the Commission or its consultant, together with instructions for
the disbursement of such amount in payment of the costs of any remaining clean
up as it is completed, and (ii) if the nature of the contamination or the clean
up required of Lessee is of such a nature as to make the Leased Premises
untenantable or unleaseable, then Lessee, at the Commission’s sole option, shall
be liable to the Commission as a holdover tenant until the clean up has been
sufficiently completed to make the Leased Premises suitable for lease to third
parties.


(M)          IF ANY ENVIRONMENTAL AUDITS CONDUCTED BY THE COMMISSION OR THE
FINANCIAL INFORMATION REQUIRED OF LESSEE HEREUNDER INDICATE THAT LESSEE DOES NOT
HAVE INSURANCE OR OTHER FINANCIAL RESOURCES SUFFICIENT TO ENABLE LESSEE TO
FULFILL ITS OBLIGATIONS UNDER THIS LEASE WHETHER OR NOT ACCRUED, LIQUIDATED,
CONDITIONAL OR CONTINGENT, THEN LESSEE SHALL, AT THE REQUEST OF THE COMMISSION,
PROCURE AND THEREAFTER MAINTAIN IN FULL FORCE AND EFFECT SUCH ENVIRONMENTAL
IMPAIRMENT LIABILITY AND/OR POLLUTION LIABILITY INSURANCE POLICIES OR
ENDORSEMENTS IN ADDITION TO THOSE REQUIRED HEREUNDER, OR SHALL OTHERWISE PROVIDE
SUCH COLLATERAL OR SECURITY REASONABLY ACCEPTABLE TO THE COMMISSION AS IS
APPROPRIATE TO ASSURE THAT LESSEE WILL BE ABLE TO PERFORM ITS DUTIES AND
OBLIGATIONS UNDER THIS LEASE.


ARTICLE XVI

NOTICES/ESTOPPEL


SECTION 16.01.        MANNER OF GIVING.  WHENEVER UNDER THIS LEASE A PROVISION
IS MADE FOR NOTICE OF ANY KIND, SUCH NOTICE SHALL BE IN WRITING AND EITHER
PERSONALLY DELIVERED, SENT BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT
REQUESTED, POSTAGE PREPAID, OR BY RECOGNIZED OVERNIGHT COURIER SERVICE.  NOTICE
TO THE COMMISSION SHALL BE MAILED TO 150 WEST MARKET STREET, SUITE 100,
INDIANAPOLIS, INDIANA 46204, ATTN: GENERAL COUNSEL AND TO PORT OF INDIANA-MOUNT
VERNON, MOUNT 2751 BLUFF ROAD, MOUNT VERNON, INDIANA, ATTN: PORT DIRECTOR, AND
TO ICE MILLER LLP, ONE AMERICAN SQUARE, SUITE 3100, INDIANAPOLIS, IN 46282-0200,
ATTN: MARK D. GRANT, ESQ., OR TO SUCH OTHER POST OFFICE ADDRESS AS THE
COMMISSION MAY FURNISH TO LESSEE FOR SUCH PURPOSE.


 

44


--------------------------------------------------------------------------------



 


NOTICE TO LESSEE SHALL BE MAILED TO AVENTINE RENEWABLE ENERGY — MT VERNON, LLC,
1300 S. SECOND STREET, PEKIN, IL 61544 ATTN: AJAY SABHERWAL, WITH COPY TO
AVENTINE RENEWABLE ENERGY, INC., 1300 S. SECOND STREET, PEKIN, IL 61544 ATTN:
__________, AND WITH COPY TO DAVIS POLK & WARDWELL, 450 LEXINGTON AVENUE, NEW
YORK, NY 10017, ATTN: JOHN H. BUTLER, ESQ., OR TO SUCH OTHER ADDRESSES AS LESSEE
MAY FURNISH TO THE COMMISSION FOR SUCH PURPOSE, AND WITH COPY TO ANY MORTGAGEE
WHO HAS GIVEN NOTICE OF ITS MORTGAGE PURSUANT TO SECTION 7.02 AT ITS ADDRESS AND
WITH COPY TO ITS COPY ADDRESS FURNISHED PURSUANT TO SECTION 7.02, OR TO SUCH
OTHER ADDRESSES AS SUCH MORTGAGEE MAY FURNISH TO THE COMMISSION FOR SUCH
PURPOSE.

Notice by (a) personal delivery, (b) recognized overnight national courier
service, or (c) registered or certified mail, is deemed to be received at the
time notice is delivered to a party’s designated address.  Confirmation by the
courier delivering any notice given pursuant to this section shall be conclusive
evidence of receipt of such notice.  Each party hereto agrees that it will not
refuse or reject delivery of any notice given hereunder, that it will
acknowledge, in writing, receipt of the same upon request and that any notice
rejected or refused by it shall be deemed for all purposes of this Lease to have
been received by the rejecting party on the date so refused or rejected, as,
conclusively established by the records of the U.S. Postal Service or the
courier service.  Any notice required to be given within a stated period of time
which is sent by certified or registered mail, return receipt requested, shall
be considered timely if postmarked before midnight of the last day of such
period.


SECTION 16.02.        ESTOPPEL CERTIFICATES.  LESSEE AND THE COMMISSION AGREE
PROMPTLY FOLLOWING REQUEST BY THE OTHER PARTY TO EXECUTE AND DELIVER AN ESTOPPEL
CERTIFICATE.  THE TERM “ESTOPPEL CERTIFICATE” SHALL  MEAN AN ESTOPPEL
CERTIFICATE, CERTIFYING (A) THAT THIS LEASE IS UNMODIFIED AND IN FULL FORCE AND
EFFECT, OR, IF MODIFIED, STATING THE NATURE OF SUCH MODIFICATION AND CERTIFYING
THAT THIS LEASE, AS SO MODIFIED, IS IN FULL FORCE AND EFFECT AND THE DATE TO
WHICH THE BASIC RENT AND OTHER CHARGES ARE PAID IN ADVANCE, IF ANY; (B) THAT
THERE ARE NO UNCURED DEFAULTS OR EVENTS OF DEFAULT HEREUNDER ON THE PART OF THE
CERTIFYING PARTY, AND THAT TO THE KNOWLEDGE OF THE CERTIFYING PARTY THERE ARE NO
UNCURED DEFAULTS OR EVENTS OF DEFAULT HEREUNDER ON THE PART OF THE OTHER PARTY,
OR IF THERE EXIST ANY SUCH UNCURED DEFAULTS AND EVENTS OF DEFAULT STATING THE
NATURE OF SUCH UNCURED DEFAULTS AND EVENTS OF DEFAULT; AND (C) THE CORRECTNESS
OF SUCH OTHER INFORMATION RESPECTING THE STATUS OF THIS LEASE AS MAY BE
REASONABLY REQUIRED BY THE PARTY REQUESTING THE ESTOPPEL CERTIFICATE.  A PARTY’S
FAILURE TO SO EXECUTE AND DELIVER AN ESTOPPEL CERTIFICATE WITHIN TEN (10)
BUSINESS DAYS FOLLOWING WRITTEN REQUEST AS REQUIRED ABOVE SHALL BE CONCLUSIVE
UPON SUCH FAILING PARTY THAT AS OF THE DATE OF SAID REQUEST FOR THE SAME (I)
THAT THIS LEASE IS IN FULL FORCE AND EFFECT, WITHOUT MODIFICATION EXCEPT AS MAY
BE REPRESENTED BY THE REQUESTING PARTY, (II) THAT THERE ARE NO UNCURED DEFAULTS
OR EVENTS OF DEFAULT HEREUNDER ON THE PART OF THE FAILING PARTY, AND THAT TO THE
KNOWLEDGE OF THE FAILING PARTY THERE ARE NO UNCURED DEFAULTS OR EVENTS OF
DEFAULT HEREUNDER ON THE PART OF THE OTHER PARTY, EXCEPT AS MAY BE REPRESENTED
BY THE REQUESTING PARTY IN SUCH REQUEST, AND (III) THAT NO BASIC RENT HAS BEEN
PAID IN ADVANCE EXCEPT AS MAY BE REPRESENTED BY THE REQUESTING PARTY.


 

45


--------------------------------------------------------------------------------



 


ARTICLE XVII

PUBLIC POLICY


SECTION 17.01.        POLICIES AND OBJECTIVES.  AS A PUBLIC BODY, THE COMMISSION
IS CHARGED TO MAINTAIN AND OPERATE THE PORT AT ALL TIMES IN A MANNER PROMOTING
AND BENEFITING THE PUBLIC INTEREST, INCLUDING MAXIMIZING THE PUBLIC’S USE OF THE
PORT’S FACILITIES BY ENSURING THE PROVISION OF COST EFFECTIVE AND PRODUCTIVE
SERVICES TO ALL POTENTIAL USERS, AND PROMOTING EMPLOYMENT IN THE REGIONS
SURROUNDING THE PORT, AND THE COMMISSION HAS THE OBJECTIVES TO MAKE THE PORT THE
LEADING PORT IN THE SOUTHWESTERN INDIANA MARKETPLACE AND TO MAXIMIZE REVENUE TO
THE COMMISSION FROM THE USE OF THE FACILITIES.


SECTION 17.02.        LESSEE OBLIGATIONS.  LESSEE UNDERSTANDS AND SUPPORTS THE
COMMISSION’S FOREGOING PUBLIC POLICIES AND OBJECTIVES.  IN FURTHERANCE THEREOF,
LESSEE HEREBY AGREES TO:


(A)           PROMOTE COMMERCE AT THE PORT AND FOSTER THE CREATION OF EMPLOYMENT
WITHIN THE REGION BY OPERATING AS EFFICIENTLY AS POSSIBLE, AND AT A REASONABLE,
COMPETITIVE COST TO SHIPPERS AND CONSIGNEES;


(B)           CREATE A FAVORABLE ENVIRONMENT FOR THE PROMOTION OF COMMERCE AT
THE PORT THROUGH ATTENTION TO INCREASED CUSTOMER SERVICE LEVELS AND
PRODUCTIVITY;


(C)           COOPERATE FULLY WITH THE COMMISSION IN ITS EFFORTS TO  MAXIMIZE
COMMERCE AT THE PORT;


(D)           FOSTER HARMONIZATION OF EMPLOYEE-MANAGEMENT RELATIONS THROUGHOUT
THE PORT;


(E)           PROMOTE SYNERGIES BETWEEN LESSEE’S OPERATIONS AND OTHER MARITIME
AND INDUSTRIAL FACILITIES AT THE PORT; AND


(F)            COOPERATE WITH OTHER OPERATORS AT THE PORT AND AVOID UNPRODUCTIVE
FORMS OF INTRA-PORT RIVALRY.

To the extent there are specific provisions of this Lease concerning (a) — (f)
above, (a) — (f) above shall be applied consistent with such specific provisions
of this Lease.


SECTION 17.03.        LESSEE’S REVIEW.  THE COMMISSION SHALL HAVE THE RIGHT TO
CONDUCT PERIODIC REVIEWS OF LESSEE’S ADHERENCE TO THE FOREGOING COMMITMENTS AND
PROMOTION OF THE COMMISSION’S PUBLIC POLICIES AND OBJECTIVES (THE “REVIEW”).  TO
ASSIST THE COMMISSION IN CONDUCTING THIS REVIEW, AND WITHIN THIRTY (30) CALENDAR
DAYS AFTER RECEIPT OF WRITTEN NOTICE FROM THE COMMISSION, LESSEE SHALL PROVIDE
THE COMMISSION A WRITTEN REPORT SUMMARIZING LESSEE’S PERFORMANCE AND
CONTRIBUTIONS TO THE ACCOMPLISHMENT OF THE FOREGOING PUBLIC POLICIES AND
OBJECTIVES.  LESSEE ALSO SHALL MAKE AVAILABLE UPON REASONABLE REQUEST, FOR
INSPECTION BY THE COMMISSION OR ITS DULY AUTHORIZED REPRESENTATIVES, ALL
RECORDS, STATISTICS AND FINANCIAL DATA CONCERNING LESSEE’S OPERATIONS AT THE
PORT, PROVIDED, HOWEVER, ANY INFORMATION CONCERNING CHARGES TO CUSTOMERS, WHICH
IS MARKED CONFIDENTIAL BY LESSEE, SHALL BE KEPT CONFIDENTIAL BY THE COMMISSION
TO THE EXTENT ALLOWED BY LAW.  THE COMMISSION WILL ADVISE LESSEE AS TO THE
RESULTS OF THE COMMISSION’S REVIEW, AND SPECIFICALLY AS TO ANY AREAS OF CONCERN
REQUIRING IMPROVEMENT.


 

46


--------------------------------------------------------------------------------



 


SECTION 17.04.        RESPONSE.  IN THE EVENT THE COMMISSION DETERMINES THAT
LESSEE’S PERFORMANCE WITH RESPECT TO THE MATTERS COVERED BY THE REVIEW IS
UNSATISFACTORY, THE COMMISSION SHALL GIVE LESSEE WRITTEN NOTICE THEREOF.  LESSEE
SHALL HAVE THE RIGHT TO RESPOND THERETO IN WRITING WITHIN TWENTY (20) CALENDAR
DAYS, SETTING FORTH ANY EXPLANATION OR  MITIGATING FACTORS OR CONSIDERATIONS, AS
WELL AS LESSEE’S PROPOSED CORRECTIVE ACTION, IF ANY.  LESSEE ALSO SHALL HAVE THE
OPPORTUNITY, ALONG WITH ANY OTHER INTERESTED PARTIES, TO ADDRESS SUCH ISSUES
WITH THE COMMISSION AT THE COMMISSION’S NEXT MONTHLY MEETING, AFTER WHICH THE
COMMISSION SHALL DETERMINE WHAT, IF ANY, ACTION IT WILL TAKE.


SECTION 17.05.        DEFAULT.  IF THE COMMISSION DETERMINED THAT LESSEE’S
EXPLANATION AND PROPOSED CORRECTIVE ACTION ARE INADEQUATE AND THAT CONTINUANCE
OF THIS LEASE WOULD NOT BE IN THE PUBLIC INTEREST, THE COMMISSION MAY DECLARE
LESSEE TO BE IN DEFAULT HEREUNDER (REFERRED TO HEREIN AS A “PUBLIC POLICY
DEFAULT”).  IN SUCH CASE, THE COMMISSION SHALL SO NOTIFY LESSEE IN WRITING,
STATING THE COMMISSION’S DETERMINATION AND THE GROUNDS THEREFOR.  UPON THE
OCCURRENCE OF A PUBLIC POLICY DEFAULT, THE COMMISSION SHALL HAVE THOSE REMEDIES
SET FORTH IN SECTION 11.02 HEREOF, PROVIDED, HOWEVER, THE COMMISSION MAY ONLY
TERMINATE THIS LEASE DUE TO A DEFAULT UNDER THIS ARTICLE XVII IN ACCORDANCE WITH
THE FOLLOWING PROVISIONS.  IN THE EVENT THE COMMISSION WANTS TO TERMINATE THIS
LEASE, THE COMMISSION SHALL PROVIDE WRITTEN NOTICE TO LESSEE.  IF LESSEE
DISPUTES SUCH TERMINATION, IT SHALL PROVIDE WRITTEN NOTICE OF SAME TO THE
COMMISSION WITHIN FIFTEEN (15) DAYS OF THE EFFECTIVE DATE OF THE COMMISSION’S
NOTICE OF TERMINATION.  IF LESSEE PROVIDES TIMELY NOTICE TO THE COMMISSION, THE
COMMISSION, IN ORDER TO TERMINATE THE LEASE FOR A PUBLIC POLICY DEFAULT, MUST
SEEK AND OBTAIN A JUDICIAL DECREE THAT A PUBLIC POLICY DEFAULT HAS OCCURRED. 
SUCH DECREE MAY ALSO CONTAIN A JUDGMENT TERMINATING THIS LEASE.  SUCH DECREE
SHALL BE SUBJECT TO APPEAL PURSUANT TO INDIANA LAW AND PROCEDURE, AND SUCH
TERMINATION SHALL BE SUSPENDED PENDING THE RESULTS OF ANY SUCH APPEAL.


ARTICLE XVIII


GENERAL PROVISIONS


SECTION 18.01.        FUTURE EXPENSES AND INTERST RATE.


(A)           LESSEE SHALL REIMBURSE THE COMMISSION FOR THE COMMISSION’S
REASONABLE COSTS AND EXPENSES, INCLUDING REASONABLE ATTORNEYS’ FEES OF GENERAL
AND/OR SPECIAL COUNSEL, INCURRED IN CONNECTION WITH THE PREPARATION OF ANY
FUTURE AMENDMENT, MODIFICATION OR REVISION OF THIS LEASE, OR FOR THE PREPARATION
OF ANY AGREEMENT RELATED HERETO THAT IS REQUESTED BY LESSEE.  SUCH COSTS AND
EXPENSES SHALL CONSTITUTE ADDITIONAL RENT UNDER THE LEASE, AND THE FAILURE OF
LESSEE TO PAY THE SAME WITHIN TEN  (10) DAYS AFTER DEMAND BY LESSEE.


(B)           THE INTEREST RATE CHARGED HEREIN IS STATED AS A FIXED RATE OF TEN
(10) PERCENT PER ANNUM.  HOWEVER, THE PARTIES STIPULATE AND AGREE THAT THE
ACTUAL INTEREST RATE CHARGED AT THE APPROPRIATE TIME PROVIDED HEREIN, SHALL BE
THE STATED RATE OF TEN (10) PERCENT PER ANNUM OR THE THEN CURRENT PRIME RATE
(DEFINED AS THE UNITED STATES FEDERAL RESERVE BANK’S PRIMARY CREDIT RATE) PLUS
FOUR (4) PERCENT, WHICHEVER IS HIGHER (THE HIGHER RATE BEING THE “STATED RATE”).


SECTION 18.02.        REMEDIES CUMULATIVE -NON-WAIVER.  UNLESS STATED AS SUCH
PARTY’S SOLE AND EXCLUSIVE REMEDY, THE VARIOUS RIGHTS AND REMEDIES HEREIN
CONTAINED AND RESERVED TO EACH OF

47


--------------------------------------------------------------------------------



 


THE PARTIES SHALL NOT BE CONSIDERED AS EXCLUSIVE OF ANY OTHER RIGHT OR REMEDY OF
SUCH PARTY, BUT SHALL BE CONSTRUED AS CUMULATIVE AND SHALL BE IN ADDITION TO
EVERY OTHER REMEDY NOW OR HEREAFTER EXISTING AT LAW, IN EQUITY OR BY STATUTE,
AND SAID RIGHTS AND REMEDIES MAY BE EXERCISED AND ENFORCED CONCURRENTLY AND
WHENEVER AND AS OFTEN AS OCCASION THEREFORE ARISES.  NO DELAY OR OMISSION TO
EXERCISE ANY RIGHT OR POWER BY EITHER PARTY SHALL IMPAIR ANY SUCH RIGHT OR
POWER, OR BE CONSTRUED AS A WAIVER OF ANY DEFAULT OR AS ACQUIESCENCE THEREIN. 
ONE OR MORE WAIVERS OF ANY COVENANT, TERM OR CONDITION OF THIS LEASE BY EITHER
PARTY SHALL NOT BE CONSTRUED BY THE OTHER PARTY AS A WAIVER OF A SUBSEQUENT OR
CONTINUING BREACH OF THE SAME COVENANT, TERM OR CONDITION.  THE CONSENT OR
APPROVAL BY EITHER PARTY TO OR OF ANY ACT BY THE OTHER PARTY OF A NATURE
REQUIRING CONSENT OR APPROVAL SHALL NOT BE DEEMED TO WAIVE OR RENDER UNNECESSARY
CONSENT TO OR APPROVAL OF ANY SUBSEQUENT SIMILAR ACT.


SECTION 18.03.        INTERPRETATION/COMPLETE AGREEMENT/COUNTERPARTS.  THE
HEADINGS OF THE SEVERAL ARTICLES AND SECTIONS CONTAINED HEREIN ARE FOR
CONVENIENCE ONLY AND DO NOT DEFINE, LIMIT OR CONSTRUE THE CONTENTS OF SUCH
ARTICLES AND SECTIONS.  ANY REFERENCES HEREIN TO COSTS, EXPENSES OR SIMILAR
AMOUNTS SHALL BE REFERENCES TO OUT-OF-POCKET COSTS, EXPENSES AND SIMILAR
AMOUNTS.  ANY STATEMENTS HEREIN THAT AN ACTION OR CONSENT IS NOT TO BE
UNREASONABLY WITHHELD SHALL MEAN THAT SUCH ACTION OR CONSENT IS NOT TO BE
UNREASONABLY WITHHELD, CONDITIONED OR DELAYED.  ALL NEGOTIATIONS,
CONSIDERATIONS, REPRESENTATIONS AND UNDERSTANDINGS BETWEEN THE PARTIES ARE
INCORPORATED HEREIN AND MAY BE MODIFIED OR ALTERED ONLY BY AGREEMENT IN WRITING
SIGNED BY THE PARTY TO BE BOUND.  THIS LEASE MAY BE EXECUTED IN MULTIPLE
COUNTERPARTS, ALL OF WHICH, TOGETHER, SHALL CONSTITUTE ONE AND THE SAME
INSTRUMENT.


SECTION 18.04.        GOVERNING LAW.  THIS LEASE AND ANY QUESTIONS OF
INTERPRETATION THEREOF SHALL BE GOVERNED BY THE LAWS OF THE STATE OF INDIANA.


SECTION 18.05.        SEVERABILITY OF INVALID PROVISIONS.  IF ANY PROVISION OF
THIS LEASE SHALL BE HELD TO BE INVALID, VOID OR UNENFORCEABLE, THE REMAINING
PROVISIONS HEREOF SHALL NOT BE AFFECTED OR IMPAIRED, AND SUCH REMAINING
PROVISIONS SHALL REMAIN IN FULL FORCE AND EFFECT.


SECTION 18.06.        AGREEMENT BINDING UPON SUCCESSORS.  THE COVENANTS,
AGREEMENTS AND OBLIGATIONS HEREIN CONTAINED SHALL EXTEND TO, BIND AND INURE TO
THE BENEFIT NOT ONLY OF THE PARTIES HERETO, BUT THEIR RESPECTIVE SUCCESSORS AND
ASSIGNS (SUBJECT TO ANY RESTRICTIONS ON ASSIGNMENTS, SUBLETTING AND TRANSFERS AS
PROVIDED HEREIN).  THE COVENANTS, AGREEMENTS AND OBLIGATIONS HEREIN CONTAINED
SHALL NOT INURE TO THE BENEFIT OF ANY PERSONS OTHER THAN THE PARTIES HERETO, ANY
MORTGAGEE UNDER ANY MORTGAGE GRANTED PURSUANT TO SECTION 7.02 AND THEIR
RESPECTIVE SUCCESSORS AND ASSIGNS.


SECTION 18.07.        FORCE MAJEURE.  EXCEPT AS SET FORTH IN SECTION 4.01(C),
WHENEVER THIS LEASE REQUIRES ANY ACT (OTHER THAN THE PAYMENT OF A LIQUIDATED SUM
OF MONEY) TO BE PERFORMED BY A CERTAIN TIME OR WITHIN A CERTAIN PERIOD OF TIME,
THE TIME FOR THE PERFORMANCE OF SUCH ACT SHALL BE EXTENDED BY THE PERIOD OF ANY
DELAYS IN SUCH PERFORMANCE CAUSED BY WAR, STRIKES, LOCKOUTS, CIVIL COMMOTION,
UNPREVENTABLE MATERIAL SHORTAGES, CASUALTIES, ACTS OF GOD OR OTHER CONDITIONS OR
EVENTS BEYOND THE CONTROL OF THE PARTY REQUIRED TO PERFORM SUCH ACT (“FORCE
MAJEURE”), NOT TO EXCEED AN EXTENSION OF ONE HUNDRED EIGHTY (180) DAYS.


 

48


--------------------------------------------------------------------------------



 


SECTION 18.08.        MEMORANDUM OF LEASE.  THE COMMISSION AND LESSEE SHALL
EXECUTE DUPLICATE ORIGINALS OF A SHORT FORM OR MEMORANDUM OF THIS LEASE (THE
“MEMORANDUM”), IN RECORDABLE FORM, SETTING FORTH A DESCRIPTION OF THE REAL
ESTATE, THE TERM, A DESCRIPTION OF THE PORT, THE EASEMENTS GRANTED HEREUNDER,
THE PROVISIONS OF SECTION 13.05 AND ANY OTHER PORTION OF THIS LEASE THAT THE
COMMISSION OR LESSEE MAY REQUEST, WHICH INSTRUMENT EITHER PARTY MAY HAVE
RECORDED IN LIEU OF THE RECORDING OF THIS LEASE.

[ The balance of this page is intentionally left blank ]

49


--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Lease as of the day,
and month and year first above-written.

 

INDIANA PORT COMMISSION (“Commission”)

 

 

 

ATTEST:

 

 

 

 

 

 

 

 

By:

/s/ Jay K. Potesta

 

By:

/s/ Steven R. Stemler

 

Secretary — Treasurer

 

 

Steven R. Stemler, Designated Commissioner

 

 

 

 

 

 

 

 

 

 

 

AVENTINE RENEWABLE ENERGY-MT

 

 

VERNON, LLC (“Lessee”)

 

 

 

 

 

 

ATTEST:

 

 

 

 

 

/s/ John R. Gray

 

/s/ Ronald H. Miller

(Signature)

 

(Signature)

 

 

 

 John R. Gray, VP Logistics and Development

 

Ronald H. Miller President & CEO

(Printed name and title)

 

(Printed name and title)

 

 

 

 

 

 

Approved as to form and legality

 

APPROVED

This 19 day of January, 2007

 

DATE: 1-24-07

 

 

 

 

 

 

 

 

 

/s/ Susan W. Gard

 

/s/ Mitchell E. Daniels, Jr.

For Steve Carter

 

 

For The Honorable Mitchell Daniels

 

 Attorney General of Indiana

 

 

Governor of Indiana

 

 

This instrument was prepared jointly by David W. Haniford, General Counsel
Indiana Port Commission (Atty#7438-79) 150 W. Market St., Ste, 100,
Indianapolis, IN  46204 (317) 232-9204; Mark D. Grant, Esq., ICE MILLER LLP, One
American Square, Suite 3100, Indianapolis, IN  46282-0200 (317) 236-2100; and
Jeffrey I. Wool, Davis Polk & Wardell, 450 Lexington Avenue, New York, NY  10017
(212) 450-4419.

 

50


--------------------------------------------------------------------------------


LIST OF EXHIBITS:

Exhibit A — Description of Leased Premises
Exhibit A-1 — Description of the Port Property
Exhibit B — Port Tariff
Exhibit C — Project Specifications
Exhibit D — Declaration of Restrictions
Exhibit E — Addendum
Exhibit F — Description of Ethanol Process
Exhibit G — Description of Existing Preferential and Exclusive Rights

 


--------------------------------------------------------------------------------


EXHIBIT A

The Real Estate

 

A-1


--------------------------------------------------------------------------------


EXHIBIT A-1

Description of the Port Property

 

A1-1


--------------------------------------------------------------------------------


EXHIBIT B

Port Tariff, Rates, Charges, Rules and Regulations

 

B-1


--------------------------------------------------------------------------------


EXHIBIT C

The Leased Premises

 

C-1


--------------------------------------------------------------------------------


EXHIBIT D

Declaration of Restrictions

 

D-1


--------------------------------------------------------------------------------


EXHIBIT E

(IPC3.21.06)

ADDENDUM

This Addendum is entered into by and between the Indiana Port Commission (the
“State”) and Aventine Renewable Energy-Mt Vernon, LLC (the “Contractor”), and
collectively known as the “Parties”.  The purpose of this Addendum is to modify,
delete, or amend certain terms and conditions set forth in the attached Lease
Agreement (“Agreement”).  This Addendum and the Agreement are incorporated into
each other and, when read together, shall constitute one integrated document. 
Any inconsistency, conflict, or ambiguity between this Addendum and the
Agreement shall be resolved by giving precedence and effect to this Addendum.

1.             AUTHORITY TO BIND CONTRACTOR

The signatory for the Contractor represents that he/she has been duly authorized
to execute this Contract on behalf of the Contractor and has obtained all
necessary or applicable approvals to make this Contract fully binding upon the
Contractor when his/her signature is affixed, and certifies that this Contract
is not subject to further acceptance by Contractor when accepted by the State of
Indiana.

2.             COMPLIANCE WITH LAWS.

A.                                   THE CONTRACTOR SHALL COMPLY WITH ALL
APPLICABLE FEDERAL, STATE AND LOCAL LAWS, RULES, REGULATIONS AND ORDINANCES, AND
ALL PROVISIONS REQUIRED THEREBY TO BE INCLUDED HEREIN ARE HEREBY INCORPORATED BY
REFERENCE.  THE ENACTMENT OF ANY STATE OR FEDERAL STATUTE OR THE PROMULGATION OF
RULES OR REGULATIONS THEREUNDER AFTER EXECUTION OF THIS CONTRACT SHALL BE
REVIEWED BY THE STATE AND THE CONTRACTOR TO DETERMINE WHETHER THE PROVISIONS OF
THIS CONTRACT REQUIRE FORMAL MODIFICATION.

B.                                     THE CONTRACTOR AND ITS AGENTS SHALL ABIDE
BY ALL ETHICAL REQUIREMENTS THAT APPLY TO PERSONS WHO HAVE A BUSINESS
RELATIONSHIP WITH THE STATE, AS SET FORTH IN INDIANA CODE § 4-2-6 ET SEQ., THE
REGULATIONS PROMULGATED THEREUNDER, AND EXECUTIVE ORDER 04-08, DATED APRIL 27,
2004.  IF THE CONTRACTOR IS NOT FAMILIAR WITH THESE ETHICAL REQUIREMENTS, THE
CONTRACTOR SHOULD REFER ANY QUESTIONS TO THE INDIANA STATE ETHICS COMMISSION, OR
VISIT THE INDIANA STATE ETHICS COMMISSION WEBSITE AT HTTP://WWW.IN.GOV/ETHICS/. 
IF THE CONTRACTOR OR ITS AGENTS VIOLATE ANY APPLICABLE ETHICAL STANDARDS, THE
STATE MAY, IN ITS SOLE DISCRETION, TERMINATE THIS CONTRACT, SUBJECT TO THE
NOTICE AND CURE PROVISIONS OF SECTION 11.01(I) OF THE AGREEMENT.  IN ADDITION,
THE CONTRACTOR MAY BE SUBJECT TO PENALTIES UNDER INDIANA CODE § 4-2-6-12.

C.                                     THE CONTRACTOR CERTIFIES BY ENTERING INTO
THIS CONTRACT, THAT NEITHER IT NOR ITS PRINCIPAL(S) IS PRESENTLY IN ARREARS IN
PAYMENT OF ITS TAXES, PERMIT FEES OR OTHER STATUTORY, REGULATORY OR JUDICIALLY
REQUIRED PAYMENTS TO THE STATE OF INDIANA.  FURTHER, THE CONTRACTOR AGREES THAT
ANY PAYMENTS IN ARREARS AND CURRENTLY DUE TO THE STATE OF INDIANA MAY BE
WITHHELD FROM PAYMENTS DUE TO THE CONTRACTOR.

E-1


--------------------------------------------------------------------------------


ADDITIONALLY, FURTHER WORK OR PAYMENTS MAY BE WITHHELD, DELAYED, OR DENIED
AND/OR THIS CONTRACT SUSPENDED UNTIL THE CONTRACTOR IS CURRENT IN ITS PAYMENTS
AND HAS SUBMITTED PROOF OF SUCH PAYMENT TO THE STATE.

D.                                    THE CONTRACTOR WARRANTS THAT IT HAS NO
CURRENT OR PENDING OR OUTSTANDING CRIMINAL, CIVIL, OR ENFORCEMENT ACTIONS
INITIATED BY THE STATE OF INDIANA PENDING, AND AGREES THAT IT WILL IMMEDIATELY
NOTIFY THE STATE OF ANY SUCH ACTIONS.  DURING THE TERM OF SUCH ACTIONS,
CONTRACTOR AGREES THAT THE STATE MAY DELAY, WITHHOLD, OR DENY WORK UNDER ANY
SUPPLEMENT OR CONTRACTUAL DEVICE ISSUED PURSUANT TO THIS CONTRACT AND ANY
SUPPLEMENTS OR AMENDMENTS.

E.                                      IF A VALID DISPUTE EXISTS AS TO THE
CONTRACTOR’S LIABILITY OR GUILT IN ANY ACTION INITIATED BY THE STATE OF INDIANA
OR ITS AGENCIES, AND THE STATE DECIDES TO DELAY, WITHHOLD, OR DENY WORK TO THE
CONTRACTOR, THE CONTRACTOR MAY REQUEST THAT IT BE ALLOWED TO CONTINUE, OR
RECEIVE WORK, WITHOUT DELAY.  THE CONTRACTOR MUST SUBMIT, IN WRITING, A REQUEST
FOR REVIEW TO THE INDIANA DEPARTMENT OF ADMINISTRATION (IDOA) FOLLOWING THE
PROCEDURES FOR DISPUTES OUTLINED HEREIN.  A DETERMINATION BY IDOA SHALL BE
BINDING ON THE PARTIES.

F.                                      ANY PAYMENTS THAT THE STATE MAY DELAY,
WITHHOLD, DENY, OR APPLY UNDER THIS SECTION SHALL NOT BE SUBJECT TO PENALTY OR
INTEREST UNDER IC 5-17-5.

G.                                     THE CONTRACTOR WARRANTS THAT THE
CONTRACTOR AND ITS SUBCONTRACTORS, IF ANY, SHALL OBTAIN AND MAINTAIN ALL
REQUIRED PERMITS, LICENSES, AND APPROVALS, AS WELL AS COMPLY WITH ALL HEALTH,
SAFETY, AND ENVIRONMENTAL STATUTES, RULES, OR REGULATIONS IN THE PERFORMANCE OF
WORK ACTIVITIES FOR THE STATE.  FAILURE TO DO SO MAY BE DEEMED IS A MATERIAL
BREACH OF THIS CONTRACT AND GROUNDS FOR TERMINATION OF THE AGREEMENT AND DENIAL
OF FURTHER WORK WITH THE STATE, SUBJECT TO THE NOTICE AND CURE PROVISIONS OF
SECTION 11.01(I) OF THE AGREEMENT.

H.                                    THE CONTRACTOR HEREBY AFFIRMS THAT IT IS
PROPERLY REGISTERED AND OWES NO OUTSTANDING REPORTS WITH THE INDIANA SECRETARY
OF STATE.

I.                                         AS REQUIRED BY IC 5-22-3-7:

(1)                                  the Contractor and any principals of the
Contractor certify that (A) the Contractor, except for de minimis and
nonsystematic violations, has not violated the terms of (i) IC 24-4.7 [Telephone
Solicitation Of Consumers], (ii) IC 24-5-12 [Telephone Solicitations], or (iii)
IC 24-5-14 [Regulation of Automatic Dialing Machines] in the previous three
hundred sixty-five (365) days, even if IC 24-4.7 is preempted by federal law;
and (B) the Contractor will not violate the terms of IC 24-4.7 for the duration
of the Contract, even if IC 24-4.7 is preempted by federal law.

(2)                                  The Contractor and any principals of the
Contractor certify that an affiliate or principal of the Contractor and any
agent acting on behalf of the Contractor or on behalf of an affiliate or
principal of the Contractor:  (A) except for de minimis and nonsystematic
violations, has not violated the

E-2


--------------------------------------------------------------------------------


terms of IC 24-4.7 in the previous three hundred sixty-five (365) days, even if
IC 24-4.7 is preempted by federal law; and (B) will not violate the terms of IC
24-4.7 for the duration of the Contract, even if IC 24-4.7 is preempted by
federal law.

3.             CONFLICT OF INTEREST.

A.                                   AS USED IN THIS SECTION:

“Immediate family” means the spouse and the unemancipated children of an
individual.

“Interested party” means:

1.                                       The individual executing this Contract;

2.                                       An individual who has an interest of
three percent (3%) or more of Contractor, if Contractor is not an individual; or

3.                                       Any member of the immediate family of
an individual specified under subdivision 1 or 2.

“Department” means the Indiana Department of Administration.

“Commission” means the State Ethics Commission.

B.                                     THE DEPARTMENT MAY CANCEL THIS CONTRACT
WITHOUT RECOURSE BY CONTRACTOR IF ANY INTERESTED PARTY IS AN EMPLOYEE OF THE
STATE OF INDIANA.

C.                                     THE DEPARTMENT WILL NOT EXERCISE ITS
RIGHT OF CANCELLATION UNDER SECTION B, ABOVE, IF THE CONTRACTOR GIVES THE
DEPARTMENT AN OPINION BY THE COMMISSION INDICATING THAT THE EXISTENCE OF THIS
CONTRACT AND THE EMPLOYMENT BY THE STATE OF INDIANA OF THE INTERESTED PARTY DOES
NOT VIOLATE ANY STATUTE OR RULE RELATING TO ETHICAL CONDUCT OF STATE EMPLOYEES. 
THE DEPARTMENT MAY TAKE ACTION, INCLUDING CANCELLATION OF THIS CONTRACT,
CONSISTENT WITH AN OPINION OF THE COMMISSION OBTAINED UNDER THIS SECTION.

D.                                    CONTRACTOR HAS AN AFFIRMATIVE OBLIGATION
UNDER THIS CONTRACT TO DISCLOSE TO THE DEPARTMENT WHEN AN INTERESTED PARTY IS OR
BECOMES AN EMPLOYEE OF THE STATE OF INDIANA.  THE OBLIGATION UNDER THIS SECTION
EXTENDS ONLY TO THOSE FACTS THAT CONTRACTOR KNOWS OR REASONABLY COULD KNOW.

4.             DRUG-FREE WORKPLACE CERTIFICATION.

The Contractor hereby covenants and agrees to make a good faith effort to
provide and maintain a drug-free workplace.  The Contractor will give written
notice to the State within ten (10) days after receiving actual notice that the
Contractor or an employee of the Contractor in the State of Indiana has been
convicted of a criminal drug violation occurring in the Contractor’s workplace.

E-3


--------------------------------------------------------------------------------


False certification or violation of this certification may result in sanctions
including suspension of contract payments, termination of this Contract and/or
debarment of contracting opportunities with the State for up to three (3) years,
subject to the notice and cure provisions of Section 11.01(i) of the Agreement.

In addition to the provisions of the above paragraphs, if the total contract
amount set forth in this Contract is in excess of $25,000.00, Contractor hereby
further agrees that this contract is expressly subject to the terms, conditions,
and representations of the following certification:

This certification is required by Executive Order No. 90-5, April 12, 1990,
issued by the Governor of Indiana.  Pursuant to its delegated authority, the
Indiana Department of Administration is requiring the inclusion of this
certification in all contracts and grants from the State of Indiana in excess of
$25,000.00.  No award of a contract shall be made, and no contract, purchase
order or agreement, the total amount of which exceeds $25,000.00, shall be
valid, unless and until this certification has been fully executed by the
Contractor and made a part of the contract or agreement as part of the contract
documents.

The Contractor certifies and agrees that it will provide a drug-free workplace
by:

A.                                   PUBLISHING AND PROVIDING TO ALL OF ITS
EMPLOYEES A STATEMENT NOTIFYING THEM THAT THE UNLAWFUL MANUFACTURE,
DISTRIBUTION, DISPENSING, POSSESSION OR USE OF A CONTROLLED SUBSTANCE IS
PROHIBITED IN THE CONTRACTOR’S WORKPLACE, AND SPECIFYING THE ACTIONS THAT WILL
BE TAKEN AGAINST EMPLOYEES FOR VIOLATIONS OF SUCH PROHIBITION;

B.                                     ESTABLISHING A DRUG-FREE AWARENESS
PROGRAM TO INFORM IT’S EMPLOYEES OF (1) THE DANGERS OF DRUG ABUSE IN THE
WORKPLACE; (2) THE CONTRACTOR’S POLICY OF MAINTAINING A  DRUG-FREE WORKPLACE;
(3) ANY AVAILABLE DRUG COUNSELING, REHABILITATION, AND EMPLOYEE ASSISTANCE
PROGRAMS; AND (4) THE PENALTIES THAT MAY BE IMPOSED UPON AN EMPLOYEE FOR DRUG
ABUSE VIOLATIONS OCCURRING IN THE WORKPLACE;

C.                                     NOTIFYING ALL EMPLOYEES IN THE STATEMENT
REQUIRED BY SUBPARAGRAPH (A) ABOVE THAT AS A CONDITION OF CONTINUED EMPLOYMENT,
THE EMPLOYEE WILL (1) ABIDE BY THE TERMS OF THE STATEMENT; AND (2) NOTIFY THE
CONTRACTOR OF ANY CRIMINAL DRUG STATUTE CONVICTION FOR A VIOLATION OCCURRING IN
THE WORKPLACE NO LATER THAN FIVE (5) DAYS AFTER SUCH CONVICTION;

D.                                    NOTIFYING IN WRITING THE STATE WITHIN TEN
(10) DAYS AFTER RECEIVING NOTICE FROM AN EMPLOYEE UNDER SUBDIVISION (C)(2)
ABOVE, OR OTHERWISE RECEIVING ACTUAL NOTICE OF SUCH CONVICTION;

E.                                      WITHIN THIRTY (30) DAYS AFTER RECEIVING
NOTICE UNDER SUBDIVISION (C)(2) ABOVE OF A CONVICTION, IMPOSING THE FOLLOWING
SANCTIONS OR REMEDIAL MEASURES ON ANY EMPLOYEE WHO IS CONVICTED OF DRUG ABUSE
VIOLATIONS OCCURRING IN THE WORKPLACE: (1) TAKING APPROPRIATE PERSONNEL ACTION
AGAINST THE EMPLOYEE, UP TO AND INCLUDING TERMINATION; OR (2) REQUIRING SUCH
EMPLOYEE TO SATISFACTORILY PARTICIPATE IN A DRUG ABUSE ASSISTANCE OR
REHABILITATION PROGRAM APPROVED FOR SUCH PURPOSES BY A FEDERAL, STATE OR LOCAL
HEALTH, LAW ENFORCEMENT, OR OTHER APPROPRIATE AGENCY; AND

E-4


--------------------------------------------------------------------------------


F.                                      MAKING A GOOD FAITH EFFORT TO MAINTAIN A
DRUG-FREE WORKPLACE THROUGH THE IMPLEMENTATION OF SUBPARAGRAPHS (A) THROUGH (E)
ABOVE.

5.             NONDISCRIMINATION.

Pursuant to IC 22-9-1-10 and the Civil Rights Act of 1964, the Contractor and
its subcontractors shall not discriminate against any employee or applicant for
employment in the performance of this Contract.  The Contractor shall not
discriminate with respect to the hire, tenure, terms, conditions or privileges
of employment or any matter directly or indirectly related to employment,
because of race, color, religion, sex, disability, national origin or ancestry. 
Breach of this covenant may be regarded as a material breach of this Contract. 
The Contractor’s execution of this Contract also signifies compliance with
applicable federal laws, regulations, and executive orders prohibiting
discrimination in the provision of services based on race, color, national
origin, age, sex, disability or status as a veteran.  The provisions of this
Section 5 are subject to the notice and cure provisions of Section 11.01(i) of
the Agreement.

NON-COLLUSION AND ACCEPTANCE

The undersigned attests, subject to the penalties for perjury, that he/she is
the Contractor, or that he/she is the properly authorized representative, agent,
member or officer of the Contractor, that he/she has not, nor has any other
member, employee, representative, agent or officer of the Contractor, directly
or indirectly, to the best of  his/her knowledge, entered into or offered to
enter into any combination, collusion or agreement to receive or pay, and that
he/she has not received or paid, any sum of money or other consideration for the
execution of this Contract other than that which appears upon the face of this
Contract.

[ The balance of this page is intentionally left blank ]

E-5


--------------------------------------------------------------------------------


In Witness Whereof, the Parties have, through duly authorized representatives,
entered into this Lease.  The Parties having read and understand the foregoing
terms of the contract do by their respective signatures dated below hereby agree
to the terms thereof.

Indiana Port Commission:

By:                                                                                         

Steven R. Stemler,
Designated Commissioner



Date:                                                                                      

Aventine Renewable Energy-Mt Vernon, LLC

Signature:                                                                             



Printed
Name:                                                                      



Title:                                                                                      



Date:                                                                                      

 

Attest:                                                                                   



Printed
Name:                                                                      



Title:                                                                                      

 

 

 

 

Office of the Attorney General

Office of the Governor

 

 

                                                                                               

Steve Carter, Attorney General



Date:                                                                                      

                                                                                               

Mitchell E. Daniels, Jr., Governor



                                                                               

 

 

E-6


--------------------------------------------------------------------------------


EXHIBIT F

Description of Ethanol Process

 

F-1


--------------------------------------------------------------------------------


EXHIBIT G

Description of Existing Preferential and Exclusive Rights

 

G-1


--------------------------------------------------------------------------------